





AMENDED AND RESTATED CREDIT AGREEMENT




dated as of


September 3, 2020




among




UNIT CORPORATION,
UNIT DRILLING COMPANY,
and
UNIT PETROLEUM COMPANY,
each as a Borrower




Each Subsidiary of the Borrowers party hereto as a Guarantor,


The Lenders Party Hereto


and




BOKF, NA DBA BANK OF OKLAHOMA,
as Administrative Agent and Issuer


and with


BBVA USA
as
Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,


and with


BANK OF AMERICA, N.A. AND BANK OF MONTREAL,
as
Co-Documentation Agents




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

ARTICLE IDEFINITIONS1SECTION 1.01.Defined Terms1SECTION 1.02.Classification of
Loans and Borrowings43SECTION 1.03.Terms Generally43SECTION 1.04.Accounting
Terms; GAAP43SECTION 1.05.Rates44SECTION 1.06.Letter of Credit Amounts44SECTION
1.07.Divisions44ARTICLE IITHE CREDITS44SECTION 2.01.The Loans44SECTION
2.02.Loans and Borrowings45SECTION 2.03.Borrowing Base45SECTION 2.04.Method of
Borrowing49SECTION 2.05.Letters of Credit50SECTION 2.06.Funding of
Borrowings56SECTION 2.07.Interest Elections57SECTION 2.08.Termination and
Reduction of Commitments; Aggregate Maximum Revolving Credit Amounts58SECTION
2.09.Repayment of Loans; Evidence of Debt58SECTION 2.10.Prepayment of
Loans60SECTION 2.11.Fees64SECTION 2.12.Interest65SECTION 2.13.Alternate Rate of
Interest66SECTION 2.14.Increased Costs68SECTION 2.15.Break Funding
Payments69SECTION 2.16.Taxes69SECTION 2.17.Payments Generally; Pro Rata
Treatment; Sharing of Set-offs73SECTION 2.18.Mitigation Obligations; Replacement
of Lenders75SECTION 2.19.Cash Collateral75SECTION 2.20.Defaulting
Lenders76ARTICLE IIIREPRESENTATIONS AND WARRANTIES78SECTION 3.01.Existence;
Organization; Powers78SECTION 3.02.Authorization; Enforceability78

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

SECTION 3.03.Governmental Approvals; No Conflicts78SECTION 3.04.Financial
Condition; No Material Adverse Effect79SECTION 3.05.Properties79SECTION
3.06.Litigation and Environmental Matters80SECTION 3.07.Compliance with Laws and
Agreements81SECTION 3.08.Investment Company Status82SECTION 3.09.Taxes82SECTION
3.10.ERISA82SECTION 3.11.Disclosure82SECTION 3.12.Use of Loans83SECTION
3.13.Subsidiaries83SECTION 3.14.Jurisdiction of Incorporation or
Organization83SECTION 3.15.Maintenance of Properties83SECTION
3.16.Insurance84SECTION 3.17.Gas Imbalances, Prepayments84SECTION 3.18.Marketing
of Production85SECTION 3.19.Hedging Transactions85SECTION 3.20.Restriction on
Liens85SECTION 3.21.Intellectual Property85SECTION 3.22.Material Personal
Property85SECTION 3.23.Business85SECTION 3.24.Accounts86SECTION 3.25.Licenses,
Permits, Etc86SECTION 3.26.Fiscal Year86SECTION 3.27.Security
Instruments86SECTION 3.28.Solvency86SECTION 3.29.Senior Debt Status86SECTION
3.30.Anti-Corruption Laws and Sanctions86SECTION 3.31.ECP Guarantor87SECTION
3.32.EEA Financial Institution87SECTION 3.33.Beneficial Ownership87ARTICLE
IVCONDITIONS87SECTION 4.01.Conditions Precedent to Effectiveness and Initial
Borrowings87

-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

SECTION 4.02.Conditions Precedent to Lending92ARTICLE VAFFIRMATIVE
COVENANTS93SECTION 5.01.Financial Statements; Other Information93SECTION
5.02.Notices of Material Events96SECTION 5.03.Existence; Conduct of
Business97SECTION 5.04.Payment of Obligations, Taxes and Material
Claims97SECTION 5.05.Maintenance of Properties; Insurance98SECTION 5.06.Books
and Records; Inspection Rights99SECTION 5.07.Compliance with Laws100SECTION
5.08.Use of Proceeds of Loans100SECTION 5.09.Environmental Matters101SECTION
5.10.Further Assurances101SECTION 5.11.Reserve Reports101SECTION 5.12.Title
Information; Cure of Title Defects102SECTION 5.13.ERISA Information and
Compliance103SECTION 5.14.Business of the Borrowers103SECTION 5.15.Permits,
Licenses103SECTION 5.16.Compliance with Anti-Corruption Laws and
Sanctions104SECTION 5.17.Keepwell104SECTION 5.18.Agreement to Pledge;
Guaranty104SECTION 5.19.Accounts105SECTION 5.20.Required Hedges105SECTION
5.21.Operator’s Subordination Agreement106ARTICLE VINEGATIVE COVENANTS106SECTION
6.01.Indebtedness106SECTION 6.02.Liens108SECTION 6.03.Fundamental
Changes109SECTION 6.04.Investments, Loans and Advances110SECTION 6.05.Hedging
Transactions110SECTION 6.06.Restricted Payments111SECTION 6.07.Transactions with
Affiliates112SECTION 6.08.Restrictive Agreements112SECTION 6.09.Additional
Subsidiaries112

-iii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

SECTION 6.10.Sale-and-Leaseback113SECTION 6.11.Proceeds of Loans113SECTION
6.12.ERISA Compliance113SECTION 6.13.Sale of Properties114SECTION
6.14.Environmental Matters115SECTION 6.15.Gas Imbalances, Take-or-Pay or Other
Prepayments115SECTION 6.16.Fiscal Year; Fiscal Quarter116SECTION 6.17.Capital
Expenditures116SECTION 6.18.Marketing Activities116SECTION 6.19.Sale or Discount
of Receivables116SECTION 6.20.Financial Covenants116ARTICLE VIIEVENTS OF
DEFAULT; REMEDIES; APPLICATION OF PROCEEDS117SECTION 7.01.Events of
Default117SECTION 7.02.Acceleration of Maturity119SECTION 7.03.Application of
Payments120SECTION 7.04.Actions in Respect of Letters of Credit121ARTICLE
VIIITHE ADMINISTRATIVE AGENT121SECTION 8.01.Appointment; Powers121SECTION
8.02.Agents as Lenders122SECTION 8.03.Duties and Obligations of Administrative
Agent122SECTION 8.04.Reliance by Administrative Agent123SECTION
8.05.Subagents123SECTION 8.06.Resignation of Administrative Agent or
Issuer123SECTION 8.07.No Reliance124SECTION 8.08.Administrative Agent May File
Proofs of Claim124SECTION 8.09.Authority of Administrative Agent to Execute
Collateral Documents and Release Collateral and Liens125SECTION 8.10.Certain
ERISA Matters125SECTION 8.11.Indemnification126ARTICLE IXGUARANTY127SECTION
9.01.The Guaranty127SECTION 9.02.Guaranty Unconditional127SECTION 9.03.Discharge
Only Upon Payment In Full; Reinstatement In Certain Circumstances128

-iv-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

SECTION 9.04.Waivers128SECTION 9.05.Subrogation129SECTION 9.06.Stay of
Acceleration129SECTION 9.07.Subordination of Indebtedness of any Guarantor to
any other Guarantor to the Guaranteed Obligations129SECTION 9.08.Limitation on
Obligations130SECTION 9.09.Application of Payments131SECTION 9.10.No
Waivers131SECTION 9.11.No Duty to Advise131ARTICLE XMISCELLANEOUS131SECTION
10.01.Notices131SECTION 10.02.Waivers; Amendments133SECTION 10.03.Expenses;
Indemnity; Damage Waiver135SECTION 10.04.Successors and Assigns137SECTION
10.05.Survival141SECTION 10.06.Counterparts; Integration;
Effectiveness141SECTION 10.07.Severability141SECTION 10.08.Right of
Setoff142SECTION 10.09.Governing Law; Jurisdiction; Consent to Service of
Process142SECTION 10.10.WAIVER OF JURY TRIAL142SECTION 10.11.Headings143SECTION
10.12.Confidentiality143SECTION 10.13.Interest Rate Limitation144SECTION
10.14.Collateral Matters; Lender Swap Agreements145SECTION 10.15.No Third Party
Beneficiaries145SECTION 10.16.Acknowledgment and Consent to Bail-In of Affected
Financial Institutions145SECTION 10.17.USA PATRIOT Act146SECTION
10.18.Acknowledgement Regarding Any Supported QFCs146SECTION 10.19.NO ORAL
AGREEMENTS147SECTION 10.20.Amendment and Restatement147

-v-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page

SCHEDULES:Schedule 1.01(a) – Existing Letters of Credit Schedule 1.01(b) – Plan
of Reorganization Schedule 2.01 – CommitmentsSchedule 3.05 – Material
ContractsSchedule 3.06 – LitigationSchedule 3.13 – Subsidiaries Schedule 3.17 –
Gas ImbalancesSchedule 3.18 – Marketing ContractsSchedule 3.19 – Swap
AgreementsSchedule 3.24 – Accounts Schedule 6.01(b) – Existing
IndebtednessSchedule 6.02 – Existing LiensSchedule 6.04 – InvestmentsSchedule
6.07 – Affiliate Transactions EXHIBITS:Exhibit A – Form of Assignment and
AssumptionExhibit B – Form of Borrowing Request Exhibit C-1– Form of Revolving
NoteExhibit C-2 – Form of Term Note Exhibit D – Form of Security Agreement
Exhibit E – Compliance CertificateExhibit F – U.S. Tax Withholding
CertificatesExhibit G – Form of Solvency Certificate

-vi-


--------------------------------------------------------------------------------



This AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 3, 2020, among
UNIT CORPORATION, a Delaware corporation (the “Company”), UNIT DRILLING COMPANY,
an Oklahoma corporation (“Unit Drilling”), and UNIT PETROLEUM COMPANY, an
Oklahoma corporation (“Unit Petroleum”, and together with the Company and Unit
Drilling, the “Borrowers”), each Subsidiary (as defined below) of the Borrowers
party hereto as a Guarantor, LENDERS party hereto, and BOKF, NA DBA BANK OF
OKLAHOMA (“BOKF”), as administrative agent and collateral agent (in such
capacity, including any permitted successor thereto, the “Administrative
Agent”).
W I T N E S S E T H:
A. The Borrowers are party to that certain Senior Credit Agreement dated as of
September 13, 2011 among the Borrowers, the lenders party thereto from time to
time (the “Existing Lenders”) and BOKF, NA dba Bank of Oklahoma, as
administrative agent (in such capacity, the “Existing Agent”) (as amended prior
to the date hereof, the “Existing Credit Agreement”).
B. In order to secure the full and punctual payment and performance of the loans
under the Existing Credit Agreement, the Borrowers and their Subsidiaries
executed and delivered mortgages, deeds of trust, security agreements, pledge
agreements, financing statements and other security instruments in favor of the
Existing Agent (collectively, the “Existing Security Documents”) granting a
mortgage lien and continuing security interest in and to the collateral
described in such Existing Security Documents.
C. The Borrowers, the Existing Agent, and the Existing Lenders desire to (i)
amend and restate (but not extinguish) the Existing Credit Agreement in its
entirety as hereinafter set forth through the execution of this Agreement and
(ii) have the obligations of the Borrowers hereunder continue to be secured by
the liens and security interests created under the Existing Security Documents.
D. The Guarantors desire to guarantee, among other specified obligations, all of
the Obligations.
E. It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Credit Agreement, and is not a new or substitute
credit agreement or novation of the Existing Credit Agreement.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate.
1

--------------------------------------------------------------------------------



“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior in priority to all other security interests
subject only to Permitted Liens, (c) secures the Obligations, (d) is enforceable
against the Credit Party which created such security interest, and (e) other
than as to Excluded Perfection Collateral, is perfected.
“Account Control Agreement” shall mean, as to any deposit account or securities
account of any Credit Party held with a bank, an agreement or agreements in form
and substance acceptable to the Administrative Agent, among the Credit Party
owning such deposit account or securities account, the Administrative Agent and
such other bank governing such deposit account.
“Acquisition” means the purchase (including acquisition by means of a merger) by
any Borrower or any Subsidiary thereof of (a) all or substantially all of the
assets of a Person, (b) substantially all of the Equity Interests of a Person,
(c) any business, division or enterprise (or regional portion thereof),
including the purchase of associated assets or operations of such business,
division, or enterprise (or regional portion thereof) of a Person, but for the
avoidance of doubt, excludes purchases of equipment with no other tangible or
intangible property associated with such equipment purchase unless such purchase
of equipment involves all or substantially all of the assets of the seller (or
all or substantially all of the assets of a business, division, or enterprise
(or regional portion thereof) of the seller), (d) a majority of the Equity
Interests of any Person including by way of merger, amalgamation, or
consolidation, or (e) any Equity Interests in any Subsidiary which serves to
increase any Borrower or any Subsidiary’s equity ownership therein.
“Additional Trigger” has the meaning assigned to such term in Section
2.10(a)(i).
“Adjusted LIBO Rate” means a rate per annum determined by the Administrative
Agent (which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

Adjusted LIBO Rate =
LIBO Rate
1.00 – LIBO Rate Reserve Percentage

“Administrative Agent” shall have the meaning assigned to such term in the
introduction hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Credit Party payable from a
specified share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith, or (b) any contract whereby any Credit Party receives or becomes
entitled to receive (either directly or indirectly) any payment (an “Advance
Payment”) as consideration for (i) Hydrocarbons produced or to be produced from
Oil and Gas Properties owned by any Credit Party in advance of the delivery of
such Hydrocarbons (and regardless of whether such Hydrocarbons are actually
produced or actual delivery is required) to or for the account of the purchaser
thereof or (ii) a right or option to receive such Hydrocarbons (or a cash
payment in lieu of such Hydrocarbons); provided that inclusion of customary and
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
2

--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate, (b) the Federal Funds Effective Rate in
effect on such date plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate for Daily
One Month LIBOR in effect on such date (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding); provider further that if the Alternate Base Rate as so determined
would be less than 1.00% the Alternate Base Rate will be deemed to be 1.00% for
the purposes of this Agreement. Additionally, any change in the Alternate Base
Rate due to a change in the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including (a) the United States
Foreign Corrupt Practices Act of 1977, as amended, (b) the United Kingdom
Bribery Act of 2010, as amended, and (c) any other similar law, rule or
regulation in any jurisdiction applicable to any Borrower or any of its
respective Subsidiaries.
“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any jurisdiction applicable to any Borrower
or any of its respective Subsidiaries.
“Applicable Percentage” means:
(a) in respect of the Term Facility, with respect to any Term Lender at any
time, the percentage obtained by dividing (i) on or prior to the Closing Date,
the Term Commitment of such Term Lender by the Term Commitments of all Term
Lenders and (ii) thereafter, the outstanding principal amount of such Term
Lender’s Term Loans at such time by the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time; and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage obtained by dividing (i) the Maximum Revolving
Credit Amount of such Revolving Lender at such time by (ii) the aggregate
Maximum Revolving Credit Amounts of all Revolving Lenders at such time);
provided that if the Maximum Revolving Credit Amounts have been terminated, then
the Applicable Percentage of such Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender, and of all other Revolving
Lenders, immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of entering into Swap Agreements for commodity, interest
rate or currency risk that has (or the credit support provider of such Person
has) a long term senior unsecured debt credit rating of A-/A3 by Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc. (or their equivalent)
or higher, (ii) any Lender Swap Counterparty or (iii) any other Person
designated by the Company that is acceptable to the Administrative Agent.
3

--------------------------------------------------------------------------------



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means any of Ryder Scott Company or such other
reputable firm(s) of independent petroleum engineers as shall be reasonably
approved by the Administrative Agent.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means, as to any Person, the president, the chief financial
officer, any vice president, the treasurer or any assistant treasurer of such
Person. Unless otherwise specified, all references to an Authorized Officer
herein shall mean an Authorized Officer of the Company.
“Availability” means, at any time, an amount equal to the excess of (a) the
aggregate Revolving Commitments over (b) the aggregate Revolving Credit
Exposure.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms hereof.
“Bank Products” means each and any of the following bank services and products
provided to any Borrower or any other Credit Party by any Lender or any
Affiliate of any such Lender: (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services; (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services); and (c) any other demand deposit or operating
account relationships or other cash management services, including pursuant to
any agreement in respect of the foregoing.
“Bank Product Obligations” means any and all amounts and other obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) owing by any Borrower or any other Credit
Party to any Bank Product Provider with respect to any Bank Product.
“Bank Product Provider” means any provider of any Bank Products to any Borrower
or any Credit Party that is Lender or Affiliate of any Lender or was a Lender or
an Affiliate of a Lender at the time such Bank Product was provided.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as may be amended from time to time.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
4

--------------------------------------------------------------------------------



“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“BB Hedge” means any hedge position or Swap Agreement considered by the
Administrative Agent in determining the then effective Borrowing Base.
“BB Value” means (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent in accordance with the standards set
forth in Section 2.03(e) and (b) as to any Hedge Event, the net effect of such
Hedge Event (after giving effect to any new hedge position or Swap Agreement
entered into since the determination of the Borrowing Base then in effect), if
any, on the then effective Borrowing Base, as determined by the Administrative
Agent in its sole determination.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Replacement Rate for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Replacement Rate by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Replacement Rate for U.S. dollar-denominated syndicated
credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any
Replacement Rate, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Replacement Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
reasonably determines that no market practice for the administration of a
Replacement Rate exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
5

--------------------------------------------------------------------------------



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate announcing that LIBO Rate is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Replacement
Rate, the period (a) beginning at the time that such Benchmark Replacement Date
has occurred if, at such time, no Replacement Rate has replaced LIBO Rate for
all purposes hereunder in accordance with Section 2.13(b) and (b) ending at the
time that a Replacement Rate has replaced LIBO Rate for all purposes hereunder
pursuant to Section 2.13(b).
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
6

--------------------------------------------------------------------------------



“BOKF” shall have the meaning assigned to such term in the introduction hereto.
“Borrowers” shall have the meaning assigned to such term in the introduction
hereto.
“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.
“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.03 on account of Proved Hydrocarbon Interests
attributable to Oil and Gas Properties of any Credit Party and its Subsidiaries
located in the United States of America, subject to an Acceptable Security
Interest and described in the most recent Independent Reserve Report or Internal
Reserve Report, as applicable, delivered to the Administrative Agent and the
Lenders pursuant to Section 2.03.
“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the aggregate Revolving Credit Exposure over (b) the aggregate Revolving
Commitments; provided that, solely for purposes of determining the existence and
amount of any Borrowing Base Deficiency, Letter of Credit Obligations to the
extent Cash Collateralized as required by or otherwise in accordance with this
Agreement shall not be considered in determining Revolving Credit Exposure.
“Borrowing Base Disposition” means any Disposition of any Oil and Gas Property
of any Credit Party with BB Value attributable thereto (and, for the avoidance
of doubt, any Hedge Event with respect to any BB Hedge or other Swap Agreement
with or without any attributable BB Value).
“Borrowing Date” means the date any Borrowing of Loans is made.
“Borrowing Request” means a request by the Company, as designated borrowing
agent for the Borrowers, for a Borrowing in accordance with Section 2.04 and in
the form of Exhibit B.
“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or Texas, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.
“Capital Expenditures” means any expenditure by any Borrower or any Subsidiary
for an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classifiable in
relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP (for purpose of this definition, a “capital asset”). For purposes of
this definition, the purchase price of a capital asset that is purchased
simultaneously with the trade-in of an existing capital asset shall be included
in Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such capital asset
for the capital asset being traded in at such time.
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or finance leases
on a balance sheet of such Person under GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Collateral Account” means, in respect of the Credit Parties one or more
deposit accounts (including, for avoidance of doubt, any lockboxes or similar
accounts, any related securities accounts and
7

--------------------------------------------------------------------------------



any accounts holding Cash Equivalents), with respect to which the Secured
Parties shall have a perfected Lien as security for the payment and performance
of the Obligations by virtue of, and having the priority set forth herein, any
other Collateral Documents.
“Cash Collateral” means all cash and Cash Equivalents in any Cash Collateral
Account.
“Cash Equivalents” means Permitted Investments described in clauses (a), (b),
and (c) of the definition of Permitted Investments.
“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of any Borrower or any Subsidiary.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Change in Control” means (a) any Person or two or more Persons acting as a
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934),
in each case, other than the Permitted Holders, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Company; (b) individuals who, as of the date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director of the Company
subsequent to the date hereof whose election, approval, or nomination for
election by the Company’s shareholders, was nominated, appointed, or approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board, shall be considered as though such individual were a member of the
Incumbent Board; or (c) less than 100% of the Equity Interests of any Borrower
(other than the Company) are owned directly or indirectly by the Company.
“Change in Law” means (a) the adoption after the date hereof of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein after the date hereof, (b) any
change after the date hereof in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such Governmental Authority, or (c) the compliance, whether
commenced prior to or after the date hereof, by any Lender with the requirements
(regardless of the date enacted, adopted, promulgated or issued) of (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III.
“Chapter 11 Cases” means In re Unit Corporation, et al, Case No. 20-32740 in the
Bankruptcy Court.
“Closing Date” means the date on which all conditions set forth in Section 4.01
have been satisfied (or waived by the Administrative Agent and all of the
Lenders).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
8

--------------------------------------------------------------------------------



“Collateral” means all right, title and interest held by any Credit Party in any
Property in or upon which a Lien is granted or purported to granted under any
Collateral Document.
“Collateral Documents” means this Agreement, the Guaranty, the Security
Agreement, the Mortgages and any and all other agreements, documents or
instruments now or hereafter executed and delivered by any Credit Party or any
other Person as security for the payment or performance of the Obligations, as
such agreements, documents or instruments may be amended, supplemented or
restated from time to time in accordance with the terms thereof and to the
extent applicable.
“Commitment” means, with respect to each Lender, its Revolving Commitment or its
Term Commitment, as applicable.
“Commodity Account” has the meaning assigned to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall have the meaning assigned to such term in the introduction
hereto.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of cash
and Cash Equivalents of the Credit Parties as of such date (other than Excluded
Cash).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Credit Parties on a consolidated basis, the sum (without duplication) of (a)
the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money, (b) the
outstanding principal amount of all indebtedness in respect of Capital Lease
Obligations and Synthetic Leases, (c) all direct and unreimbursed obligations
arising under bankers’ acceptances, instruments and other similar non-contingent
contracts and all non-contingent reimbursement obligations under letters of
credit other than Letters of Credit, (d) the outstanding principal amount of all
obligations in respect of the deferred purchase price of property or services
(excluding, for the avoidance of doubt, accounts payable incurred in the
ordinary course of business (other than accounts payable with respect to such
obligations in respect of the deferred purchase price of property or other
services that are more than 90 days past due unless contested in good faith by
appropriate proceedings and for which adequate reserves under GAAP have been
established therefor)), (e) all obligations of any such Person in respect of
Disqualified Equity Interests, (f) the outstanding attributed principal amount
under any asset securitization program, and (g) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Credit Parties.
“Consolidated Net Income” means, with respect to the Company and its
consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Company and its consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Company or any Subsidiary thereof has an interest (which interest does
not cause the net income of such other Person to be consolidated with the net
income of the Company and the consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Company or to a
Subsidiary thereof, as the case may be; (b) the net income (but not loss) during
such period of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions or transfers or loans by such
Subsidiary is not
9

--------------------------------------------------------------------------------



at the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Subsidiary or is
otherwise prohibited, in each case determined in accordance with GAAP; and (c)
the net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries.
“Consolidated Net Indebtedness” means, as of any date of determination, (a)
Consolidated Funded Indebtedness minus (b) unrestricted cash and Cash
Equivalents of the Credit Parties held in deposit and/or securities accounts
subject to an Account Control Agreement in favor of the Administrative Agent, in
an aggregate amount not to exceed $5,000,000.
“Consummation” shall have the meaning set forth in the Plan of Reorganization.
“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Headquarters” means that certain real Property, buildings and
improvements owned by 8200 Unit Drive, L.L.C. and located at 8200 South Unit
Drive, Tulsa, Oklahoma, together with all appurtenants therewith.
“Covered Party” has the meaning assigned to such term in Section 10.18(a).
“Credit Party” means any of the Borrowers or any other Guarantor; “Credit
Parties” means, collectively, all of the Borrowers and each other Guarantor.
“Current Ratio” means, as of any date of determination, the ratio of (a)
consolidated current assets of the Company (including the unused amount of the
Commitments, unless a Default exists, but excluding non-cash assets under ASC
815 and excluding Cash Collateral) to (b) consolidated current liabilities of
the Company (excluding (i) non-cash obligations under ASC 815 and (ii) current
maturities in respect of the Obligations).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means (a) any event or condition that constitutes an Event of Default
or (b) any event or condition which, upon notice, lapse of time or both would,
unless cured or waived, become an Event of Default.
10

--------------------------------------------------------------------------------



“Default Rate” has the meaning assigned to such term in Section 2.12(e).
“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to perform any of its funding obligations
hereunder, including in respect of its Loans or its participations in respect of
Letters of Credit, within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrowers, the Administrative Agent or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement, including in respect of its Loans or its
participations in respect of Letters of Credit, or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or its
participations in respect of Letters of Credit, (d) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Deposit Account” has the meaning assigned to such term in the UCC.
“DIP Credit Agreement” means that certain Superpriority Senior Secured
Debtor-in-Possession Credit Agreement dated as of May 27, 2020, among the
Borrowers, the financial institutions from time to time party thereto, BOKF, as
the administrative agent, and the other parties party thereto, as the same may
be amended, supplemented, or otherwise modified from time to time.
“Discharge of Obligations” means (a) the indefeasible payment in full in cash of
all Obligations (other than (i) contingent indemnity obligations for which no
claim for payment has been made (which indemnity obligations continue to survive
as expressly provided in this Agreement or in any other Loan Document), (ii)
Lender Swap Obligations as to which arrangements reasonably satisfactory to the
applicable Lender Swap Counterparty in its reasonable discretion have been made
and (ii) Bank Product Obligations as to which arrangements reasonably
satisfactory to the applicable Bank Product Provider in its reasonable
discretion have been made, (b) termination or expiration of all Commitments, (c)
termination of this Agreement other than indemnity and reimbursement obligations
which expressly survive the termination hereof, (d) each Letter of Credit has
expired or has been cash collateralized, back-stopped or otherwise secured to
the satisfaction of the applicable Issuer, (e) termination of all Lender Swap
Agreements other than Lender Swap Agreements as to which arrangements reasonably
satisfactory to the applicable Lender Swap Counterparty in its reasonable
discretion have been made, and (f) termination of all Bank Product Obligations
other than Bank Product Obligations as to which
11

--------------------------------------------------------------------------------



arrangements reasonably satisfactory to the applicable Bank Product Provider in
its reasonable discretion have been made.
“Disclosure Statement” means that certain Disclosure Statement for the Debtors’
Joint Chapter 11 Plan of Reorganization of Unit Corporation and its Debtor
Affiliates.
“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback transaction, assignment, farmout, exchange, conveyance, transfer or
other disposition (including by way of a merger or consolidation, or by way of
an allocation of assets among newly divided limited liability companies pursuant
to a “plan of division” under any applicable Governmental Requirement) of such
Property or any interest therein, including, for the avoidance of doubt, any
casualty event and any Hedge Event; and the terms “Dispose”, “Disposed of”,
“dispose”, “disposed of” and words of similar import shall have correlative
meanings.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans,
Letter of Credit Obligations (including all Reimbursement Obligations), and all
other Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans, Letter of Credit Obligations (including
all Reimbursement Obligations), and all other Obligations that are accrued and
payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or other Property or (d)
are or become convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Scheduled
Maturity Date; provided that if such Equity Interests is issued pursuant to a
plan for the benefit of Company or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Company or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee's termination, death or disability.
“Distribution Registration Form” means the distribution registration form posted
to the Lenders on August 26, 2020 requesting the brokerage account information
for each Lender in connection with the distribution of such Lender’s pro rata
share of the Equity Exit Fee.
“dollars” or “$” refers to lawful money of the United States of America.
“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted in
determining Consolidated Net Income for such period: (i) interest, (ii) federal
and state income and franchise taxes, (iii) depreciation, depletion, exploration
expenses, amortization, and other noncash losses and charges (including non-cash
losses and charges resulting from the requirements of ASC 410 and 815), (iv) the
actual transaction costs, expenses, fees and charges incurred with respect to
any proposed or consummated issuance of Equity Interests or Indebtedness, or any
proposed or consummated Disposition, Acquisition or Investment in an aggregate
amount under this clause (iv) not to exceed $1,000,000 during such period, (v)
all restructuring-related costs and any consulting, advisory, legal or other
professional fees, charges and expenses actually incurred by the Credit Parties
and any of their Subsidiaries during or in connection with the Chapter 11
12

--------------------------------------------------------------------------------



Cases (collectively, the “Restructuring Costs”); provided that (x) any
Restructuring Costs actually incurred in connection with the implementation of a
“fresh start accounting” system (including, without limitation, any
information-technology costs and expenses in connection therewith) shall not
exceed $1,500,000 during the fiscal quarter ending December 31, 2020, (y) any
employee severance or separation-type costs and expenses constituting
Restructuring Costs shall not exceed the amounts set forth for such employee
severance and separation-type costs and expenses set forth in the Separation
Benefit Plan for such period and (z) all Restructuring Costs (other than (1) the
Restructuring Costs described in clause (x) above, (2) the Restructuring Costs
described in clause (y) above, and (3) any legal or other professional fees,
charges and expenses of the Lenders and Administrative Agent constituting
Restructuring Costs for such period), shall not exceed $500,000 during such
period, (vi) non-cash expenses associated with stock-based compensation reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, (vii) non-recurring or unusual expenses, including
operating expense reductions, business optimization expenses, information
technology implementation costs, severance costs, consulting fees, lease
termination costs, relocation costs, closure costs, restructuring charges,
retention or completion bonuses, signing costs, project start-up and new
operation costs, and other non-recurring expenses not otherwise added back to
EBITDAX, in each case, actually incurred during the fiscal quarter ending
December 31, 2020 in an aggregate amount not to exceed $500,000 during such
period and (viii) all other extraordinary losses which were included in
determining such Consolidated Net Income, minus (c) all noncash income to the
extent included in determining Consolidated Net Income for such period
(including cancellation of indebtedness income and non-cash income resulting
from the requirements of ASC 410 and 815), minus (d) all extraordinary gains
which were included in determining such Consolidated Net Income; provided that
for the purposes of calculating EBITDAX for any period of four consecutive
fiscal quarters (or less in the case of any period during which the calculation
of EBITDAX is being annualized for purposes of the financial covenant
calculations in Section 6.20 (each, a “Reference Period”)), (x) if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) any Borrower or any of its Subsidiaries shall have
made a Material Disposition or Material Acquisition, EBITDAX (including
Consolidated Net Income) for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Disposition or Material
Acquisition by such Borrower or Subsidiary occurred on the first day of such
Reference Period and (y) if any calculations in the foregoing clause (x) are
made on a pro forma basis, such pro forma adjustments are factually supportable
and made in a manner reasonably acceptable to the Administrative Agent, and
subject to such supporting documentation as the Administrative Agent may
request. As used in this definition, “Material Acquisition” means any
acquisition by any Borrower or any of its Subsidiaries of property or series of
related acquisitions of property that involves consideration in excess of
$2,500,000, and “Material Disposition” means any Disposition of property or
series of related sales, transfers or other dispositions of property that yields
gross proceeds to any Borrower or any if Subsidiary in excess of $1,000,000. It
is understood that (A) for the fiscal quarter ending December 31, 2020, EBITDAX
shall be deemed to equal EBITDAX for the fiscal quarter then ended multiplied by
four, (B) for the fiscal quarter ending March 31, 2021, EBITDAX shall be deemed
to equal EBITDAX for the two-fiscal quarter period then ended multiplied by two
and (C) the fiscal quarter ending June 30, 2021, EBITDAX shall be deemed to
equal EBITDAX for the three-fiscal quarter period then ended multiplied by 4/3.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
13

--------------------------------------------------------------------------------



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrowers) that
the Majority Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.13(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Borrower, any Subsidiary thereof, any
Guarantor or any ERISA Affiliate.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required by or from a Governmental Authority under
Environmental Law.
“Equity Exit Fee” has the meaning assigned to such term in the Plan of
Reorganization.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
14

--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, any Subsidiary thereof, or any Guarantor, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under the regulations); (b)
the withdrawal of any Borrower, any Subsidiary thereof, any Guarantor or any
ERISA Affiliate from a Plan subject to Section 4063 or Section 4064 of ERISA
during a plan year in which any such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA); (c) the filing of a notice of intent to
terminate a Plan under Section 4041(c) of ERISA or the treatment of a plan
amendment as a termination under Section 4041(e) of ERISA, where such
termination constitutes a “distress termination” under Section 4041(c) of ERISA;
(d) the failure to make any required contribution to a Plan or Multiemployer
Plan or to meet the minimum funding standard of Section 412 of the Code (in
either case, whether or not waived in accordance with Section 412(c) of the
Code); (e) the determination that any Plan is in “at-risk status” (within the
meaning of Section 430 of the Code or Section 303 of ERISA) or that a
Multiemployer Plan is in “endangered status,” “seriously endangered” or
“critical status” (within the meaning of Section 432 of the Code or Section 305
of ERISA); (f) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (g) the incurrence by any Borrower, any Subsidiary
thereof, any Guarantor or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (h) the receipt by any
Borrower, any Subsidiary thereof, any Guarantor or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (i) the
occurrence of any event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA; (j) the complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
any Borrower, any Subsidiary thereof, any Guarantor or any ERISA Affiliate from
any Multiemployer Plan; (k) the receipt by any Borrower, any Subsidiary thereof,
any Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower, any Subsidiary thereof, any Guarantor or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or terminated, within the meaning of Title IV of ERISA; (l) the
imposition of liability on any Borrower, any Subsidiary thereof, any Guarantor
or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason
of the application of Section 4212(c) of ERISA, or (m) the imposition of a Lien
upon any Borrower, any Subsidiary thereof, any Guarantor or any ERISA Affiliate
pursuant to Section 436(f) or Section 430(k) of the Code or Section 303(k) of
ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Loan” means a loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.
15

--------------------------------------------------------------------------------



“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash” has the meaning assigned to such term in Section 2.10(a)(iii).
“Excess Cash Sweep Date” means the third Business Day of each calendar week.
“Existing Agent” shall have the meaning assigned to such term in the recitals
hereto.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Existing Credit Documents” has the meaning assigned to such term in Section
10.20.
“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.
“Existing Letters of Credit” means the letters of credit issued or deemed issued
under the Existing Credit Agreement, including those listed on Schedule 1.01(a).
“Existing Security Documents” shall have the meaning assigned to such term in
the recitals hereto.
“Excluded Account” means (a) that certain credit card collateral account
maintained by the Company at BBVA Compass holding, at all times, not more than
$500,000, (b) payroll accounts, (c) withholding tax, trust, suspense, and
fiduciary accounts, (d) employee wage and benefits accounts, (e) escrow
accounts, including, without limitation, the Professional Fee Escrow Account (as
defined in the Plan of Reorganization) to the extent such Professional Fee
Escrow Account is held in accordance with the Plan of Reorganization, (f) “zero
balance” accounts, and (g) other accounts so long as the average daily balance
for all such bank accounts excluded pursuant to this clause (g) shall not exceed
$500,000.
“Excluded Cash” means, as of any date, (a) any cash or cash equivalents
allocated for, reserved or otherwise set aside to pay royalty obligations,
working interest obligations, vendor payments, suspense payments, similar
payments as are customary in the oil and gas industry, severance and ad valorem
taxes, payroll, payroll taxes, other taxes, employee wage and benefit payments
and trust, fiduciary, or other obligations of the Credit Parties then due and
owing (or to be due and owing within five (5) Business Days) and for which the
Credit Parties have issued checks or has initiated wires or ACH transfers (or,
in such Credit Parties’ discretion, will issue checks or initiate wires or ACH
transfers within five (5) Business Days) in order to pay, (b) any cash or cash
equivalents allocated for, reserved or otherwise set aside to pay other amounts
due and owing as of such date (or to be due and owing within five (5) Business
Days) to Persons who are not Affiliates of the Credit Parties, (c) any cash or
cash equivalents of the Credit Parties constituting pledges and/or deposits
securing any binding and enforceable purchase and sale agreement with any
Persons who are not Affiliates of the Credit Parties, in each case to the extent
permitted by this Agreement, (d) any cash or cash equivalents of any Credit
Party to be used by such Credit Party within five (5) Business Days to pay the
purchase price for any acquisition of any assets or property by such Credit
Party pursuant to an executed and binding agreement between such Credit Party
and a third-party seller that is not an Affiliate of such Credit Party (to the
extent such acquisition is permitted by this Agreement), (e) any cash collateral
account in respect of letters of credit permitted under this Agreement, (f) any
cash required to be applied to any mandatory prepayment of the Revolving Loans
and/or Term Loans pursuant to Section 2.10(a), as applicable, and (g) to the
extent not otherwise included in the preceding clauses (a) through (f), any cash
contained in any Excluded Accounts (other than such Excluded Accounts referred
to clause (g) in the definition thereof).
“Excluded Collateral” has the meaning assigned to such term in the Security
Agreement.
16

--------------------------------------------------------------------------------



“Excluded Perfection Collateral” has the meaning assigned to such term in the
Security Agreement.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
required to be cleared pursuant to section 2(h) of the Commodity Exchange Act
(or any successor provision thereto), because such Credit Party is a “financial
entity,” as defined in section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guaranty obligation or other
liability of such Credit Party becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty obligation or other liability or security interest is or becomes
illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.18(b) or (ii) such Lender changes its lending office,
except to the extent that, pursuant to Section 2.16, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to a Recipient’s failure to comply with
Section 2.16(f); and (d) any Taxes imposed under FATCA.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Exposure” means, as to any Lender at any time, the sum of (a) the aggregate
principal amount of the outstanding Revolving Loans held by such Lender at such
time, plus (b) the unfunded Revolving Commitment held by such Lender at such
time, plus (c) the Letter of Credit Exposure of such Lender, plus (d) the
aggregate principal amount of the outstanding Term Loans held by such Lender at
such time, plus (e) the unfunded Term Commitment held by such Lender at such
time, if any.
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices
17

--------------------------------------------------------------------------------



adopted pursuant to any intergovernmental agreements, treaty or convention among
Governmental Authorities and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1.00%) of the quotations
for such day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it and (b) 1.00%.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means, collectively, the (a) agency fee letter agreement, dated the
date hereof by and among BOKF and the Borrowers and (b) any other fee letter
agreement among BOKF and the Borrowers executed in furtherance of the matters
set forth herein.
“Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified, or amended, and as to which
the time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from
which certiorari could be sought or the new trial, reargument, or rehearing
shall have been denied, resulted in no modification of such order, or has
otherwise been dismissed with prejudice.
“First Scheduled Borrowing Base Redetermination” means the scheduled
redetermination of the Borrowing Base with respect to the Independent Reserve
Report to be delivered on or before March 1, 2021 dated effective as of December
31, 2020 pursuant to Section 2.03(b)(i).
“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.
“Flood Insurance Laws” means, to the extent applicable to any Credit Party, the
Lenders, the Administrative Agent or any Collateral, the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994, the Biggert-Waters Flood Insurance
Reform Act of 2012 and the regulations issued in connection therewith by the
Office of the Controller of the Currency, the Federal Reserve Board and other
Governmental Authorities, each as it may be amended, reformed or otherwise
modified from time to time.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Obligations of such
18

--------------------------------------------------------------------------------



Issuer, other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.
“Fronting Fee” has the meaning assigned to such term in Section 2.11(b)(ii).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court (including
the Bankruptcy Court), central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
including, without limitation, Environmental Laws, Flood Insurance Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Borrower and each Subsidiary of the Company that executes
this Agreement as a Guarantor or otherwise guarantees the Obligations as of the
Closing Date or thereafter, and its successors and assigns.
“Guaranty” means the terms set forth in Article IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Event” means any novation, assignment, unwinding, termination, expiration
or any amendment to effect any of the foregoing with respect to a BB Hedge.
“Highest Lawful Rate” means, on any day, the maximum nonusurious rate of
interest permitted for that day by applicable law.
19

--------------------------------------------------------------------------------



“Hydrocarbon Interests” means all rights, titles, interests and estates now or
later acquired in and to (i) Hydrocarbons and (ii) oil and gas leases, or other
liquid or gaseous Hydrocarbon or mineral leases, mineral fee interests,
overriding royalty and royalty interests, working interests, net profit
interests, production payment interests, farm outs and farm ins, including any
reserved, back in or residual interests of whatever nature, any reversionary or
carried interests relating thereto, all rights, titles and interests created by
or arising under the terms of all present and future unitization,
communitization, and pooling arrangements (and all properties covered and units
created thereby) whether arising by contract or operation of law which now or
hereafter include all or any part of the foregoing, and all rights, remedies,
powers and privileges with respect to all of the foregoing.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Incumbent Board” has the meaning assigned to such term in the definition of
“Change in Control”.
“Indebtedness” means, for any Person (without duplication): (a) all obligations
of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments, other than surety or other
bonds; (b) all obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments; (c)
all obligations of such Person (other than for borrowed money) to pay the
deferred purchase price of Property or services (but excluding, other than for
purposes of Section 6.01, accounts payable incurred in the ordinary course of
business that are not more than 90 days past due unless contested in good faith
by appropriate proceedings and for which adequate reserves under GAAP have been
established therefor, and any guaranties by any Borrower or any Subsidiary of
such accounts payable); (d) all Capital Lease Obligations; (e) all obligations
under Synthetic Leases; (f) all Indebtedness (as described in the other clauses
of this definition) of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; (g) all Indebtedness
(as described in the other clauses of this definition) of others guaranteed by
such Person or in which such Person otherwise assures a creditor against loss of
the debtor to the extent of the lesser of the amount of such Indebtedness and
the maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Indebtedness or
Property of others; (i) all obligations to deliver Hydrocarbons in consideration
of advance payments (other than customary and standard “take or pay” provisions
in any gas sales or purchase contract or any other similar contract), including,
without limitation, obligations under Advance Payment Contracts; (j) Bank
Product Obligations; (k) any Indebtedness of a partnership for which such Person
is liable either by agreement or because of a Governmental Requirement but only
to the extent of such liability; (l) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (m) all obligations,
contingent or otherwise, of any such Person relative to the face amount of
letters of credit, whether or not drawn, including, without limitation, any
Letter of Credit Obligation, and banker’s acceptances issued for the account of
any such Person; (n) all obligations of any such Person in respect of
Disqualified Equity Interests; (o) all net obligations of such Person under any
Swap Agreement; and (p) the outstanding attributed principal amount under any
asset securitization program.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
20

--------------------------------------------------------------------------------



“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Independent Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Approved Petroleum
Engineer, addressed to the Administrative Agent and the Lenders with respect to
the Oil and Gas Properties owned by any Credit Party or any Subsidiary (or to be
acquired by any Credit Party or any Subsidiary, as applicable) which are or are
to be included in the Borrowing Base, which report shall (a) specify the
location, quantity, and type of the estimated Proved Hydrocarbon Interests
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proved Hydrocarbon Interests based on product price and
cost escalation assumptions specified by the Administrative Agent and the
Lenders, (d) contain an attendant reserve database capable of producing a match
of the reserves, and (e) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the Administrative Agent or any Lender.
“Information” has the meaning assigned to such term in Section 10.12(a).
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDAX to (b) Interest Expense, in each case, for the most recently
completed Reference Period.
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Expense” means, for any Reference Period, with respect to the Company
and its Subsidiaries, the sum of (determined without duplication of any of the
following items) total interest expense (including that portion attributable to
capital leases in accordance with GAAP and capitalized interest), premium
payments, debt discount, fees, charges, and related expenses with respect to all
outstanding Indebtedness of the Company and its Subsidiaries, including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit, but excluding net payments (less net credits) under interest rate
Swap Agreements to the extent such net payments are allocable to such period in
accordance with GAAP, in each case, paid in cash during such period and treated
as interest in accordance with GAAP; provided, that Interest Expense shall
exclude annual agency fees paid to the Administrative Agent in connection with
this Agreement. It is understood that (A) for the fiscal quarter ending December
31, 2020, Interest Expense shall be deemed to equal Interest Expense for the
fiscal quarter then ended multiplied by four, (B) for the fiscal quarter ending
March 31, 2021, Interest Expense shall be deemed to equal Interest Expense for
the two-fiscal quarter period then ended multiplied by two and (C) the fiscal
quarter ending June 30, 2021, Interest Expense shall be deemed to equal Interest
Expense for the three-fiscal quarter period then ended multiplied by 4/3.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each fiscal quarter, and (b) with respect to any Eurodollar Loan, the last day
of each Interest Period applicable to the Borrowing of which such Loan is a
part; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the last day of the
period selected by the Borrowers pursuant to the provisions below and Section
2.07 and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrowers pursuant to the provisions below and Section 2.07. The
duration of each such Interest Period shall be one, two, three or six months;
provided that (i) if any Interest Period would end on a day other
21

--------------------------------------------------------------------------------



than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.For purposes hereof, the date of a Eurodollar Borrowing
initially shall be the date on which such Eurodollar Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Borrowing.
“Internal Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, prepared by the
Borrowers and certified by an Authorized Officer of the Company, addressed to
the Administrative Agent and the Lenders with respect to the Oil and Gas
Properties owned by any Credit Party or any Subsidiary (or to be acquired by any
Credit Party or any Subsidiary, as applicable) which are or are to be included
in the Borrowing Base, which report shall (a) specify the location, quantity,
and type of the estimated Proved Hydrocarbon Interests attributable to such Oil
and Gas Properties, (b) contain a projection of the rate of production of such
Oil and Gas Properties, (c) contain an estimate of the net operating revenues to
be derived from the production and sale of Hydrocarbons from such Proved
Hydrocarbon Interests based on product price and cost escalation assumptions
specified by the Administrative Agent and the Lenders, (d) contain an attendant
reserve database capable of producing a match of the reserves, and (e) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
guarantee or assumption of Indebtedness of, purchase or other acquisition of any
other Indebtedness or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person); or (c) the purchase or acquisition (in one
or a series of transactions) of Property (other than Equity Interests) of
another Person that constitutes a business unit. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment).
“IRS” means the United States Internal Revenue Service.
“Issuer” means BOKF and any permitted successor thereto.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Company with respect
to the Oil and Gas Properties owned by any Credit Party or any Subsidiary (or to
be acquired by any Credit Party or any Subsidiary, as applicable), which
statement shall contain production, revenue, and expense data for the time
period covered by such statement and such other information reasonably requested
by the Administrative Agent or any Lender.
22

--------------------------------------------------------------------------------



“Lender Swap Agreement” means any Swap Agreement between or among any Credit
Party and any Lender Swap Counterparty.
“Lender Swap Counterparty” means any counterparty to any Swap Agreement with any
Credit Party that (a) is a Lender or Affiliate of a Lender, (b) was a Lender or
an Affiliate of a Lender on the date that the Swap Agreement was entered into,
or (c) was a Lender or an Affiliate of a Lender (in each case as defined in the
Existing Credit Agreement) on the date that the Swap Agreement was entered into.
“Lender Swap Obligation” means, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a Lender Swap Agreement; provided that, if a Lender Swap Counterparty ceases to
be a Lender or an Affiliate of a Lender under this Agreement, obligations owing
to such Lender Swap Counterparty under Lender Swap Agreements shall be Lender
Swap Obligations only to the extent such obligations arise from transactions
entered into prior to the date such Lender Swap Counterparty ceased to be a
Lender or an Affiliate of a Lender (including. for the avoidance of doubt, prior
to the Closing Date), without giving effect to any extension, increases, or
modifications (including blending) thereof which are made after such Lender Swap
Counterparty ceases to be a Lender or an Affiliate of a Lender under this
Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means each standby letter of credit issued by the Issuer for
the account of any Borrower or any other Credit Party in connection with the
Revolving Commitments and that is subject to this Agreement, including without
limitation the Existing Letters of Credit deemed issued under this Agreement
pursuant to Section 2.05.
“Letter of Credit Application” means the Issuer’s standard form letter of credit
application for standby letters of credit that has been executed by the
applicable Borrower and accepted by such Issuer in connection with the
amendment, renewal, replacement, refinancing or extension of a Letter of Credit.
“Letter of Credit Exposure” means, with respect to any Lender, at any time, such
Lender’s Applicable Percentage of the Letter of Credit Obligations at such time.
“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount equal to the sum of (a) the Reimbursement Obligations at such
time and (b) the Letter of Credit Undrawn Amounts at such time.
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
amount of all Letters of Credit outstanding at such time.
“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.13(b), (a) for any interest rate calculation with
respect to a Eurodollar Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period;
provided that, if, for any reason, such rate is not so published then “LIBO
Rate” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
23

--------------------------------------------------------------------------------



the first day of the applicable Interest Period for a period equal to such
Interest Period; and (b) for any interest rate calculation with respect to a
Daily One Month LIBOR only, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to one month
(commencing on the date that is two Business Days after the date of
determination) as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day; provided that, if, for any reason, such rate is not so
published then “Daily One Month LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination. Each calculation by the Administrative Agent of LIBO Rate or
Daily One Month LIBOR shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding the foregoing, (x) neither the LIBO Rate nor the
Daily One Month LIBOR (including, without limitation, any Replacement Rate with
respect thereto) shall for any purpose be less than 1.00% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.13(b), in the event that a Replacement Rate with
respect to LIBO Rate is implemented, then all references herein to the LIBO Rate
shall be deemed references to such Replacement Rate (including the corresponding
rate that would apply for the Daily One Month LIBOR determination).
“LIBO Rate Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Adjusted LIBO Rate for each outstanding Borrowing
shall be adjusted automatically as of the effective date of any change in the
LIBOR Rate Reserve Percentage.
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such Property (including but not limited to any production payments and the
like payable out of Oil and Gas Properties), (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Request, Notice of
Conversion or Continuation, each Collateral Document, the Letters of Credit, the
Letter of Credit Applications, the Fee Letter, any promissory notes issued
pursuant to Section 2.09(f), and any other documents, certificates or agreements
that are delivered pursuant to the foregoing, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing; provided that “Loan Documents” shall not include any Swap
Agreement.
“Loans” means any loans made or deemed made by any Lender pursuant to this
Agreement.
“Majority Lenders” means, at any time, Lenders having Exposure and unused
Commitments representing at least a majority of the sum of all Exposure
outstanding and unused Commitments at such time; provided that the Commitments
and Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
24

--------------------------------------------------------------------------------



“Majority Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposure and unused Revolving Commitments representing at least
a majority of the sum of all Revolving Credit Exposure outstanding and unused
Revolving Commitments at such time; provided that the Revolving Commitments and
Revolving Credit Exposure of any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Revolving Lenders.
“Majority Term Lenders” means, at any time, Term Lenders holding Term Loans
representing at least a majority of the sum of all Term Loans outstanding at
such time; provided that the Term Loans of any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Term Lenders.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual or contingent), condition (financial or otherwise)
or results of operations of the Borrowers and the Subsidiaries taken as a whole,
other than as a result of the events leading up to the filing or pendency of the
Chapter 11 Cases or actions taken in connection with the Chapter 11 Cases that
are directed or authorized by the Bankruptcy Court and made in compliance with
the Bankruptcy Code, (ii) the Credit Parties’ ability to timely perform their
respective obligations under the Loan Documents, (iii) the perfection or
priority of the liens granted pursuant to the Collateral Documents, or (iv) the
legality, validity or enforceability of any of the Loan Documents or the rights,
benefits or remedies of the Administrative Agent or the Lenders thereunder.
“Material Acquisition” has the meaning assigned to such term in the definition
of “EBITDAX”.
“Material Disposition” has the meaning assigned to such term in the definition
of “EBITDAX”.
“Material Indebtedness” means Indebtedness of any one or more of any Borrower or
any Subsidiary thereof in an aggregate principal amount exceeding the Threshold
Amount.
“Material Real Property” means, as of any date of determination, any real
property leased or owned by a Credit Party (other than oil and gas leases) that
has a fair market value of $5,000,000 or more. For the avoidance of doubt, the
Corporate Headquarters is deemed to be Material Real Property.
“Material Swap Obligations” means obligations in respect of one or more Swap
Agreements of any one or more of any Borrower or any Subsidiary thereof in an
aggregate amount exceeding the Threshold Amount. For purposes of determining
Material Swap Obligations, the obligations of any Borrower or any Subsidiary
thereof in respect of any Swap Agreement at any time shall be the Swap
Termination Value of such Swap Agreement.
“Maturity Date” means the earlier of (i) the Scheduled Maturity Date and (ii)
the date of termination of the Lenders’ commitments and the acceleration of any
outstanding extensions of credit, in each case, under this Agreement.
“Maximum Liability” has the meaning assigned to such term in Section 9.08(a).
“Maximum Revolving Credit Amount” means, as to each Revolving Lender, the amount
set forth opposite such Revolving Lender’s name on Schedule 2.01 under the
caption “Maximum Revolving Credit Amounts”, as the same may be (a) reduced or
terminated from time to time in connection with a reduction or termination of
the aggregate Maximum Revolving Credit Amounts pursuant to Section 2.08 or (b)
modified from time to time pursuant to any assignment permitted by Section
10.04. The aggregate amount of the Maximum Revolving Credit Amount on the
Closing Date is $140,000,000.
25

--------------------------------------------------------------------------------



“Minimum Swap Agreement Prices” has the meaning assigned to such term in Section
5.20.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage or deed of trust and other security documents or
instruments granting a Lien on any real property of the Credit Parties
(including any Oil and Gas Properties, Original Mortgaged Properties, and any
Material Real Property) to secure the Obligations, in each case, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any asset sale, transfer or other
disposition or series of related asset sales, transfers or other dispositions,
the positive difference, if any, of (a) the sum of cash and Cash Equivalents
directly or indirectly received in connection with such transaction, but only as
and when so received, minus (b) the sum of (i) if applicable, the principal
amount of any Indebtedness that is secured by such asset (if any) and that is
required to be repaid in connection with the sale thereof (other than the
Loans), (ii) amounts provided as a customary reserve required in accordance with
GAAP in connection with such transaction (it being understood and agreed that at
any time any such reserves are not required in accordance with GAAP, such
reserves will be included in the calculation hereof and shall be applied in
accordance with Section 2.10(a)(ii)), and (iii) the reasonable out-of-pocket
expenses incurred by the Borrowers or their respective Subsidiaries in
connection with such transaction (including reasonable broker’s fees or
commissions, legal, investment, banking and accounting fees, and Taxes) paid
within one year from the date such asset sale, transfer or disposition occurred.
“Net Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Net Indebtedness on such date to (b) EBITDAX, in each case, for the
most recently completed Reference Period.
“Non-Paying Guarantor” has the meaning assigned to such term in Section
9.08(c).“Notes” means the Revolving Notes and the Term Notes.
“Obligations” means, without duplication, (a) all obligations or liabilities of
every nature of any Credit Party from time to time owed to the Administrative
Agent, the Issuer, the Lenders or any of them under the Loan Documents, in each
case, whether for principal, interest (including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against any
Credit Party, whether or not allowed or allowable), funding indemnification
amounts, reimbursement amounts, fees, expenses, indemnification or otherwise,
(b) Lender Swap Obligations, and (c) Bank Product Obligations; provided that the
definition of “Obligations” shall not include Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Oil and Gas Properties” means Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) that may affect all
or any portion of the Hydrocarbon Interests; all operating agreements, contracts
and other agreements, including production sharing contracts and agreements that
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and that may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, the lands
covered thereby and all rents, issues, profits, proceeds,
26

--------------------------------------------------------------------------------



products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and all Properties, rights, titles, interests and estates described
or referred to above, including any and all Property, real or personal, now
owned or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Authority or arbitrator of applicable jurisdiction.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, (d) with respect to any limited liability company, its certificate of
formation or articles of organization, as amended, and its limited liability
company agreement or operating agreement, as amended, and (e) with respect to
any other type of Person, any certificate, document or agreement comparable to
any of the foregoing.
“Original Mortgaged Properties” means the Oil and Gas Properties of any Credit
Party that were subject to a mortgage or deed of trust in favor of the Existing
Agent in connection with the Existing Credit Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged
27

--------------------------------------------------------------------------------



in any other transaction pursuant to, or enforced, any Loan Document, or having
sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under Section
2.18(b)).
“Participant” has the meaning set forth in Section 10.04(c).
“Participant Register” has the meaning assigned to such term in Section
10.04(c).
“Patriot Act” has the meaning set forth in Section 10.17.
“Paying Guarantor” has the meaning assigned to such term in Section 9.08(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
“Permitted Capital Expenditures” means Capital Expenditures for the maintenance,
operation, or replacement of capital assets in connection with the operation of
the respective businesses of the Credit Parties in an aggregate amount not to
exceed in any fiscal year the sum of (a) the “Permitted Capital Expenditure
Amount” set forth below for such fiscal year plus (b) an amount equal to ten
percent (10%) of such “Permitted Capital Expenditure Amount” set forth below for
such fiscal year.

Fiscal YearPermitted Capital Expenditure
Amount2020$9,215,0002021$23,020,0002022$22,592,0002023$22,346,0002024$3,611,000

“Permitted Holders” means, collectively, (a)(i) Prescott Group Capital
Management, LLC, (ii) Guggenheim Partners Investment Management, LLC, (iii) RBL
Group Asset Management Inc., (iv) Newtyn Management, and (v) New York Life
Insurance Company and (b) any other investment fund or vehicle managed or
controlled by any of the foregoing (but excluding any portfolio companies that
are owned in whole or in part by any of the foregoing).
“Permitted Investments” means: (a) marketable securities issued or fully
guaranteed or insured by the United States Government or any agency thereof and
backed by the full faith and credit of the United States having maturities of
not more than twelve (12) months from the date of acquisition; (b) commercial
paper of an issuer rated at least A-1 by S&P or P-1 by Moody 's at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (c) certificates of deposit, time deposits, or
28

--------------------------------------------------------------------------------



Eurodollar time deposits, having in each case a tenor of not more than twelve
(12) months from the date of acquisition issued by any Lender or any U S.
commercial bank or any branch or agency of a non-U S. commercial bank licensed
to conduct business in the U S. having combined capital and surplus of not less
than $500,000,000.00 and having a rating of "A" or better by a nationally
recognized rating agency; (d) fully collateralized repurchase agreements with a
term of not more than seven days for securities described in clause (a) above
and entered into with a Lender, an Affiliate of a Lender or a financial
institution satisfying the criteria described in clause (c) above; and (e)
deposits in money market funds investing exclusively in Investments described in
the foregoing clauses (a), (b), (c) and (d).
“Permitted Liens” means: (i) Liens for Taxes that are not delinquent or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (ii) Liens in connection
with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations that are not delinquent or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (iii) operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties or statutory
landlord’s liens, including lessee or operator obligations under statutes,
governmental regulations or instruments related to the ownership, exploration
and production of oil, gas and minerals on private, state, federal or foreign
lands or waters, each of which (x) is in respect of obligations that have not
been outstanding more than 90 days, or (y) that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) Liens that (a) arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business, and (b) are for claims that (x) are not
delinquent, or (y) are being contested in good faith by appropriate proceedings
and as to which any Borrower or any Subsidiary thereof shall have set aside on
its books such reserves as may be required pursuant to GAAP; provided, for the
avoidance of doubt, in no event shall any Liens that could have the effect of
reducing net revenue interests or increasing working interests of the Borrowers
without a corresponding increase in the net revenue interest in such Oil and Gas
Property or any of their Subsidiaries from such values set forth in the Reserve
Report delivered for the most recent Borrowing Base redetermination (scheduled
or otherwise) constitute a Permitted Lien; provided further that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by any
Borrower or any Subsidiary thereof or materially impair the value of such
Property, taken as a whole; (v) Liens reserved in oil and gas mineral leases, or
created by statute, to secure royalty, net profits interests, bonus payments,
rental payments or other payments out of or with respect to the production,
transportation or processing of Hydrocarbons, and compliance with the terms of
such Hydrocarbon Interests, provided that such Liens secure claims that (x) are
not delinquent or (y) are being contested in good faith by appropriate
proceedings and as to which the applicable Borrower or the applicable Subsidiary
shall have set aside on its books such reserves as may be required pursuant to
GAAP; (vi) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that (a) no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board, and (b) no such deposit account is intended by the Borrowers or any of
their Subsidiaries to provide collateral to the depository institution; (vii)
all other
29

--------------------------------------------------------------------------------



non-consensual defects in title (which might otherwise constitute Liens) arising
in the ordinary course of any Borrower’s or its respective Subsidiary’s business
or incidental to the ownership of their respective Properties; provided that no
such Liens shall secure the payment of Indebtedness or shall, in the aggregate,
materially detract from the value or marketability of the Property subject
thereto or materially impair the use or operation thereof in the operation of
the business of such Borrower or such Subsidiary; (viii) encumbrances (other
than to secure the payment of borrowed money or the deferred purchase price of
Property or services), easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of any Borrower or any
Subsidiary thereof for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, and defects,
irregularities, zoning restrictions and deficiencies in title of any Property
that in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by any Borrower or any Subsidiary
thereof or materially impair the value of such Property subject thereto; (ix)
Liens on cash or securities pledged to secure performance of surety and appeal
bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (x)
judgment Liens not giving rise to an Event of Default, provided that (a) any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and (b) no action
to enforce such Lien has been commenced; and (xi) Liens on cash or Cash
Equivalents contained in any Excluded Account.
“Permitted Third Party Bank” shall mean any Lender (other than the
Administrative Agent) or Affiliate thereof with whom a Credit Party maintains an
account.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Borrower, any
Subsidiary thereof, any Guarantor or any ERISA Affiliate has any obligation or
liability (contingent or otherwise).
“Plan of Reorganization” means the Debtors’ Amended Joint Chapter 11 Plan of
Reorganization of Unit Corporation, et al. confirmed by entry of an order of the
Bankruptcy Court on August 6, 2020 and attached hereto as Schedule 1.01(b).
“Prime Rate” means, as of any date, the annual rate published in the “Bonds,
Rates and Yields” column of The Wall Street Journal (Southwest Edition) as the
prime rate, which rate will not necessarily be the “best” or lowest rate quoted
or used from time to time by a Lender or the Lenders. Borrowers acknowledge and
agree that the Lenders may make loans based on other rates or indices as well.
Should that reference to such prime rate become unavailable during the term of
the Loans or should The Wall Street Journal otherwise cease to publish or quote
a prime or base rate, or should The Wall Street Journal be merged, consolidated,
liquidated or dissolved in a manner that it loses its separate identity, then
the Prime Rate will be a substitute index reasonably selected and designated by
the Administrative Agent following notice to the Company. Any change in the
Prime Rate shall be effective as of the date of the change but the Prime Rate
will not change more often than once each day.
“Pro Rata Share” has the meaning assigned to such term in Section 9.08(c).
30

--------------------------------------------------------------------------------



“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Proved Hydrocarbon Interests” means, collectively, (i) all Hydrocarbon
Interests which constitute “proved developed producing” reserves, (ii) all
Hydrocarbon Interests which constitute “proved developed non-producing” reserves
(including, without limitation, those reserves consisting of proved developed
behind pipe oil and gas reserves), and (iii) all Hydrocarbon Interests which
constitute “proved undeveloped” reserves; as all such quoted terms used within
this definition are themselves more particularly defined within the Definitions
for Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or
any generally recognized successor) as in effect at the time of question.
“QFC Credit Support” has the meaning assigned to such term in Section 10.18.
“Qualified ECP Obligor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty obligation or other liability or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Quarterly Financial Statements” has the meaning set forth in Section 5.01(b).
“Recipient” means, as applicable, (a) the Administrative Agent, and (b) any
Lender.
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDAX”.
“Register” has the meaning set forth in Section 10.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.
“Replacement Rate” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrowers giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the LIBO Rate as so determined would
be less than 1.00%, the LIBO Rate will be deemed to be 1.00% for the purposes of
this Agreement.
31

--------------------------------------------------------------------------------



“Required Monthly Reporting Period” means (i) the calendar months ending October
31, 2020, November 30, 2020, January 31, 2021, February, 28, 2021, April 30,
2021, May 31, 2021, July 31, 2021, and August 31, 2021, and (ii) any other
calendar month ending on or after October 31, 2021 that is specified by the
Administrative Agent to the Company no later than 10 days within the end of such
calendar month.
“Reserve Report” means either an Independent Reserve Report or an Internal
Reserve Report.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in any Borrower or any Subsidiary, or any option, warrant
or other right to acquire any Equity Interests in any Borrower or any
Subsidiary.
“Restructuring Costs” has the meaning assigned to such term in the definition of
“EBITDAX”.
“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrowers
pursuant to Section 2.01(a) and acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Revolving Lender’s Revolving Credit Exposure, as such amount may be
adjusted from to time pursuant to this Agreement. The amount representing each
Revolving Lender’s Revolving Commitment shall at any time be the lesser of (a)
such Revolving Lender’s Maximum Revolving Credit Amount, and (b) such Revolving
Lender’s Applicable Percentage of the then effective Borrowing Base.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Obligations at such
time.
“Revolving Facility” means, collectively, (a) the revolving credit facility
described in Section 2.01(a) and (b) the letter of credit subfacility provided
by the Issuer described in Section 2.05.
“Revolving Lenders” means Lenders having a Revolving Commitment or, if such
Revolving Commitments have been terminated, Lenders that are owed Revolving
Loans or Letter of Credit Obligations.
“Revolving Loan” means any loan by a Revolving Lender to the Borrowers pursuant
to Section 2.01(a).
“Revolving Note” means a promissory note of the Borrowers payable to a Revolving
Lender in the amount of such Lender’s Revolving Commitment, in substantially the
same form as Exhibit C-1, evidencing indebtedness of the Borrowers to such
Revolving Lender resulting from Revolving Loans owing to such Revolving Lender.
32

--------------------------------------------------------------------------------



“Revolving Outstandings” means, as of any date of determination, the sum of (a)
the aggregate outstanding amount of all Revolving Loans plus (b) the Letter of
Credit Exposure.
“RSA” means the Restructuring Support Agreement dated as of May 22, 2020, among
the Borrowers, certain Affiliates thereof named therein, BOKF, as the
administrative agent under the DIP Credit Agreement, the lenders party to the
DIP Credit Agreement, the Existing Agent, the Existing Lenders party thereto,
and the other consenting parties thereto, and all annexes, attachments and
exhibits thereto, as amended in accordance with the terms thereof.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, Global Affairs Canada or other relevant sanctions authority.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any vessel or Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, the United Kingdom or Canada, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).
“Scheduled Maturity Date” means March 1, 2024.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuer, the Lender Swap Counterparties, and the Bank Product Providers.
“Security Agreement” means, individually and collectively, (a) the Pledge and
Security Agreement, in substantially the form of the attached Exhibit D,
executed by the Borrowers, any of their Subsidiaries, or any of the Guarantors,
and if applicable, the Administrative Agent and (b) the Amended and Restated
Pledge Agreement executed by the Company and the Administrative Agent.
“Securities Account” has the meaning assigned to such term in UCC.
“Separation Benefit Plan” means, collectively, (a) the Separation Benefit Plan
of Unit Corporation and Participating Subsidiaries, (b) the Amended and Restated
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, and
(c) the Amended and Restated Special Separation Benefit Plan of Unit Corporation
and Participating Subsidiaries, in each case as in effect on the Closing Date or
as amended or otherwise modified in a manner not adverse to the Credit Parties
or the Lenders.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
33

--------------------------------------------------------------------------------



“Solvent” means, with respect to the Credit Parties, taken as a whole and on a
consolidated basis, as of the date of any determination, that on such date (a)
the aggregate fair value of the Property of the Credit Parties is greater than
the total amount of liabilities, including contingent liabilities, of the Credit
Parties, (b) the aggregate present fair saleable value of the assets of the
Credit Parties is not less than the amount that will be required to pay the
probable liability of the Credit Parties on their debts as they become absolute
and matured, (c) the Credit Parties are able to pay their debts and other
liabilities, contingent obligations, and other commitments as they mature in the
ordinary course of business, (d) the Credit Parties do not intend to, and do not
believe that they will, incur debts or liabilities beyond the Credit Parties’
ability to pay as such debts and liabilities mature, and (e) the Credit Parties
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which the Credit Parties’ Property would
constitute unreasonably small capital. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Stated Rate” has the meaning assigned to such term in Section 10.13.
“Subject BB Dispositions” has the meaning assigned to such term in Section
2.10(a)(ii)(D).
“Subject Permitted Dispositions” has the meaning assigned to such term in
Section 2.10(a)(ii)(A).
“Subject Redetermination Period” means, with respect to each scheduled Borrowing
Base redetermination, the period commencing on the date of the scheduled
Borrowing Base redetermination immediately preceding such scheduled Borrowing
Base redetermination and ending on the date of such scheduled Borrowing Base
redetermination.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of any Credit Party. For the avoidance of doubt, neither Superior
nor any Subsidiary of Superior will be considered a “Subsidiary” of any
Borrower.
“Superior” means Superior Pipeline Company, L.L.C., a Delaware limited liability
company.
“Supermajority Lenders” means at any time, Lenders having Exposure and unused
Commitments representing at least 66 2/3% of the sum of all Exposure outstanding
and unused Commitments at such time; provided that the Commitments and Exposure
of any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.
“Supermajority Revolving Lenders” means at any time, Revolving Lenders having
Revolving Credit Exposure and unused Revolving Commitments representing at least
66 2/3% of the sum of all Revolving Credit Exposure outstanding and unused
Revolving Commitments at such time; provided that the Revolving Commitments and
Revolving Credit Exposure of any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Revolving Lenders.
“Supported QFC” has the meaning assigned to such term in Section 10.18.
34

--------------------------------------------------------------------------------



“Swap Agreement” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
other agreement (including, for the avoidance of doubt, three-way swap
agreements, collar transactions or deferred premium puts) with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a Swap
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Synthetic Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 85% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Borrowing” means a Borrowing consisting of Term Loans of the same Type,
made or converted on the same date and, in the case of Eurodollar Loans, as to
which a single Interest Period is in effect.
“Term Commitment” means, with respect to each Term Lender, the obligation of
such Term Lender to make Term Loans to the Borrowers pursuant to Section 2.01(b)
in the amount set opposite such Term Lender’s name on Schedule 2.01 under the
caption “Term Commitments”, as such amount may be adjusted from to time pursuant
to this Agreement. The aggregate Term Commitments on the Closing Date is equal
to $40,000,000.
“Term Facility” means the term loan facility described in Section 2.01(b).
“Term Lenders” means Lenders having a Term Commitment or, if such Term
Commitments have been terminated, Lenders that are owed Term Loans.
“Term Loan” means any loan by a Term Lender to the Borrowers pursuant to Section
2.01(b).
35

--------------------------------------------------------------------------------



“Term Note” means a promissory note of the Borrowers payable to a Term Lender in
the amount of such Lender’s Term Commitment, in substantially the same form as
Exhibit C-2, evidencing indebtedness of the Borrowers to such Term Lender
resulting from Term Loans owing to such Term Lender.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means $5,000,000.
“Trigger Event” means (a) any Disposition of Oil and Gas Properties, (b) any
Hedge Event, or (c) any failure to cure a title defect referenced in Section
5.12 within the 45-day time period provided for in Section 5.12.
“Trigger Event Date” means (a) as to any Disposition of Oil and Gas Properties,
the date such Disposition is consummated, (b) as to any Hedge Event, the date
such Hedge Event is effected, and (c) as to any failure to cure a title defect
referenced in Section 5.12 within the 45-day time period provided for in Section
5.12, the day immediately following such 45-day period (whether or not such day
is a Business Day).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unadjusted Replacement Rate” means the Replacement Rate excluding the Benchmark
Replacement Adjustment.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.18.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(B)(3).
“UCC” shall mean the Uniform Commercial Code as the same may be in force and
effect from time to time, including as hereafter modified or re-enacted, in the
State of Delaware, or in the State of Oklahoma, or in any one or more of any
other jurisdictions in which any of the Property or other Collateral securing
the Obligations, or any portion of any of the foregoing, is now or hereafter
situated, as applicable.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unit Drilling” shall have the meaning assigned to such term in the introduction
hereto.
36

--------------------------------------------------------------------------------



“Unit Petroleum” shall have the meaning assigned to such term in the
introduction hereto.
“Unused Commitment Fee” has the meaning assigned to such term in Section
2.11(a)(ii).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Credit Parties and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (f) any definition or reference to any applicable law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the Uniform Commercial Code, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such applicable law.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date
37

--------------------------------------------------------------------------------



hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein. Notwithstanding the foregoing or any other provision contained herein
or any other Loan Document, any lease that would have been characterized,
classified or reclassified as an operating lease in accordance with GAAP prior
to the date of the Borrowers’ adoption of ASC 842 (and related interpretations)
(whether or not such lease was in effect on such date) shall be deemed not to
constitute a Capital Lease, and any such lease shall be, for all purposes of
this Agreement and the other Loan Documents, treated as though it were reflected
on the Company’s consolidated financial statements in the same manner as an
Operating Lease would have been reflected prior to the Company’s adoption of ASC
842.
SECTION 1.05. Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Replacement Rate) or the effect of any of the foregoing, or of any Benchmark
Replacement Conforming Changes.
SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
application therefor (at the time specified therefor in such applicable Letter
of Credit or application and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
THE CREDITS
SECTION 2.01. The Loans.
(a)Revolving Borrowings. Subject to the terms and conditions of this Agreement
and relying upon the representations and warranties herein set forth, each
Revolving Lender agrees, severally and not jointly, to make loans (each such
loan, a “Revolving Loan”) to the Borrowers from time to time on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment at such
time; provided, however, that after giving effect to any Revolving Loan, the
Revolving Outstandings at any time shall not exceed the aggregate Revolving
Commitments in effect at such time. Within the limits of each Revolving
38

--------------------------------------------------------------------------------



Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.10, and reborrow under this Section 2.01(a). Revolving Loans may be
ABR Loans or Eurodollar Loans, as further provided herein.
(b)The Term Borrowing. Subject to the terms and conditions of this Agreement and
relying upon the representations and warranties herein set forth, each Term
Lender agrees, severally and not jointly to make a single loan (each such loan,
a “Term Loan”) to the Borrowers on the Closing Date in an aggregate amount not
to exceed such Lender’s Term Commitment.Amounts borrowed under this Section
2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may be ABR Loans
or Eurodollar Loans, as further provided herein. The Term Commitments shall
reduce to zero on the Closing Date in accordance with Section 2.08(a).
SECTION 2.02. Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may, subject to Section 2.18(a), make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $500,000, or such other amount as is required to
comply with the provisions of Section 2.01(b). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $100,000, or such other amount
as is required to comply with the provisions of Section 2.01(b). Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of four Eurodollar Borrowings
outstanding.
Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Borrowing Base.
(a)Borrowing Base. The initial Borrowing Base in effect as of Closing Date has
been set by the Administrative Agent and the Revolving Lenders and acknowledged
by the Borrowers as $140,000,000. Such initial Borrowing Base shall remain in
effect until the next redetermination made pursuant to this Section 2.03. The
Borrowing Base shall be determined in accordance with the standards set forth in
Section 2.03(e) and is subject to periodic redetermination pursuant to clauses
(b) and (c) below, and mandatory reductions pursuant to clause (d) below.
(b)Calculation of Borrowing Base.
39

--------------------------------------------------------------------------------



(i)The Company shall deliver to the Administrative Agent and the Revolving
Lenders on or before each March 1st, beginning March 1, 2021, an Independent
Reserve Report dated effective as of the immediately preceding December 31st,
and such other information as may be reasonably requested by the Administrative
Agent with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. In the normal course of business (but in any event within 30
days after the Administrative Agent’s and the Revolving Lenders’ receipt of such
Independent Reserve Report (and such additional Reserve Report, if any, required
under the last sentence of subsection (iv) below) and other information), (A)
the Administrative Agent shall deliver to each Revolving Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base, (B)
the Administrative Agent and the Revolving Lenders shall redetermine the
Borrowing Base in accordance with clause (e) below, and (C) the Administrative
Agent shall promptly notify the Company in writing of the amount of the
Borrowing Base as so redetermined.
(ii)The Company shall deliver to the Administrative Agent and the Lenders, on or
before each September 1st, beginning September 1, 2020, an Internal Reserve
Report or an Independent Reserve Report dated effective as of the immediately
preceding June 30th and, in each instance, such other information as may be
reasonably requested by the Administrative Agent or any Revolving Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base. In the normal course of business (but in any event within 30
days after the Administrative Agent’s and the Revolving Lenders’ receipt of such
Internal Reserve Report or Internal Reserve Report (and such additional Reserve
Report, if any, required under the last sentence of subsection (iv) below) and
other information), (A) the Administrative Agent shall deliver to each Revolving
Lender the Administrative Agent’s recommendation for the redetermined Borrowing
Base, (B) the Administrative Agent and the Revolving Lenders shall redetermine
the Borrowing Base in accordance with clause (e) below, and (C) the
Administrative Agent shall promptly notify the Company in writing of the amount
of the Borrowing Base as so redetermined; provided that no redetermination of
the Borrowing Base (other than reductions pursuant to clause (d)) shall occur
prior to the First Scheduled Borrowing Base Redetermination (absent the
occurrence of any Event of Default).
(iii)In the event that the Company does not furnish to the Administrative Agent
and the Revolving Lenders the Independent Reserve Report, Internal Reserve
Report or other information specified in clauses (i) and (ii) above by the date
specified therein (or such additional Reserve Report, if any, required under the
last sentence of subsection (iv) below), the Administrative Agent and the
Revolving Lenders may nonetheless redetermine the Borrowing Base and redesignate
the Borrowing Base from time to time thereafter in their sole discretion (but
subject to clause (e) below) until the Administrative Agent and the Revolving
Lenders receive the relevant Independent Reserve Report, Internal Reserve
Report, or other information, as applicable, at which time the Administrative
Agent and the Revolving Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section.
(iv)Each delivery of a Reserve Report by the Company to the Administrative Agent
and the Revolving Lenders shall constitute a representation and warranty by the
Company to the Administrative Agent and the Revolving Lenders that (A) the
Borrowers and the Guarantors, as applicable, own the Oil and Gas Properties
specified therein subject to an Acceptable Security Interest to the extent
required hereunder (other than any thereof that have been Disposed of since the
date of such Reserve Report in a Disposition permitted by this Agreement and
noted to the Administrative Agent under the certificate required under Section
5.11(c)) and free and clear of any Liens (except Permitted Liens) and (B) to the
knowledge of the Borrowers and the Guarantors on and as of the date of such
Reserve Report, each material Oil and Gas Property
40

--------------------------------------------------------------------------------



identified as “proved, developed, producing” was developed for oil and gas, and
the material wells pertaining to such Oil and Gas Properties that are described
therein as producing wells (“Wells”), were each producing oil and/or gas in
paying quantities, except for Wells that were utilized as water or gas injection
wells, carbon dioxide wells or as water disposal wells (each as noted in such
Reserve Report) or wells that were shut in for maintenance, repair or offset
drilling activity (each as noted in such Reserve Report).
(c)Interim Redeterminations. In addition to the scheduled Borrowing Base
redeterminations provided for in clause (b) above, commencing after the First
Scheduled Borrowing Base Redetermination, the Borrowing Base may be further
redetermined by the Revolving Lenders or the Borrowers as follows, in each case,
based on such information as the Administrative Agent and the Revolving Lenders
deem relevant (but in accordance with clause (e) below):
(i)the Administrative Agent may, and shall at the request of the Majority
Revolving Lenders, make one redetermination of the Borrowing Base during any
six-month period between scheduled redeterminations; and
(ii)the Administrative Agent shall, at the request of the Borrowers, make one
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations.
For the avoidance of doubt, such additional redeterminations of the Borrowing
Base shall not constitute nor be construed as a consent to any transaction or
proposed transaction that would not be permitted under the terms of this
Agreement. The party requesting the redetermination under this clause (c) shall
give the other party at least 5 days’ prior written notice that a
redetermination of the Borrowing Base pursuant to this clause (c) is to be
performed (or such shorter period as each of the Administrative Agent and the
Borrowers may agree to in their respective sole discretion); provided that, no
such prior written notice shall be required for any redetermination made by the
Revolving Lenders during the existence of a Default. In connection with any
redetermination of the Borrowing Base under this clause (c), the Borrowers shall
provide the Administrative Agent and the Revolving Lenders with such information
regarding the Borrowers’ and the Guarantors’ business (including, without
limitation, its Oil and Gas Properties, the Proved Hydrocarbon Interests, and
production relating thereto) as the Administrative Agent or any Revolving Lender
may reasonably request; provided that, in the case of requests for an increase
to the Borrowing Base of an amount in excess of 7.5% of the Borrowing Base then
in effect, the request of an updated Independent Reserve Report shall be deemed
to be reasonable. The Administrative Agent shall promptly notify the Company in
writing of each redetermination of the Borrowing Base pursuant to this clause
(c) and the amount of the Borrowing Base as so redetermined.
(d)Mandatory Reductions. If any Trigger Event has the effect of causing the sum
of (i) the BB Value of all Dispositions of Oil and Gas Properties made since the
date of the most recent Borrowing Base redetermination (including such Trigger
Event), (ii) the BB Value of BB Hedges which have been novated, assigned,
unwound, terminated, expired or amended since the date of the most recent
Borrowing Base redetermination less the BB Value of any new BB Hedges
concurrently put in place with the termination of such BB Hedges since the most
recent Borrowing Base redetermination (including such Trigger Event), and (iii)
the BB Value attributed to Oil and Gas Properties subject to title defects not
cured to the satisfaction of the Administrative Agent as provided in Section
5.12 within the 45-day period permitted under Section 5.12 (including such
Trigger Event), to exceed 5% of the Borrowing Base then in effect, then
effective as of the applicable Trigger Event Date, the Borrowing Base shall be
automatically reduced by the BB Value of Oil and Gas Properties and/or BB
Hedges, as applicable, that are covered by such Trigger Event as determined by
the Administrative Agent. For the avoidance of doubt, the mandatory reduction in
the Borrowing Base required under this clause (d) shall not constitute nor be
41

--------------------------------------------------------------------------------



construed as a consent to any transaction or proposed transaction that would not
be permitted under the terms of this Agreement.
(e)Standards for Redetermination. The Borrowing Base will be redetermined in
accordance with this Section 2.03 on a semi-annual basis on each April 1st and
October 1st, commencing with April 1, 2021. Each redetermination of the
Borrowing Base by the Administrative Agent and the Revolving Lenders pursuant to
this Section shall be made (i) in the sole discretion of the Administrative
Agent and the Revolving Lenders (but in accordance with the other provisions of
this clause (e)), (ii) in accordance with the Administrative Agent’s and the
Revolving Lenders’ usual and customary internal standards and practices for
valuing and redetermining the value of Oil and Gas Properties in connection with
reserve based oil and gas loan transactions, (iii) in conjunction with the most
recent Independent Reserve Report or Internal Reserve Report, as applicable, or
other information received by the Administrative Agent and the Revolving Lenders
relating to the Proved Hydrocarbon Interests of the Borrowers and the
Guarantors, and (iv) based upon the estimated value of the Proved Hydrocarbon
Interests owned by the Borrowers and the Guarantors as determined by the
Administrative Agent and the Revolving Lenders. In valuing and redetermining the
Borrowing Base, the Administrative Agent and the Revolving Lenders may also
consider the business, financial condition, and Indebtedness obligations of the
Borrowers and the Guarantors and such other factors as the Administrative Agent
and the Revolving Lenders customarily deem appropriate as part of their oil and
gas lending criteria, including without limitation, commodity price assumptions,
projections of production, operating expenses, general and administrative
expenses, capital costs, working capital requirements, liquidity evaluations,
dividend payments, environmental costs, and legal costs. In that regard, the
Borrowers acknowledge that the determination of the Borrowing Base contains a
value cushion (market value in excess of loan value), which is essential for the
adequate protection of the Administrative Agent and the Revolving Lenders.
Subject to the last sentence of Section 5.18(a), to the extent a Proved
Hydrocarbon Interest is not encumbered by an Acceptable Security Interest, such
Proved Hydrocarbon Interest shall not be included or considered for inclusion in
the Borrowing Base to the extent an Acceptable Security Interest thereon would
be necessary to cause the Administrative Agent to have an Acceptable Security
Interest in at least 90% (by value) of the Proved Hydrocarbon Interests and the
Oil and Gas Properties relating thereto (i.e., the positive difference, if any,
between 90% (by value) of the Proved Hydrocarbon Interests and the Oil and Gas
Properties relating thereto and the percentage (by value) of such Proved
Hydrocarbon Interests that are or will be substantially contemporaneously with
such redetermination of the Borrowing Base encumbered by an Acceptable Security
Interest). At all times after the Administrative Agent has given the Borrowers
notification of a redetermination of the Borrowing Base under this Section, the
Borrowing Base shall be equal to the redetermined amount or such lesser amount
irrevocably designated by the Borrowers in their sole discretion and disclosed
in writing to the Administrative Agent and the Revolving Lenders until the
Borrowing Base is subsequently redetermined in accordance with this Section;
provided that the Borrowers shall not request that the Borrowing Base be reduced
to a level that would result in a Borrowing Base Deficiency (without giving
effect to the proviso in the definition thereof). Notwithstanding anything
herein to the contrary, (x) to the extent the redetermined Borrowing Base is
less than or equal to the Borrowing Base in effect prior to such
redetermination, such redetermined Borrowing Base must be approved by the
Administrative Agent and the Supermajority Revolving Lenders, and (y) to the
extent the redetermined Borrowing Base is greater than the Borrowing Base in
effect prior to such redetermination, such redetermined Borrowing Base must be
approved by the Administrative Agent and all of the Revolving Lenders.
SECTION 2.04. Method of Borrowing.
(a)Requests for Borrowings. To request a Borrowing, the Company, as the
designated borrowing agent on behalf of all of the Borrowers, shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Tulsa time three
42

--------------------------------------------------------------------------------



business Days (or such shorter time period as agreed to by the Administrative
Agent in its reasonable discretion) before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:00 noon, Tulsa time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(A)the aggregate amount of the requested Borrowing;
(B)the date of such Borrowing, which shall be a Business Day;
(C)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
(D)remittance instructions, which shall comply with the requirements of Section
2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
(b) Conversions and Continuations. In order to elect to convert or continue a
Term Loan or Revolving Loan under this paragraph, the Company shall notify the
Administrative Agent of such election no later than (i) in the case of a
proposed conversion to or continuation of a Eurodollar Borrowing, not later than
12:00 noon, Tulsa time three Business Days (or such shorter time period as
agreed to by the Administrative Agent in its reasonable discretion) before the
date of the proposed conversion or continuation or (ii) in the case of a
conversion to an ABR Borrowing, not later than 12:00 noon, Tulsa time, on the
date of the proposed conversion. Each such telephonic Notice of Conversion or
Continuation shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Conversion or Continuation in a form approved by the Administrative Agent and
signed by the Company and shall specify the following information in compliance
with Section 2.02:
(A)the requested conversion or continuation date (which shall be a Business
Day),
(B)the amount and Type of the Loan to be converted or continued,
(C)whether a conversion or continuation is requested and, if a conversion, into
what Type of Loan, and
(D)in the case of a conversion to, or a continuation of, a Eurodollar Loan, the
requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each applicable Lender with a
copy thereof and, in the case of a conversion to or a continuation of a
Eurodollar Loan, notify each applicable Lender of the applicable interest rate.
The portion of Loans comprising part of the same Borrowing that are converted to
Loans of another Type shall constitute a new Borrowing.
43

--------------------------------------------------------------------------------



SECTION 2.05. Letters of Credit.
(a)The Issuer, the Revolving Lenders, and the Borrowers each agrees that
effective as of the Closing Date, the Existing Letters of Credit shall be deemed
to have been issued and maintained under, and to be governed by the terms and
conditions of, this Agreement. Subject to the terms and conditions set forth in
this Agreement, the Issuer agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, from time to time on any Business Day
during the period from the Closing Date until the Maturity Date, to issue,
increase, extend, amend, renew, replace, or refinance the Expiration Date of
Letters of Credit for the account of any Credit Party, provided that no Letter
of Credit will be issued, increased, amended, renewed, replaced, refinanced or
extended:
(i)if such issuance, increase, amendment, renewal, replacement, refinancing or
extension would cause the Letter of Credit Exposure to exceed the lesser of (A)
the lesser of (1) $14,000,000 and (2) 10% of the Borrowing Base then in effect
and (B) an amount equal to (1) the Revolving Commitments in effect at such time
minus (2) the sum of the aggregate outstanding amount of all Revolving Loans and
Letter of Credit Obligations;
(ii)if a Borrowing Base Deficiency exists at such time or would result
therefrom;
(iii)unless such Letter of Credit has an Expiration Date not later than the
earlier of (A) 18 months after its issuance or extension and (B) five Business
Days prior to the Scheduled Maturity Date; provided that (1) if the Revolving
Commitments are terminated in whole pursuant to Section 2.08, the Borrowers
shall either (A) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or (B)
provide a replacement letter of credit (or other security) reasonably acceptable
to the Administrative Agent and the Issuer in an amount equal to 105% of the
Letter of Credit Exposure for such Letters of Credit which have an expiry date
beyond the date the Revolving Commitments are terminated, and (2) any such
Letter of Credit with a one-year tenor may expressly provide for an automatic
extension of one additional year so long as such Letter of Credit expressly
allows the Issuer, at its sole discretion, to elect not to provide such
extension within the time periods agreed to in the applicable Letter of Credit;
provided that, in any event, such automatic extension may not result in an
Expiration Date that occurs after the fifth Business Day prior to the Scheduled
Maturity Date;
(iv)unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;
(v)unless such Letter of Credit is in form and substance acceptable to the
applicable Issuer in its sole discretion;
(vi)unless the applicable Borrower has delivered to the applicable Issuer a
completed and executed Letter of Credit Application and/or other documentation
required in connection with such issuance, increase, amendment, renewal,
replacement, refinancing or extension;
(vii)unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuer;
44

--------------------------------------------------------------------------------



(viii)if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuer from issuing, increasing, amending, renewing, replacing, refinancing or
extending such Letter of Credit, or any legal requirement applicable to the
applicable Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such Issuer shall
prohibit, or request that such Issuer refrain from, the issuance, increase,
amendment, renewal, replacement, refinancing or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the date hereof, or shall impose upon such Issuer any unreimbursed
loss, cost or expense which was not applicable on the date hereof and which such
Issuer deems material to it;
(ix)if issuance, increase, amendment, renewal, replacement, refinancing or
extension of such Letter of Credit would violate one or more policies of the
applicable Issuer applicable to letters of credit generally;
(x)if such Letter of Credit is to be denominated in a currency other than
Dollars;
(xi)if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract if the Issuer
reasonably determines that the applicable Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited;
(xii)any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.20 below or the
applicable Issuer has entered into other satisfactory arrangements with the
Borrowers or such Lender to eliminate such Issuer’s risk with respect to such
Lender; or
(xiii)the conditions set forth in Section 4.02 are not satisfied.
(b)Upon the date of the issuance, increase, amendment, renewal, replacement,
refinancing or extension of a Letter of Credit or the deemed issuance of the
Existing Letters of Credit under Section 2.05(a), the Issuer shall be deemed to
have sold to each other Revolving Lender and each other Revolving Lender shall
have been deemed to have purchased from the Issuer a participation in the
related Letter of Credit Obligations equal to such Lender’s Applicable
Percentage at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuer shall promptly notify
each such participant Revolving Lender by facsimile, telephone, or electronic
mail (PDF) of each Letter of Credit issued or increased and the actual dollar
amount of such Lender’s participation in such Letter of Credit; provided that
failure of the Issuer to notify the Revolving Lenders in accordance with this
clause (b) shall in no way release, discharge, or otherwise extinguish any
Revolving Lender’s obligation from funding its participation to the
Administrative Agent for the account of the Issuer in accordance with this
Section.
(c)A Letter of Credit (other than the issuance of Existing Letters of Credit
which are deemed issued hereunder) shall be issued, increased, amended, renewed,
replaced, refinanced or extended pursuant to a Letter of Credit Application
given by the applicable Borrower to the Administrative Agent and the applicable
Issuer by facsimile, electronic mail or other writing not later than 11:00 a.m.
(Tulsa time) at least one Business Day before the proposed date of issuance,
increase, or extension for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information
45

--------------------------------------------------------------------------------



required therein. Each Letter of Credit Application shall be irrevocable and
binding on the applicable Borrower.
(d)The Borrowers jointly and severally agree to pay to the Issuer of any Letter
of Credit the amount of all Reimbursement Obligations owing to such Issuer in
respect of any Letter of Credit in Dollars on the date that the Borrowers
receive notice from such Issuer (or if such notice is not received prior to 1:00
p.m. Tulsa time on any Business Day, then no later than the next succeeding
Business Day) that payment has been made under such Letter of Credit,
irrespective of any claim, set-off, defense or other right that any Borrower may
have at any time against such Issuer or any other Person.
(e)If any Issuer makes any payment under any Letter of Credit and a Borrower
shall not have repaid such amount to such Issuer pursuant to the foregoing
clause (d) or any such payment in respect thereof is rescinded or set aside for
any reason, such Reimbursement Obligation shall be immediately due and payable
with interest thereon computed at the rate of interest per annum equal to the
rate of interest applicable during such period to Loans that are Eurodollar
Loans plus 3.00%, and such Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Revolving Lender
of such failure, and each Revolving Lender shall promptly and unconditionally
pay to the Administrative Agent for the account of such Issuer the amount of
such Revolving Lender’s Applicable Percentage in Dollars and in immediately
available funds. If the Administrative Agent so notifies such Revolving Lender
prior to 1:00 p.m. Tulsa time on any Business Day, such Revolving Lender shall
make available to the Administrative Agent for the account of such Issuer its
Applicable Percentage of the amount of such payment on such Business Day in
immediately available funds as set forth in the immediately preceding sentence
(or, if such notice is not received prior to 1:00 p.m. Tulsa time on any
Business Day, then no later than the next succeeding Business Day). Whenever the
Issuer receives from a Borrower a payment of a Reimbursement Obligation as to
which the Administrative Agent has received for the account of such Issuer any
payment from a Revolving Lender pursuant to this clause (e), such Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to such Revolving Lender in immediately available funds, an amount equal to such
Revolving Lender’s Applicable Percentage of the amount of such payment adjusted,
if necessary, to reflect the respective amounts the Revolving Lenders have paid
in respect of such Reimbursement Obligation.
(f)Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the applicable Revolving Lenders to make payments to the
Administrative Agent for the account of the Issuer with respect to Letters of
Credit shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, the existence of a Borrowing Base Deficiency, and irrespective of any
of the following:
(i)any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii)any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
(iii)the existence of any claim, set-off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent, any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;
46

--------------------------------------------------------------------------------



(iv)any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(v)payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or
(vi)any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of a Borrower’s obligations hereunder.
Any action taken or omitted to be taken by the Issuer under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuer under any resulting
liability to a Borrower or any Lender. In determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof, the
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, the Issuer may rely exclusively on the documents presented to it under
such Letter of Credit as to any and all matters set forth therein, including
reliance on the amount of any draft presented under such Letter of Credit,
whether or not the amount due to the beneficiary thereunder equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever. Any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in any case,
be deemed not to constitute willful misconduct or gross negligence of the
Issuer. Notwithstanding the foregoing, nothing in this clause (f) shall be
deemed to release any Issuer from liability with respect to its gross negligence
or willful misconduct.
(g)If and to the extent any Revolving Lender shall not have so made its
Applicable Percentage of the amount of the payment required by clause (e) above
available to the Administrative Agent for the account of an Issuer, such
Revolving Lender agrees to pay to the Administrative Agent for the account of
such Issuer forthwith on demand any amount so unpaid together with interest
thereon, for the first Business Day after payment was first due at the Federal
Funds Effective Rate, and thereafter until such amount is repaid to the
Administrative Agent for the account of such Issuer, at the rate per annum
applicable to Eurodollar Loans. The failure of any Revolving Lender to make
available to the Administrative Agent for the account of an Issuer its
Applicable Percentage of any such payment shall not relieve any other Revolving
Lender of its obligation hereunder to make available to the Administrative Agent
for the account of such Issuer its Applicable Percentage of any payment on the
date such payment is to be made, but no Revolving Lender shall be responsible
for the failure of any other Revolving Lender to make available to the
Administrative Agent for the account of the Issuer such other Revolving Lender’s
Applicable Percentage of any such payment.
(h)The Borrowers shall furnish the Administrative Agent with (i) a copy of each
Letter of Credit promptly upon the issuance, increase, amendment, renewal,
replacement, refinancing or extension of such Letter of Credit and (ii) a copy
of any amendment to such Letter of Credit promptly upon the effectiveness of
such amendment.
47

--------------------------------------------------------------------------------



(i)The rules of the ISP shall apply to each standby Letter of Credit, and the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
Issuance shall apply to each commercial Letter of Credit.
(j)If (i) any Event of Default shall occur and be continuing and the Company
receives notice from the Administrative Agent or the Majority Revolving Lenders
demanding the deposit of Cash Collateral pursuant to this clause (j), (ii) the
Borrowers are required to pay to the Administrative Agent the excess
attributable to the Letter of Credit Exposure in connection with any prepayment
pursuant to Section 2.10(a), or (iii) the Borrowers are required to Cash
Collateralize a Defaulting Lender’s Letter of Credit Exposure pursuant to
Section 2.19(a), then the Borrowers shall pledge and deposit with or deliver to
the Administrative Agent (as a first priority, perfected security interest), for
the benefit of the Issuer, at a location and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, an amount in
cash in dollars equal to such Letter of Credit Exposure or excess attributable
to such Letter of Credit Exposure, as the case may be, as of such date plus any
accrued and unpaid interest thereon. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the Issuer and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrowers’ obligations to
deposit amounts pursuant to this clause (j) shall be absolute and unconditional,
without regard to whether any beneficiary of any such Letter of Credit has
attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which any Credit Party may now or hereafter have against any such
beneficiary, any Issuer, the Administrative Agent, the Lenders or any other
Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of any Borrower’s and any Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account; provided that investments of
funds in such account in investments permitted by clause (a) or (c) under
“Permitted Investments” may be made at the option of the Borrowers at their
direction, risk and expense. Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, the Issuer for
Reimbursement Obligations and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the
Letter of Credit Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrowers and the
Guarantors, if any, under this Agreement or the other Loan Documents. If the
Borrowers are required to provide an amount of Cash Collateral hereunder as a
result of the occurrence and continuance of an Event of Default or pursuant to
Section 2.20 as a result of a Defaulting Lender, and the Borrowers are not
otherwise required to pay to the Administrative Agent the excess attributable to
a Letter of Credit Exposure in connection with any prepayment pursuant to
Section 2.10(a), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived or the events giving rise to such Cash
Collateralization pursuant to Section 2.20 have been satisfied or resolved.
SECTION 2.06. Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., Tulsa
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The
48

--------------------------------------------------------------------------------



Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the Borrowers
maintained with the Administrative Agent designated by the Borrowers in the
applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed date of any Eurodollar Borrowing or prior to 1:00
p.m., Tulsa time, on the date any proposed ABR Borrowing, as applicable, that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith within two Business Days after demand
therefor such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.07. Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Company, as the designated
borrowing agent on behalf of all of the Borrowers, shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (ii) and (iii) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and
(iii)with respect to any Borrowing, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing.
49

--------------------------------------------------------------------------------



(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
or Borrowing Base Deficiency has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, so notifies the
Company, then, so long as an Event of Default or a Borrowing Base Deficiency is
continuing (A) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (B) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08. Termination and Reduction of Commitments; Aggregate Maximum
Revolving Credit Amounts.
(a)Term Commitments. On the making of the Term Loans on the Closing Date, each
Term Lender’s Term Commitment shall be reduced to zero. Such reduction of the
Term Commitment pursuant to this Section 2.08(a) shall be permanent, with no
obligation of any Term Lender to reinstate such Term Commitment.
(b)Revolving Commitments.
(i)Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date. If at any time the aggregate Maximum Revolving Credit Amounts
or the Borrowing Base is terminated or reduced to zero, then the Revolving
Commitments shall terminate on the effective date of such termination or
reduction.
(ii)The Borrowers may at any time terminate in whole or reduce in part the
unused portion of the aggregate Maximum Revolving Credit Amounts; provided that
(i) each reduction of the aggregate Maximum Revolving Credit Amounts shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrowers shall not terminate or reduce the aggregate
Maximum Revolving Credit Amounts if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the
outstanding principal amount of the Revolving Outstandings would exceed the
total aggregate Maximum Revolving Credit Amounts, as so reduced.
(iii)The Company shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Maximum Revolving Credit Amounts under
paragraph (b) of this Section at least one (1) Business Day prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Revolving Lenders of the contents thereof.
Each notice delivered by the Borrowers pursuant to this Section shall be
irrevocable; provided that a notice of termination of the aggregate Maximum
Revolving Credit Amounts delivered by the Borrowers may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the aggregate Maximum Revolving
Credit Amounts shall be permanent. Each reduction of the aggregate Maximum
Revolving Credit Amounts shall be made ratably among the Revolving Lenders in
accordance with their respective Applicable Percentage of aggregate Maximum
Revolving Credit Amounts.
50

--------------------------------------------------------------------------------



SECTION 2.09. Repayment of Loans; Evidence of Debt.
(a)The Borrowers hereby unconditionally promise to pay to the Administrative
Agent for the ratable benefit of each Revolving Lender the aggregate outstanding
principal amount of the Revolving Loans on the Maturity Date.
(b)The Borrowers hereby unconditionally promise to pay to the Administrative
Agent for the ratable benefit of each Term Lender, (i) the aggregate principal
amount of the Term Loans in the amounts and on the dates set forth below, and
(ii) on the Maturity Date, the aggregate principal amount of the Term Loans
outstanding on such date.

Fiscal Quarter EndingAggregate Principal Amount of Term LoansDecember 31,
2020$100,000March 31, 2021$100,000June 30, 2021$100,000September 30,
2021$100,000December 31, 2021$300,000March 31, 2022$300,000June 30,
2022$300,000September 30, 2022$300,000December 31, 2022$500,000March 31,
2023$500,000June 30, 2023$500,000September 30, 2023$500,000December 31,
2023$500,000

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(e)The entries made in the accounts maintained pursuant to paragraphs (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.
(f)The Indebtedness of the Borrowers to each Revolving Lender resulting (i) from
Revolving Loans owing to such Revolving Lender shall be evidenced by a Revolving
Note, if requested by such Revolving Lender, and (ii) from Term Loans owing to
such Term Lender made pursuant to Section 2.01(b) shall be evidenced by a Term
Note, if requested by such Term Lender. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form
51

--------------------------------------------------------------------------------



payable to the payee named therein (or, if requested by such payee, to such
payee and its registered assigns).
SECTION 2.10. Prepayment of Loans.
(a)Mandatory Prepayments.
(i)Borrowing Base Deficiency.
(A)Other than as provided in clause (B) below, if a Borrowing Base Deficiency
exists, the Company shall take any of the following actions (and the failure of
the Company to take such actions to remedy such Borrowing Base Deficiency shall
constitute an election of clause (3) below):
(1)prepay the Revolving Loans or, if the Revolving Loans have been repaid in
full, make deposits into the Cash Collateral Account to provide Cash Collateral
for the Letter of Credit Exposure, such that the Borrowing Base Deficiency is
cured within 30 days after the date of such deficiency;
(2)(a) deliver, within 10 days after the date such deficiency notice is received
by the Company from the Administrative Agent, written notice to the
Administrative Agent indicating the Company’s election to pledge as Collateral
for the Obligations additional Oil and Gas Properties reasonably acceptable to
the Administrative Agent and the Supermajority Revolving Lenders such that the
Borrowing Base Deficiency is cured within 30 days after the date of such
deficiency and (b) provide such pledge of additional Oil and Gas Properties
within such time period (in form and substance reasonably satisfactory to the
Administrative Agent);
(3)(a) deliver, within 10 days after the date such deficiency notice is received
by the Company from the Administrative Agent, written notice to the
Administrative Agent indicating the Company’s election to first, repay the
Revolving Loans, and second, make deposits into the Cash Collateral Account to
provide Cash Collateral for the Letter of Credit Exposure, each in six monthly
installments equal to one-sixth of such Borrowing Base Deficiency with the first
such installment due 30 days after the date of such deficiency, and each
following installment due 30 days after the preceding installment is due (or if
earlier, made) and (b) make such payments and deposits within such time periods;
or
(4)(a) deliver, within 10 days after the date such deficiency notice is received
by the Company from the Administrative Agent, written notice to the
Administrative Agent indicating the Company’s election to combine the options
provided in clauses (2) and (3) above, and also indicating the amount to be
prepaid in installments and the amount to be provided as additional Collateral,
and (b) make such six equal consecutive monthly installments and deliver such
additional Collateral within the time required under clauses (2) and (3) above.
For the avoidance of doubt, (x) unless the Company delivers the requisite
written notice to the Administrative Agent of its election under clause (2), (3)
or (4) above, the Company is deemed to have elected to cure such Borrowing Base
Deficiency as provided in clause (3) above, (y) if a scheduled Borrowing Base
redetermination, a Borrowing Base redetermination allowed under Section 2.03(c),
or a Borrowing Base redetermination on account of title defects in connection
with the Oil and Gas Properties given BB Value (each, an “Additional Trigger”)
occurs during the existence of a Borrowing Base Deficiency and an incremental
Borrowing Base Deficiency amount
52

--------------------------------------------------------------------------------



results as a result of such Additional Trigger, then the Borrowers shall remedy
such incremental Borrowing Base Deficiency pursuant to the terms of this clause
(a)(i), including, if selected by the Borrowers, with additional six monthly
installments as to such incremental amount, and (z) in any event, all
outstanding Revolving Loans shall be paid in full on the Maturity Date and all
Letter of Credit Exposure shall be Cash Collateralized in an amount equal to
105% of all Letter of Credit Exposure on the Maturity Date.
(B)If the Borrowing Base is reduced under Section 2.03(d) and such reduction
results in a Borrowing Base Deficiency, then the Company shall (1) with respect
to a Disposition, prepay the Revolving Loans or, if the Revolving Loans have
been repaid in full, make deposits into the Cash Collateral Account to provide
Cash Collateral for all Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within one Business Day after the date the proceeds of such
Disposition are received and (2) with respect to a Hedge Event, prepay Revolving
Loans or, if the Revolving Loans have been repaid in full, make deposits into
the Cash Collateral Account to provide Cash Collateral for the Letter of Credit
Exposure, such that the Borrowing Base Deficiency is cured on the Business Day
the proceeds of such Hedge Event are received.
(C)Each prepayment pursuant to this Section 2.10(a) shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.15 as a result of
such prepayment being made on such date. Each prepayment under this Section
2.10(a) shall be applied to the Revolving Loans as determined by the
Administrative Agent and agreed to by the Revolving Lenders in their sole
discretion.
(ii)Asset Sales; Insurance and Condemnation Proceeds; Equity and Debt
Issuances.The Borrowers shall prepay the outstanding principal amount of the
Term Loans:
(A)in an amount equal to 100% of the Net Cash Proceeds received by any Credit
Party from asset sales or series of related asset sales (other than any Net Cash
Proceeds received from (1) any Borrowing Base Dispositions, (2) ordinary course
sales of Hydrocarbons, (3) asset sales between Credit Parties and proceeds
received and used substantially concurrently with such receipt in accordance
with Section 6.13(c) within one Business Day after receipt of such Net Cash
Proceeds, (4) insurance or condemnation proceeds, and (5) any other asset sales
or Dispositions permitted by Section 6.13 (such Dispositions referred to in this
clause (5), the “Subject Permitted Dispositions”), the Net Cash Proceeds of
which do not exceed, when aggregated with the Net Cash Proceeds of any Subject
BB Dispositions excluded from the prepayment requirements in accordance with the
parenthetical at the end of clause (ii)(D) below, $500,000 in any fiscal year)
within one Business Day after receipt of such Net Cash Proceeds;
(B)in an amount equal to 100% of insurance and condemnation proceeds (net of any
actual and reasonable documented costs incurred or Taxes paid or payable by any
Borrower or any of its respective Subsidiaries in connection with the adjustment
or settlement of any claims of such Borrower or such Subsidiary in respect
thereof) received by any Credit Party (other than (x) proceeds in an amount not
to exceed $500,000 in any fiscal year, (y) so long as no Event of Default exists
or would be caused thereby, to the extent such proceeds are used promptly, but
in any event, within one-hundred twenty (120) days following receipt thereof, to
repair and/or replace such affected property in an
53

--------------------------------------------------------------------------------



amount not to exceed $1,000,000 in any fiscal year, and (z) any proceeds
attributable to any Oil and Gas Property of any Credit Party with BB Value that
were used to prepay the Revolving Loans and/or Cash Collateralize Letter of
Credit Exposure pursuant to Section 2.10(a)(i)) within one Business Day after
receipt of such proceeds;
(C)in an amount equal to 100% of cash proceeds (net of any actual and reasonable
documented costs incurred by any Borrower or any of its respective Subsidiaries
in connection with such issuance, including without limitation attorneys' fees,
investment banking fees, accountants' fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection with such issuance) received by any Credit Party from the issuance of
any Indebtedness (other than Indebtedness permitted under Section 6.01) by any
Credit Party within one Business Day after receipt of such net cash proceeds;
and
(D)within three Business Days after each scheduled Borrowing Base
redetermination, in an amount equal to 100% of the Net Cash Proceeds resulting
from any Borrowing Base Disposition that were not used to prepay the Revolving
Loans and/or Cash Collateralize Letter of Credit Exposure pursuant to Section
2.10(a)(i) during the Subject Redetermination Period (other than (x)
Dispositions from the sale of Hydrocarbons in the ordinary course of business
and (y) the Net Cash Proceeds from such Borrowing Base Dispositions described in
this clause (ii)(D)(y) (such Dispositions, the “Subject BB Dispositions”) in an
amount not to exceed, when aggregated with Net Cash Proceeds of any Subject
Permitted Dispositions excluded from the prepayment requirements in accordance
with clause (ii)(A)(5) above, $500,000 in any fiscal year);
(iii)Excess Cash. If, at any time when Exposure is greater than zero, the
Consolidated Cash Balance exceeds $15,000,000 (the amount of such excess being
referred to as the “Excess Cash”) as of the end of the last Business Day of any
calendar week, then, on the immediately following Excess Cash Sweep Date, the
Borrowers shall prepay the Loans in an amount equal to the amount of all such
Excess Cash, applied as follows: first, to the Revolving Loans until no
Revolving Loans are outstanding, second to the Term Loans until no Term Loans
are outstanding, and third, to Cash Collateralize the Letter of Credit
Obligations; provided, however, that, for the avoidance of doubt and
notwithstanding anything to the contrary herein, such prepayment under this
Section 2.10(a)(iii) shall be without duplication, and shall take into account
in the determination of any Excess Cash, the amounts required to be applied to
one or more mandatory prepayment requirements in this Section 2.10(a).
Concurrently with the making of such prepayment the Borrowers shall furnish to
the Administrative Agent a report in reasonable detail (in form and substance
reasonably acceptable to Administrative Agent) setting forth the computation of
Excess Cash on such Business Day.
(iv)Reduction of Maximum Revolving Credit Amounts. On the date of each reduction
of the aggregate Maximum Revolving Credit Amounts pursuant to Section 2.08(b),
the Borrowers shall prepay the outstanding amount of the Revolving Loans, and if
the Revolving Loans have been repaid in full, make deposits into the Cash
Collateral Account to provide Cash Collateral for the aggregate Letter of Credit
Exposure, such that, the aggregate unpaid principal amount of all Revolving
Loans plus the aggregate Letter of Credit Exposure that has not been Cash
Collateralized does not exceed the aggregate Revolving Commitments, as so
reduced. Each prepayment pursuant to this clause (iv) shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.15 as a result of
such prepayment being made on such date. Each
54

--------------------------------------------------------------------------------



prepayment under this clause (iv) shall be applied first to ABR Loans and then
to Eurodollar Loans.
Amounts required to be Cash-Collateralized under this Section 2.10(a) are in
addition to any other Cash-Collateral requirement hereunder, and no such other
obligation shall be satisfied by deposits made pursuant to this Section 2.10(a).
(b)Optional Prepayments. The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty, but subject to the requirements of Section 2.08 and Section 2.15. The
Company shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any optional prepayment (i) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, Tulsa time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of any ABR Borrowings, not later
than 12:00 noon Tulsa time, on the date of such prepayment. Such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Borrowings or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08(b)(iii). Promptly following receipt of any such notice of
prepayment, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowings shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and any
amount payable under Section 2.15.
(c)Prepayments of the Term Loans made in accordance with this Section shall be
applied (i) with respect to optional prepayments, at the direction of any
Borrower so long as no Event of Default exists, and (ii) with respect to
mandatory prepayments and any optional prepayments at any time an Event of
Default exists, to the scheduled principal installments of the Term Loans in the
inverse order of maturity until such time as the Term Loans are repaid in full.
In addition, each prepayment of the Loans under this Section shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
SECTION 2.11. Fees.
(a)Commitment Fees.
(i)The Borrowers agree to pay to the Administrative Agent, for the account of
each Lender, an upfront fee in an amount equal 1.75% of the aggregate amount of
the Term Commitment and the Revolving Commitment of such Lender, which upfront
fees shall be earned and due and payable on the Closing Date.
(ii)Subject to the provisions of Section 2.20, the Borrowers agree to pay to the
Administrative Agent, for the account of each Revolving Lender (excluding any
Defaulting Lenders), an unused commitment fee (the “Unused Commitment Fee”)
equal to 0.50% multiplied by the average daily amount by which such Revolving
Lender’s Revolving Commitment exceeds the sum of (a) such Revolving Lenders’
outstanding Revolving Loans plus (b) such Lender’s Letter of Credit Exposure.
Such Unused Commitment Fee shall be calculated on the basis of a year consisting
of 365 days (or 366 days in a leap year) and shall be payable in arrears on the
last day of each fiscal quarter, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date for any period then ending for
which the Unused Commitment Fee shall not have been previously paid. In the
event the Revolving Commitments terminate on any date
55

--------------------------------------------------------------------------------



other than the last day of a fiscal quarter, the Borrowers agree to pay to the
Administrative Agent, for the account of each Revolving Lender (excluding any
Defaulting Lenders), on the date of such termination, each such Revolving
Lender’s Unused Commitment Fee due for the period from the last day of the
immediately preceding fiscal quarter to the date such termination occurs.
(b)Letter of Credit Fees. The Borrowers jointly and severally agree to pay the
following amounts with respect to the Letters of Credit deemed issued hereunder:
(i)to the Administrative Agent for the account of the Issuer, with respect to
each Letter of Credit issued by such Issuer, an issuance fee of 0.125% per annum
(“Fronting Fees”) of the average daily amount available to be drawn under such
Letter of Credit, payable in arrears (A) on the last day of each fiscal quarter
and (B) on the Maturity Date;
(ii)to the Administrative Agent for the account and ratable benefit of the
Revolving Lenders, with respect to each Letter of Credit, a fee (the “Letter of
Credit Participation Fee”) accruing at a rate per annum equal to 5.25% on the
average daily amount available to be drawn under such Letter of Credit payable
in arrears (x) on the last day of each fiscal quarter and (y) on the Maturity
Date, as applicable; provided, however, that (A) automatically upon the
occurrence and during the continuance of an Event of Default under Section
7.01(a), 7.01(c) (but only as to a breach of Section 5.02(a)) or Section
7.01(g), and (B) upon the occurrence and during the continuance of any Event of
Default not specified in clause (ii)(A) above, upon the request of the Majority
Revolving Lenders, such fee shall be increased by 3.00% per annum and shall be
payable on demand; and
(iii)to the Issuer of any Letter of Credit, with respect to any amendment or
transfer of each Letter of Credit and each drawing made thereunder, documentary
and processing charges in accordance with such Issuer’s standard schedule for
such charges in effect at the time of such amendment, transfer or drawing, as
the case may be.
(c)Additional Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agents, the Issuer, and the Lenders additional fees, the amount
and dates of payment of which are embodied in certain fee letters executed and
delivered by any Borrower in connection with this Agreement and as may otherwise
have been separately agreed upon by any Borrower in writing in connection
herewith or therewith.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, for its account, or to the
Administrative Agent, for distribution to the Lenders, as applicable. Fees paid
shall not be refundable under any circumstances, except in the case of any
overpayment due to erroneous calculation or invoicing thereof.
SECTION 2.12. Interest.
(a)Term Loans that are ABR Loans shall bear interest at a rate per annum equal
to the Alternate Base Rate plus 5.25%.
(b)Term Loans that are Eurodollar Loans shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
borrowing plus 6.25%.
(c)Revolving Loans that are ABR Loans shall bear interest at a rate per annum
equal to the Alternate Base Rate plus 4.25%.
56

--------------------------------------------------------------------------------



(d)Revolving Loans that are Eurodollar Loans shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
borrowing plus 5.25%.
(e)Notwithstanding the foregoing, (i) automatically upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a), Section
7.01(c) (but only as to a breach of Section 5.02(a)) or Section 7.01(g) and (ii)
upon the occurrence and during the continuance of any Event of Default not
specified in clause ((i) above, upon the request of the Majority Lenders, all
Loans outstanding at such time shall bear interest, after as well as before
judgment, at the rate then applicable to such Loans, plus the Applicable Margin,
if any, plus an additional 3.00%, but in no event to exceed the Highest Lawful
Rate, and any other Obligations shall bear interest at a rate per annum equal to
the interest rate in effect from time to time pursuant to clause (c) above, as
applicable, plus 3.00% per annum (the “Default Rate”).
(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to clause (e) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Accrued interest on the amount of all other Obligations
shall be payable on demand from time to time as such Obligation becomes due and
payable (whether by acceleration or otherwise).
(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13. Alternate Rate of Interest.
(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(ii)the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company, as
designated borrowing agent on behalf of all Borrowers, and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
(b)Effect of Benchmark Transition Event.
57

--------------------------------------------------------------------------------



(i)Replacement Rate. Notwithstanding anything to the contrary herein or in any
other Loan Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrowers
may amend this Agreement to replace LIBO Rate with a Replacement Rate. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrowers so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Majority Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Majority Lenders have delivered to the
Administrative Agent written notice that such Majority Lenders accept such
amendment. No replacement of LIBO Rate with a Replacement Rate pursuant to this
clause (b) will occur prior to the applicable Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Replacement Rate, the Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (A) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related Benchmark Replacement Date and Benchmark Transition Start Date, (B)
the implementation of any Replacement Rate, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this clause
(b), including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this clause (b).
(iv)Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon LIBO Rate will not be used in any determination
of the Alternate Base Rate.
SECTION 2.14. Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
58

--------------------------------------------------------------------------------



(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes) on its
loan, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liability or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main­taining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, but
excluding payments made pursuant to Section 2.10(a)(iii)), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrowers pursuant to Section 2.18, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest
59

--------------------------------------------------------------------------------



which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
SECTION 2.16. Taxes.
(a)General. Any and all payments by or on account of any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction and withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by any Credit
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this clause (d) shall be paid within
10 days after a certificate as to the amount of such payment or liability is
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant
60

--------------------------------------------------------------------------------



Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this clause (e) shall be
paid within 10 days after the Administrative Agent or the applicable Credit
Party (as applicable) delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent or the
Borrowers (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from, or reduction of withholding
Tax with respect to any payments made under any Loan Document shall deliver to
the Borrowers and the Administrative Agent, at the time or times prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences and except as otherwise required by
applicable law, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and
(ii)(D) of this Section) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Upon the reasonable request of the
Borrowers or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.16(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party hereto (and from time to time thereafter upon the reasonable request of
such Borrower and the Administrative Agent), duly completed and executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), whichever of
the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any
61

--------------------------------------------------------------------------------



Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (x) an IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, and (y) a certificate substantially in the
form of Exhibit F-1 (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;
(4)to the extent a Foreign Lender is not the Beneficial Owner of payments made
under this Agreement (including a partnership or a participating Lender)
executed copies of (x) an IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Lender is a partnership and one or more of its direct or indirect
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate substantially in the
form of Exhibit F-4 on behalf of such direct and indirect partners; or
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax, duly completed, together
with such supplementary documentation necessary to enable the Borrowers or the
Administrative Agent to determine the amount of withholding or deduction
required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers and the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers and the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to
62

--------------------------------------------------------------------------------



deduct and withhold from such payment. Solely for purposes of this Section
2.15(f)(ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or such Other Taxes paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid to such indemnified
party pursuant to this clause (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything herein to the contrary in this clause (g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this clause (g) to the extent that such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
clause (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
Obligations.
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.14, 2.15 or 2.16, or otherwise) prior to 12:00 p.m. noon, Tulsa time, on the
date when due, in immediately available funds, without set‑off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as set forth in Section
10.01(a), except that payments pursuant to Sections 2.14, 2.15 or 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)Subject to Section 7.03, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties,
63

--------------------------------------------------------------------------------



and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of any Borrower in the amount
of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(e), 2.06(b), 2.17(d) or 10.03, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the
64

--------------------------------------------------------------------------------



case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or if any Lender fails to execute an
amendment or waiver with respect to the Loan Documents that is executed by the
Supermajority Lenders, then the Borrowers may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
SECTION 2.19. Cash Collateral.
(a)Certain Credit Support Events. At any time that there shall exist a Revolving
Lender that is a Defaulting Lender, promptly (but in any event within five
Business Days) after the request of the Administrative Agent or any Issuer, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.20(b) and any cash collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit or securities accounts at the Administrative Agent. To the extent
provided by the Borrowers, the Borrowers, and to the extent provided by any
Revolving Lender, such Revolving Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuer and the Revolving Lenders, a security interest in all such
cash, deposit and securities accounts and all balances therein, and in all
proceeds of the foregoing, and to maintain such security interest as a
first-priority security interest, all as security for the obligations to which
such Cash Collateral may be applied pursuant to clause (c) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers or the
relevant Defaulting Lender will, promptly (but in any event within five Business
Days) after demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided hereunder in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Letter of Credit
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other
65

--------------------------------------------------------------------------------



obligations for which such Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the Revolving Lender (or, as appropriate, its assignee
following compliance with Section 10.04(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, that (x) Cash Collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.19 may be otherwise
applied in accordance with Section 7.03) and (y) the Person providing Cash
Collateral and the relevant Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;
(b)for purposes of computing the amount of the obligation of each Lender that is
a non-Defaulting Lender to fund participations in Letters of Credit pursuant to
Section 2.05, the “Applicable Percentage” of each Lender that is a
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (i) each such reallocation shall be
given effect only if, at the date the Lender becomes a Defaulting Lender, no
Default or Event of Default exists; and (ii) the aggregate obligation of a
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Letter of
Credit Commitment of that non-Defaulting Lender minus (2) the aggregate Letter
of Credit Obligations of that Lender;
(c)if the reallocation described in clause (b) cannot, or can only partially, be
effected, then the Borrowers shall within one Business Day following notice by
the Administrative Agent Cash Collateralize for the benefit of the Issuer only
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (b)) in accordance with the procedures set forth in Section 2.05 for so
long as such Letter of Credit Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;
(d)(i) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (c), then the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized; (ii) if the Letter of Credit Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (b), then the fees payable to the
Lenders pursuant to Section 2.11(a) and (b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; or (iii) if all or any
portion of such Defaulting Lender’s Letter of Credit Exposure is neither Cash
Collateralized nor reallocated pursuant to clause (b) or (c), then, without
prejudice to any rights or remedies of the Issuer or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Letter of Credit Exposure) and letter of credit fees
payable under Section 2.11(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the applicable Issuer until such Letter of
Credit Exposure is Cash Collateralized and/or reallocated;
66

--------------------------------------------------------------------------------



(e)the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Majority Lenders, the Majority Revolving
Lenders, the Majority Term Lenders, the Supermajority Lenders, or the
Supermajority Revolving Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.02); provided that (i) such Defaulting Lender’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent; and
(f)no Issuer shall be required to issue, increase, amend, renew, replace,
refinance or extend any Letter of Credit unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Borrower and each Subsidiary party hereto hereby represents and warrants to
the Lenders that:
SECTION 3.01. Existence; Organization; Powers. Each Borrower and each
Subsidiary: (a) is duly organized or formed, legally existing and in good
standing, if applicable, under the laws of the jurisdiction of its formation,
except as to any Subsidiary where the failure to so exist or remain in good
standing could not reasonably be expected to have a Material Adverse Effect, (b)
has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
failure to have such power and authority could not reasonably be expected to
have a Material Adverse Effect, and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.02. Authorization; Enforceability. (a) Each Borrower and each
Subsidiary have all necessary power and authority to execute, deliver and
perform its obligations under this Agreement and the Loan Documents to which it
is a party, and (b) the execution, delivery and performance by each Borrower and
each Subsidiary of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary corporate, limited liability company
or partnership action, and this Agreement and the Loan Documents constitute the
legal, valid and binding obligations of each Borrower and each Subsidiary party
thereto, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. No authorizations, approvals
or consents of, and no filings or registrations with, any Governmental Authority
or any third Person are necessary for the execution, delivery or performance by
each Borrower or any Subsidiary of this Agreement or the Loan Documents or for
the validity or enforceability thereof, except for (a) the filing of UCC-1
Financing Statements and Mortgages in the appropriate state and county filing
offices, (b) those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect, and (c) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect and do not have an adverse effect on the enforceability of the
Loan Documents. Neither the execution and delivery of this Agreement or any Loan
Document, nor compliance with the terms and provisions hereof or thereof, will
conflict with or result in a breach of, or require any consent that has not been
obtained as of
67

--------------------------------------------------------------------------------



the Closing Date under, the respective Organizational Documents of each Borrower
or any Subsidiary, any Governmental Requirement, or any other material agreement
or instrument to which each Borrower or any Subsidiary is a party or by which it
is bound or to which it or its Properties are subject, or result in the creation
or imposition of any Lien upon any of the revenues or assets of each Borrower or
any Subsidiary other than the Liens created by the Loan Documents or expressly
permitted hereby.
SECTION 3.04. Financial Condition; No Material Adverse Effect.
(a)The Company has heretofore furnished to the Administrative Agent and the
Lenders its consolidated balance sheet, and the related consolidated or
condensed consolidated, as applicable, statements of income, cash flows and
shareholders’ equity of the Company and its Subsidiaries as of and for the
fiscal year ended December 31, 2019, audited by PricewaterhouseCoopers,
independent certified public accountants, certified by an Authorized Officer
that such financial statements present fairly in all material respects, the
financial condition and results of operations of the Company and its
Subsidiaries as of such dates and for such periods. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis (subject to
the absence of footnote disclosure and normal year-end audit adjustments other
than as expressly set forth therein).
(b)Since the date of the audited financial statements of the Company that have
most recently been delivered pursuant to Section 5.01(a), there has been no
event or development that has had or could reasonably be expected to have a
Material Adverse Effect.
(c)Except as disclosed to the Administrative Agent in writing or as referred to,
reflected in, or provided for the financial statements provided thereto, none of
the Borrowers or any Subsidiary has any material contingent liabilities,
material liabilities for taxes, unusual and material forward or long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the
consolidated balance sheets of the Company or as otherwise disclosed to the
Lenders or their advisors in writing.
SECTION 3.05. Properties.
(a)Each of the Borrowers and the Subsidiaries has good and defensible title to
its material Oil and Gas Properties and other material real Properties and good
title to its material personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 6.02. In addition, the Credit Parties
have good and defensible title to all Oil and Gas Properties evaluated in the
most recently delivered Reserve Report (other than any thereof disposed of in a
disposition permitted by this Agreement or otherwise expiring in the ordinary
course of business in accordance with the terms thereof). As of the date of
delivery of each Reserve Report pursuant to Section 5.11, after giving full
effect to Liens permitted by Section 6.02, the Borrowers or any Subsidiary, as
applicable, specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate such Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in such Borrower’s or such Subsidiary’s net
revenue interest in such Property.
(b)Except as set forth on Schedule 3.05, all material Contracts necessary for
the conduct of the business of the Borrowers and the Subsidiaries are valid and
subsisting, in full force and effect. None of the Borrowers or any Subsidiary
thereof or, to the knowledge of any Borrower or any Subsidiary thereof, any
other party to any such Contract (i) is in breach of or default, or with the
lapse of time or the giving of notice, or both, would be in breach or default,
with respect to any obligations thereunder,
68

--------------------------------------------------------------------------------



whether express or implied, or (ii) has given or threatened in writing to give
notice of any default under or inquiry into any possible default under, or
action to alter, terminate, rescind or procure a judicial reformation of, any
lease in the Oil and Gas Properties or any Contract, except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)The rights, Properties and other assets presently owned, leased or licensed
by the Borrowers and the Subsidiaries, including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrowers and the Subsidiaries to conduct their business
in all material respects in the same manner as such business has been conducted
prior to the date hereof.
(d)All of the material assets and Properties of the Borrowers and the
Subsidiaries that are reasonably necessary for the operation of their business
are in good working condition and are maintained in accordance with prudent
business standards, ordinary wear and tear excepted.
SECTION 3.06. Litigation and Environmental Matters.
(a)Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Borrower, threatened in writing against any
Borrower or any of its respective Subsidiaries or any of their respective
properties (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the other Loan Documents.
(b)Except as could not be reasonably expected to have a Material Adverse Effect:
(i)neither any Property of any Borrower or any Subsidiary, nor the operations
conducted thereon, violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;
(ii)no Property of any Borrower or any Subsidiary nor the operations currently
conducted thereon or, to the knowledge of any Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
or investigative obligations under Environmental Laws;
(iii)all notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of each Borrower and each Subsidiary, including, without limitation,
past or present treatment, storage, disposal or release of a hazardous substance
or solid waste into the environment, have been duly obtained or filed, are in
full force and effect and not subject to any pending or threatened legal
challenge, and each Borrower and each Subsidiary are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;
(iv)all hazardous substances, solid waste and oil and gas exploration and
production wastes, if any, generated at any and all Property of any Borrower or
any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to endanger public health or
welfare or the environment, and, to the knowledge of any Borrower, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to endanger public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action,
69

--------------------------------------------------------------------------------



investigation or inquiry by any Governmental Authority in connection with any
Environmental Laws;
(v)each Borrower or a Subsidiary has taken all steps reasonably necessary to
determine and have determined that no hazardous substances, solid waste or oil
and gas exploration and production wastes have been disposed of or otherwise
released, and there has been no threatened release of any hazardous substances
on or to any Property of any Borrower or any Subsidiary, except in compliance
with Environmental Laws and so as not to endanger public health or welfare or
the environment;
(vi)to the extent applicable, all Property of each Borrower and each Subsidiary
currently satisfies all applicable design, operation and equipment requirements
imposed by the Oil Pollution Act of 1990 and no Borrower has any reason to
believe that such Property, to the extent subject thereto, will not be able to
maintain compliance with the requirements thereof during the term of this
Agreement; and
(c)none of the Borrowers or any Subsidiary has any known material contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.
SECTION 3.07. Compliance with Laws and Agreements. None of the Borrowers or any
Subsidiary has violated any applicable Governmental Requirement binding upon it
or its Properties or failed to obtain any license, permit, franchise or other
governmental authorization necessary for the ownership of any of its Properties
or the conduct of its business, which violation or failure would have (in the
event such violation or failure were asserted by any Person through appropriate
action) a Material Adverse Effect. No Default hereunder has occurred and is
continuing.
SECTION 3.08. Investment Company Status. None of the Borrowers or any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
SECTION 3.09. Taxes. Each of the Borrowers and the Subsidiaries has (a) timely
filed all foreign, U.S. federal, state and local income Tax returns and all
other Tax returns and reports that are required to be filed by it and (b) timely
paid all foreign, U.S. federal, state and local, and all other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except, in each
case of the foregoing clauses (a) and (b), (i) any such Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are being maintained in accordance with GAAP or (ii) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No Tax lien (other than a Permitted Lien) has been
filed and, to the knowledge of any Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge that is reasonably
expected to have a Material Adverse Effect.
SECTION 3.10. ERISA.
(a)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Employee Benefit Plan is in compliance with the applicable
provisions of ERISA, the Code and other U.S. federal or state laws. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter or opinion letter, as
applicable, from the Internal Revenue Service to the effect that the form of
such plan is qualified under Section 401(a) of the Code, and to the knowledge of
any Borrower, nothing has occurred that would
70

--------------------------------------------------------------------------------



cause the loss of such tax-qualified status. There are no pending or, to the
best knowledge of any Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Employee Benefit Plan
that would reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(b)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur.
(c)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, no Borrower, any Subsidiary thereof, any
Guarantor or any ERISA Affiliate has any liability, contingent or otherwise,
with respect to a Foreign Plan.
SECTION 3.11. Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which either of
them or any of the Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No written reports, financial statements,
certificates or other written information furnished by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) (other than information of a
general industry nature or constituting projections, projected financial
information, forward looking information or prospect information) contains, when
taken as a whole, any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections, projected financial information, forward looking
information or prospect information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood and agreed that financial
projections are not a guarantee of financial performance and are subject to
significant uncertainties and contingencies many of which are beyond the control
of the Borrowers and their Subsidiaries, no assurance can be given that any
projections may be realized, and actual results may differ from the projections
and such differences may be material). As of the Closing Date, to the knowledge
of each Borrower and each Subsidiary, there is no fact peculiar to the Borrowers
or any Subsidiary that has a Material Adverse Effect or in the future is
reasonably likely to have (so far as the Borrowers can now foresee) a Material
Adverse Effect and that has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of any Borrower or any Subsidiary prior to, or on, the date hereof
in connection with the transactions contemplated hereby. There are no statements
or conclusions in any Reserve Report which are based upon or include misleading
information in any material respect or fail to take into account material
information regarding the matters reported therein, it being understood that
each Reserve Report is necessarily based upon professional opinions, estimates
and projections and that no Borrower warrants that such opinions, estimates and
projections will ultimately prove to have been accurate. No representation or
warranty is made with respect to any Oil and Gas Properties to which no proved
Hydrocarbon Interests are properly attributed. Documents required to be
disclosed under this Section 3.11 (to the extent any such documents are included
in materials otherwise filed with the SEC) shall be deemed to be disclosed
hereunder upon such filing with the SEC on the date of such filing.
SECTION 3.12. Use of Loans. Each Credit Party will use the proceeds of the Loans
and any Cash Collateral solely as permitted under Section 5.08. No Credit Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying margin stock (within the meaning of Regulation U or X of
71

--------------------------------------------------------------------------------



the Board).No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.
SECTION 3.13. Subsidiaries. Except as set forth on Schedule 3.13 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders) that shall be a supplement to Schedule 3.13, no Credit Party has
any Subsidiary other than those listed on Schedule 3.13.
SECTION 3.14. Jurisdiction of Incorporation or Organization. As of the Closing
Date, the jurisdiction of organization, name as listed in the public records of
its jurisdiction of organization and location of the principal place of business
or, if it has more than one place of business, the chief executive office of
each Credit Party is set forth on Schedule 3.13.
SECTION 3.15. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties of the Borrowers and the Subsidiaries (and properties
unitized therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all applicable laws and all rules,
regulations and orders of all duly constituted authorities having jurisdiction
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Borrowers or the Subsidiaries is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or properties unitized therewith) owned by any Borrower or
any of the Subsidiaries is deviated from the vertical more than the maximum
permitted by applicable laws, regulations, rules and orders, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
properties unitized therewith, such unitized properties) owned by any Borrower
or any of the Subsidiaries. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Borrower or any Subsidiary thereof that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, ordinary wear and tear excepted, and with respect to such of
the foregoing which are operated by any Borrower or any Subsidiary thereof, in a
manner consistent with such Borrower’s or such Subsidiary’s past practices
(other than those the failure of which to maintain in accordance with this
Section 3.15 could not reasonably be expected to have a Material Adverse
Effect).
SECTION 3.16. Insurance. Each Borrower has, and has caused all of its respective
Subsidiaries to have, (i) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements of the Borrowers and the Subsidiaries and (ii) insurance coverage in
at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrowers and the Subsidiaries. The Administrative Agent has been named as an
additional insured in respect of such liability insurance policies.
SECTION 3.17. Gas Imbalances, Prepayments. Except as set forth on Schedule 3.17
on the Closing Date, and thereafter as disclosed in writing to the
Administrative Agent in connection with the most recently delivered Reserve
Report or as otherwise disclosed in writing to the Administrative Agent from
time to time, no Credit Party or Subsidiary thereof (a) on a net basis, is
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver, in the aggregate, five percent (5%) or more of the
monthly production from Hydrocarbons produced from or allocated to any Credit
Party’s Oil and Gas
72

--------------------------------------------------------------------------------



Properties at some future date without receiving full payment therefor at the
time of delivery or (b) has produced gas, in any material amount, subject to
balancing rights of third parties or subject to balancing duties under all
applicable laws and all rules, regulations and orders of all duly constituted
authorities having jurisdiction.
SECTION 3.18. Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 3.18, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrowers represent that they
or the Subsidiaries are receiving a price for all production sold thereunder
that is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist that are not
cancelable on 60 days' notice or less without penalty or detriment for the sale
of production from the Borrowers’ or the Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) and that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.
SECTION 3.19. Hedging Transactions. Except for the Lender Swap Agreements set
forth on Schedule 3.19, no Credit Party is party to any Swap Agreements as of
the Closing Date.
SECTION 3.20. Restriction on Liens. None of the Borrowers or any of the
Subsidiaries is a party to any material agreement or arrangement (other than
instruments creating Liens permitted under Section 6.08, but then only on the
Property subject of such Lien), or subject to any order, judgment, writ or
decree that restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their respective assets
or Properties to secure the Obligations.
SECTION 3.21. Intellectual Property. The Borrowers and the Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, maps, interpretations and other
technical information used in their business as presently conducted, subject to
the limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.22. Material Personal Property. All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by any Borrower or any of its respective Subsidiaries that
are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, ordinary wear and tear excepted, and with
respect to such of the foregoing which are operated by any Borrower or any of
its respective Subsidiaries, in a manner consistent with the such Borrower’s or
such Subsidiary’s past practices (other than those the failure of which to
maintain in accordance with this Section 3.22 could not reasonably be expected
to have a Material Adverse Effect).
SECTION 3.23. Business.
(a)The Borrowers and the Subsidiaries have not conducted and are not conducting
any business other than businesses relating to the acquisition, exploration,
development, drilling, financing, ownership, operation, production, maintenance,
storage, transportation, gathering, processing and marketing of Hydrocarbons and
its by-products, Hydrocarbon Interests and the Oil and Gas Properties and
related activities.
73

--------------------------------------------------------------------------------



(b)No Credit Party owns, and has not acquired or made any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties located outside of the geographical boundaries of the
United States or in the offshore federal waters of the United States.
SECTION 3.24. Accounts. Schedule 3.24 accurately sets forth as of the Closing
Date (and thereafter, as disclosed in writing to the Administrative Agent, which
shall be a supplement to Schedule 3.24) each bank account of the Credit Parties
(whether an operating account, a Deposit Account, a Securities Account, a
Commodity Account, or otherwise) maintained by such Credit Party (including the
respective account number) and the name of the respective financial institution
with which each such account is maintained. Without limitation of the foregoing,
the Credit Parties maintain all of the accounts that are required by Section
5.19 to be maintained with Administrative Agent with the Administrative Agent
and all other accounts with a Permitted Third Party Bank.The Credit Parties
shall, at all times, remain in compliance with Section 5.19.
SECTION 3.25. Licenses, Permits, Etc. Each Borrower and each of the Subsidiaries
possess such valid franchises, certificates of convenience and necessity,
operating rights, licenses, permits, consents, authorizations, exemptions and
orders of Governmental Authorities, as are necessary to carry on their business
as now conducted and as proposed to be conducted, except to the extent a failure
to obtain any such item could not reasonably be expected to have a Material
Adverse Effect.
SECTION 3.26. Fiscal Year. The fiscal year of each Borrower is January 1 through
December 31.
SECTION 3.27. Security Instruments. The security interests created in favor of
the Administrative Agent for the benefit of the Secured Parties under the
Collateral Documents constitute an Acceptable Security Interest in the
Collateral referred to therein to the extent that the creation, perfection or
priority, as applicable, is governed by the laws of the United States or any
State thereof.
SECTION 3.28. Solvency. Before and after giving effect to each Loan or issuance,
increase, amendment, renewal, replacement, refinancing or extension of a Letter
of Credit, the Borrowers and Guarantors, on a consolidated basis, are Solvent.
SECTION 3.29. Senior Debt Status. The Obligations of each Credit Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and is designated as “senior indebtedness” under all instruments and
documents, now or in the future, relating to all subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.
SECTION 3.30. Anti-Corruption Laws and Sanctions.
(a)None of (a) any Borrower or any Subsidiary thereof or any of their respective
directors, officers, employees or, to the knowledge of any Credit Party,
affiliates, or (b) to the knowledge of any Credit Party, any agent or
representative of any Borrower or any Subsidiary thereof that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Country, in each case, in violation of applicable
Sanctions.
(b)Each Credit Party has implemented, maintains in effect and enforces policies
and procedures intended to ensure compliance by such Credit Party and any
Subsidiary thereof and their
74

--------------------------------------------------------------------------------



respective directors, officers, employees and agents (in their respective
activities on behalf of such Credit Party and any such Subsidiary thereof) with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, and each Credit Party and each Subsidiary thereof, its and their
respective officers and directors and, to the knowledge of each Borrower,
employees and agents (in their respective activities on behalf of each Borrower
and each Subsidiary thereof), are in compliance with applicable Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, in each case in all
material respects.
SECTION 3.31. ECP Guarantor. As of the Closing Date and as of the effective date
of each Lender Swap Agreement (it being agreed and understood that the
representation in this Section 3.31 shall be made as of such dates), each of the
Borrowers is an “eligible contract participant” within the meaning of Section
1(a)(18) of the Commodity Exchange Act.
SECTION 3.32. EEA Financial Institution. No Credit Party is an EEA Financial
Institution.
SECTION 3.33. Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.
ARTICLE IV
CONDITIONS
SECTION 4.01. Conditions Precedent to Effectiveness and Initial Borrowings. The
obligation of the Lenders to close this Agreement and to make the initial Loans
and/or issue or participate in the initial Letters of Credit (including the
deemed issuance of the Existing Letters of Credit), if any, is subject to the
satisfaction of each of the following conditions:
(a)Credit Agreement. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)Loan Documents. The Administrative Agent (or its counsel) shall have received
the following documents: (i) Uniform Commercial Code financing statements for
each of the Credit Parties, required by law or requested by the Administrative
Agent; (ii) the Loan Documents, other than this Agreement, (including without
limitation, the Security Agreements, Mortgages encumbering (x) at least 90% of
the Proved Hydrocarbon Interests of the Oil and Gas Properties of the Credit
Parties, (y) 100% of the Original Mortgaged Properties, and (z) the Corporate
Headquarters and any other Material Real Property, and Account Control
Agreements to the extent required under Section 5.19) to be executed and
delivered on or prior to the Closing Date, from each party thereto, as
applicable, signed on behalf of such party, and (iii) any promissory notes
requested by a Lender pursuant to Section 2.09 payable to each such requesting
Lender duly executed and completed by the Borrowers.
(c)Organizational Documents. The Administrative Agent shall have received a
certificate of an Authorized Officer of each Credit Party dated as of the
Closing Date, on which the Administrative Agent and the Lenders may conclusively
rely until the Administrative Agent receives notice in writing from the
Borrowers to the contrary, certifying:
(i)that attached to each such certificate are (1) a true and complete copy of
the Organizational Documents of such Credit Party, as the case may be, as in
effect on the date of such certificate and (2) a true and complete copy of a
certificate from the Governmental
75

--------------------------------------------------------------------------------



Authority of the state of such entity’s organization certifying that such entity
is duly organized and validly existing in such jurisdiction;
(ii)that attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors, manager, sole shareholder, or other
applicable authorizing entity of such Credit Party, as applicable, authorizing
the execution, delivery and performance of each of the Loan Documents to which
such Credit Party is or is intended to be a party; and
(iii)as to the incumbency and specimen signature of each officer of such Credit
Party (1) who is authorized to execute the Loan Documents to which such Credit
Party is or is intended to be a party and (2) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby.
(d)Qualification and Good Standing. The Administrative Agent shall have received
certificates of the appropriate state agencies with respect to the existence and
good standing of each Borrower and each Guarantor in the jurisdiction of its
organization.
(e)Closing Date Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Borrower to the effect that the
conditions set forth in this Section 4.01 has been satisfied.
(f)Solvency Certificate. The Administrative Agent shall have received a solvency
certificate dated as of the date of this Agreement from the chief financial
officer of the Company in substantially the form attached as Exhibit G.
(g)Legal Opinions. The Administrative Agent shall have received (a) a written
legal opinion addressed to the Administrative Agent and the Lenders in form and
substance reasonably satisfactory to the Administrative Agent from Vinson &
Elkins LLP, special Delaware, New York and Texas counsel to the Credit Parties,
(b) a written legal opinion addressed to the Administrative Agent and the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent from GableGotwals, special Oklahoma counsel to the Credit Parties, and (c)
any other local counsel opinions in jurisdictions where Mortgages need to be
filed in order to comply with the requirements of Section 5.18. The Credit
Parties hereby request each such counsel to deliver such opinion.
(h)UCC and Lien Searches; Collateral.
(i)The Administrative Agent shall have received appropriate UCC search
certificates for each Borrower and each other Guarantor in its jurisdiction of
organization, and any other jurisdiction requested by the Administrative Agent,
reflecting no prior Liens or security interests encumbering the Collateral other
than those being assigned or released on or prior to the Closing Date and Liens
permitted by Section 6.02 and all filing and recording fees and taxes with
respect to such Liens and security interests that are due and payable as of the
Closing Date shall have been duly paid. The Administrative Agent shall have
received all appropriate evidence required by the Administrative Agent necessary
to determine that the Administrative Agent (for its benefit and the benefit of
the Secured Parties) shall have made arrangements for an Acceptable Security
Interest in the Collateral (which shall include, without duplication, (i)(x) at
least 90% of the Proved Hydrocarbon Interests of the Oil and Gas Properties of
the Credit Parties, (y) 100% of the Original Mortgaged Properties, and (z) the
Corporate Headquarters and (ii) that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made or
76

--------------------------------------------------------------------------------



arrangements have been made so that such Liens can be made, taken or obtained,
as the case may be, and are in full force and effect. The Collateral Documents
shall be in full force and effect on the Closing Date, and each document
(including each UCC financing statement and any certificates representing
pledged Collateral, accompanied by instruments of transfer and stock powers
endorsed in blank) shall have been delivered to the Administrative Agent.
(ii)With respect to any Mortgage encumbering any Material Real Property, the
Administrative Agent shall have received (A) a commitment from a title company
reasonably acceptable to the Administrative Agent, to issue a title insurance
policy assuring the Administrative Agent, on behalf of the Secured Parties, that
such Mortgage creates an Acceptable Security Interest in the applicable Credit
Party’s fee interest in the real estate described therein, (B) copies of an ALTA
survey and maps or plans of such Material Real Property, and in the case of the
ALTA survey, certified to the Administrative Agent and the title company in a
manner reasonably satisfactory to each of the Administrative Agent and the title
company, dated a date reasonably satisfactory to each of the Administrative
Agent and the title company by an independent professional licensed land
surveyor, which maps or plats and the surveys on which they are based are
sufficient to delete any standard printed survey exception contained in the
applicable title insurance policy, (C) a flood determination certificate issued
by the appropriate Governmental Authority or third party (including a surveyor)
indicating whether such Material Real Property is located in an area designated
as a “flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), (D) if such
Material Real Property is located in an area designated to be in a “flood hazard
area”, evidence of flood insurance on such real Property obtained by the
applicable Credit Party in such total amount as required by Regulation H of the
Federal Reserve Board, and all official rulings and interpretations thereunder
or thereof, and otherwise in compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, (E) an appraisal on such Material Real Property by a
recognized third party appraiser reasonably acceptable to the Administrative
Agent in form and substance reasonably acceptable to the Administrative Agent,
(F) a Phase I environmental site assessment of such Material Real Property
(including the tract of real property on which such Material Real Property is
located), and if required by the Administrative Agent in its sole discretion, a
Phase II environmental site assessment of such Material Real Property (including
the tract of real property on which such Material Real Property is located), in
each case dated no more than 20 days prior to the Closing Date, prepared by a
recognized third party reasonably acceptable to the Administrative Agent, and in
form and substance reasonably acceptable to the Administrative Agent, and (G)
zoning verification letter or report or its local equivalent from the
municipality with zoning jurisdiction over such Material Real Property, in form
and substance reasonably acceptable to the Administrative Agent;
(i)Title Evidence. The Administrative Agent shall have received such information
as the Administrative Agent shall reasonably require, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, on
the title to not less than 85% of the Proved Hydrocarbon Interests of the Credit
Parties and the Oil and Gas Properties related thereto.
(j)Insurance. The Administrative Agent shall have received insurance
certificates and endorsements in accordance with, and evidencing compliance
with, Section 5.05(a) and otherwise reasonably satisfactory to the
Administrative Agent.
(k)Financial Statements. The Administrative Agent shall have received (i) the
financial statements described in Section 3.04(a), (ii) preliminary Quarterly
Financial Statements for the fiscal quarter ended June 30, 2020, and (iii) a
balance sheet of the Company and its Subsidiaries assuming
77

--------------------------------------------------------------------------------



emergence from bankruptcy on September 3, 2020, giving pro forma effect to the
Borrowings and the Letters of Credit outstanding in an amount equal to
$130,676,776 on the Closing Date (it being agreed and understood that the
opening balance sheet attached to the approved Disclosure Statement shall be
deemed satisfactory to the Lenders).
(l)Fees and Expenses. The Administrative Agent and the Lenders shall have
received all invoiced reasonable and documented fees and expenses due and
payable to the Secured Parties on or prior to the Closing Date, including
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including fees, charges and disbursements of counsel (including local counsel)
and any professional advisor) required to be reimbursed or paid by any Credit
Party hereunder or under any other Loan Document.
(m)Required Documentation. At least five (5) Business Days prior to the Closing
Date, the Administrative Agent shall have received all documentation and other
information with respect to the Borrowers and the Guarantors, requested in
writing by the Administrative Agent and required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the U.S. Patriot Act, and if any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in respect of such Borrower.
(n)No Proceeding or Litigation; No Injunctive Relief. There shall be no
adversary proceeding pending in the Bankruptcy Court, or litigation commenced
outside of the Chapter 11 Cases that is not stayed pursuant to section 362 of
the Bankruptcy Code, seeking to enjoin or prevent the financing or the
transactions contemplated herein.
(o)Material Adverse Effect. No event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Effect shall have occurred,
either individually or in the aggregate, since May 27, 2020.
(p)Consents, Licenses, Approvals, etc.
(i)The Administrative Agent shall have received evidence that the Company has
obtained all material governmental and third party consents, licenses, and
approvals necessary (as determined in the reasonable discretion of the
Administrative Agent) in connection with this Agreement and the transactions
contemplated hereby and the continuing operations of the Company and its
Subsidiaries and all such consents, licenses, and approvals shall be in full
force and effect.
(ii)The Administrative Agent shall have received evidence that the Company has
obtained all authorizations, consents, and regulatory approvals required, if
any, in connection with the Consummation of the Plan of Reorganization.
(q)Existing Indebtedness. All existing Indebtedness of the Company and its
Subsidiaries under the DIP Credit Agreement shall be repaid in full (it being
understood that such repayment shall be satisfied concurrently with the initial
funding of the Loans under this Agreement and the pro rata exchange of such
Indebtedness under the DIP Agreement for the Loans under this Agreement as set
forth in the Plan of Reorganization), all commitments in respect thereof shall
have been terminated and all guarantees therefor and Liens securing such
obligations shall be released pursuant to documentation reasonably satisfactory
to the Administrative Agent.
78

--------------------------------------------------------------------------------



(r)Capital Structure. The Company’s capital structure and financing plan shall
be reasonably satisfactory to the Administrative Agent (it being agreed and
understood that the capital structure and financing plan as set forth in the
Plan of Reorganization as in effect on the “Effective Date” as defined in the
Plan of Reorganization, and as amended by any amendments consented to in writing
by the Administrative Agent, is deemed reasonably satisfactory to the
Administrative Agent).
(s)Confirmation of Reorganization. The Bankruptcy Court shall have entered an
Order confirming the Plan of Reorganization in form and substance reasonably
acceptable to the Administrative Agent and the Majority Lenders, and such Order
shall be a Final Order. Such Plan of Reorganization shall authorize and approve
the Loans and Letters of Credit under this Agreement and the other Loan
Documents and the performance of the Borrowers’ and the Guarantors’ obligations
hereunder and thereunder, and otherwise be in form and substance reasonably
acceptable to the Administrative Agent and the Majority Lenders.
(t)Other Reorganization Actions. All other actions, documents, and agreements
necessary to implement the Plan of Reorganization shall have been effected or
executed and delivered, as the case may be, including the final forms of the
documents contained in the Plan of Reorganization, to the required parties and,
to the extent required, filed with the applicable Governmental Authority in
accordance with applicable Governmental Requirements, and all such documents and
agreements shall be reasonably acceptable to the Administrative Agent and the
Majority Lenders.
(u)Plan of Reorganization Conditions. (i) Each of the conditions precedent to
the “Effective Date” (as defined in the Plan of Reorganization) listed in the
Plan of Reorganization shall have been satisfied and shall be in full force and
effect or waived in accordance with the provisions thereof, and (ii) the
“Effective Date” (as defined in the Plan of Reorganization) has occurred.
(v)No DIP Default. No “Event of Default” under the DIP Credit Agreement shall
have occurred and be continuing.
(w)Borrowing Request. The Administrative Agent shall have received a Borrowing
Request duly executed by Company.
(x)Equity Exit Fee. Substantially concurrently with the Closing Date, each
Lender (or its designee) shall have received its pro rata share of the Equity
Exit Fee, to the extent such Lender has satisfactorily completed the
Distribution Registration Form in all respects and returned such Distribution
Registration Form to Prime Clerk via email by no later than 4:00 p.m. Tulsa time
on the Business Day immediately prior to the Closing Date.
(y)Closing Date. The Closing Date shall have occurred no later than September 3,
2020.
(z)Conditions Applicable to all Loans. Each of the conditions in Section 4.02
have been satisfied.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02. Conditions Precedent to Lending. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuer to issue,
increase or extend any Letter of Credit (including any deemed issuance of the
Existing Letters of Credit) and of any reallocation of Letter of Credit Exposure
provided in Section 2.20 shall be subject to the satisfaction of the following
conditions:
79

--------------------------------------------------------------------------------



(a)At the time of and immediately after giving effect to such Borrowing or the
date of the issuance, increase, amendment, renewal, replacement, refinancing or
extension of such Letter of Credit or such reallocation, the representations and
warranties of the Borrowers and the Guarantors set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
(or, to the extent that a particular representation or warranty is qualified as
to materiality, such representation or warranty shall be true and correct in all
respects), in each case, on and as of the date of such Borrowing or such
issuance, increase, amendment, renewal, replacement, refinancing or extension of
such Letter of Credit or such reallocation except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects (or, to the extent that a particular representation or
warranty is qualified as to materiality, such representation or warranty shall
be true and correct in all respects), in each case, as of such specified earlier
date.
(b)At the time of and immediately after giving effect to such Borrowing or such
issuance, increase, amendment, renewal, replacement, refinancing or extension of
such Letter of Credit, no Default shall have occurred and be continuing.
(c)At the time of and immediately after giving effect to such Borrowing or
issuance, increase, amendment, renewal, replacement, refinancing or extension of
such Letter of Credit, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect.
(d)The making of such Loan or the issuance, increase, amendment, renewal,
replacement, refinancing or extension of such Letter of Credit, would not
conflict with, or cause any Lender to violate or exceed, any applicable
Governmental Requirement and no litigation shall be pending or, to the knowledge
of any party hereto, threatened in writing, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain the making or
repayment of any Loan, or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.
(e)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.04 or Letter of Credit Application in accordance with Section
2.05, as applicable.
(f)Certification by the Borrowers that the Credit Parties will not have any
Excess Cash after giving pro forma effect to such Borrowing.
Each Borrowing, issuance, increase, amendment, renewal, replacement, refinancing
or extension of a Letter of Credit, or reallocation of the Letter of Credit
Exposure, shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a)
through (f) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Discharge of Obligations, the Borrowers and the Subsidiaries party
hereto hereby covenant and agree with the Lenders that:
SECTION 5.01. Financial Statements; Other Information. The Company will furnish
to the Administrative Agent and each Lender:
(a)as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, the audited consolidated statements of income,
shareholders’ equity, changes in financial
80

--------------------------------------------------------------------------------



position and cash flow of the Company and its Subsidiaries, and the related
audited consolidated balance sheets of the Company and its Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by the
related opinion of independent public accountants of recognized national
standing reasonably acceptable to the Administrative Agent which opinion shall
state that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Company
and its Subsidiaries as at the end of, and for, such fiscal year and that such
financial statements have been prepared in accordance with GAAP except for such
changes in such principles with which the independent public accountants shall
have concurred, and shall be without any “going concern” or like qualification
or exception (other than with respect to, or resulting from, the occurrence of
the Scheduled Maturity Date within one year from the date the report is
delivered) and without any qualification or exception as to the scope of such
audit;
(b)as soon as available and in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Company occurring
thereafter (including, without limitation, for the fiscal quarter ended June 30,
2020), consolidated statements of income, shareholders’ equity, changes in
financial position and cash flow of the Company and its Subsidiaries for such
period and for the period from the beginning of the respective fiscal year to
the end of such period, and the related condensed consolidated balance sheets as
at the end of such period, setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year
(such financial statements being the “Quarterly Financial Statements”),
accompanied by the certificate of an Authorized Officer, which certificate shall
state that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Company
its Subsidiaries in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments); provided, that the Company will
furnish to the Administrative Agent and each Lender the Quarterly Financial
Statements for the fiscal quarter ended June 30, 2020 by no later than September
30, 2020 (or such later date that is on or before October 31, 2020 as may be
agreed by the Administrative Agent in its sole discretion);
(c)for the Required Monthly Reporting Periods ending January 31, 2021 and
February 28, 2021, as soon as available and in any event by April 15, 2021 (and,
to the extent financial statements are requested by the Administrative Agent
pursuant to the terms of this Agreement for the calendar months ending January
31 and February 28 of each other fiscal year, as soon as available and in any
event by April 15 of such fiscal year), and for each other Required Monthly
Reporting Period, as soon as available and in any event within 35 days after the
end of each calendar month, consolidated statements of income, shareholders’
equity, changes in financial position and cash flow of the Company and its
Subsidiaries for such Required Monthly Reporting Period, and the related
consolidated balance sheet as at the end of such Required Monthly Reporting
Period, accompanied by the certificate of an Authorized Officer, which
certificate shall state that such financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Company and its Subsidiaries in accordance with GAAP (or such
other accounting principle, methodology or practice applied on a consistent
basis that is reasonably acceptable to the Administrative Agent) as at the end
of, and for, such Required Monthly Reporting Period;
(d)at the time the Company furnishes each set of financial statements under
Sections 5.01(a), (b) and (c) above, a certificate substantially in the form of
Exhibit E executed by an Authorized Officer certifying as to the matters set
forth therein and stating that no Event of Default has occurred and is
continuing (or, if any Event of Default has occurred and is continuing,
describing the same in reasonable detail);
81

--------------------------------------------------------------------------------



(e)promptly upon receipt thereof, a copy of each other material report or letter
submitted to any Borrower or any of the Subsidiaries by independent accountants
in connection with any annual, interim or special audit made by them of the
books of any Borrower or any Subsidiary, and a copy of any material response by
such Borrower or any such Subsidiary, or the board of directors (or equivalent
governing body) of such Borrower or any such Subsidiary, to such letter or
report;
(f)on each Excess Cash Sweep Date, a weekly report in reasonable detail (in form
and substance acceptable to Administrative Agent) certified as being true and
correct in all material respects by an Authorized Officer of the Company,
detailing the Consolidated Cash Balance as of the last Business Day of the
immediately preceding calendar week certified by an Authorized Officer of the
Company;
(g)promptly upon its becoming available (and subject, in each case, to the final
sentence of this Section 5.01), each financial statement, report, notice or
proxy statement sent by the Company to shareholders generally and each Form
10-K, Form 10-Q, registration statement or prospectus filed by the Company with
any securities exchange or the SEC;
(h)promptly after the furnishing thereof, copies of any financial statement,
report or notice (other than ministerial notices) furnished to any Person
pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement in respect of Indebtedness in excess of the
Threshold Amount, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 5.01;
(i)If requested by the Administrative Agent, concurrently with the delivery of
any Reserve Report to the Administrative Agent, a list of all Persons purchasing
Hydrocarbons from any Borrower or any other Credit Party which account for
greater than ten percent (10%) of the revenues resulting from the sale of all
Hydrocarbons from the Borrowers and the other Credit Parties during the fiscal
year for which such Reserve Report relates;
(j)together with the delivery of each Reserve Report required by Section 5.11, a
Lease Operating Statement covering the period elapsed since delivery of the
immediately preceding Reserve Report required by Section 5.11;
(k)prompt written notice (and in any event within five (5) Business Days prior
thereto or such shorter period as may be agreed to by the Administrative Agent)
of any change in (i) any Credit Party’s corporate name, (ii) the location of any
Credit Party’s chief executive office or principal place of business, (iii) the
Credit Party’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) any Credit Party’s jurisdiction of
organization or such Credit Party’s organizational identification number in such
jurisdiction of organization and (v) any Credit Party’s U.S. federal taxpayer
identification number;
(l)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;
(m)together with the delivery of the financial information to be supplied under
Sections 5.01(a) and (b), a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of each Borrower and each Subsidiary (and,
with respect to each Subsidiary that is a Credit
82

--------------------------------------------------------------------------------



Party, indicating whether such Credit Party is or is not a Qualified ECP Obligor
as of the date of the delivery of such report), the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed on Schedule 3.19, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement;
(n)promptly following any request thereof, such other information as may be
reasonably requested by the Administrative Agent or any Revolving Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base.
Documents required to be delivered pursuant to Sections 5.01(a), (b), (c) or (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) shall be deemed to be delivered hereunder upon such filing with the SEC
on the date of such filing.
SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice (and in any event
within five (5) Business Days) of the following:
(a)the occurrence of any Default;
(b)the commencement of any legal or arbitral proceedings, and of all proceedings
before any Governmental Authority filed against any Borrower or any Subsidiary,
except proceedings that, if adversely determined, could not reasonably be
expected to result in liability in excess of the Threshold Amount (whether
individually or in the aggregate) or which could otherwise reasonably be
expected to cause a Material Adverse Effect, in each case unless fully covered
by insurance and having a deductible of no greater than $150,000;
(c)the occurrence of any Casualty Event to Oil and Gas Properties subject to any
Mortgage or the commencement of any action or proceeding for the taking of any
Oil and Gas Properties subject to any Mortgage with a value exceeding the
Threshold Amount under power of eminent domain or by condemnation,
nationalization or similar proceeding;
(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers, any Subsidiary thereof, any Guarantor or any ERISA
Affiliate in an aggregate amount exceeding the Threshold Amount;
(e)promptly upon, and in any event no later than three days after (or such
longer period as the Administrative Agent may agree in its sole discretion), the
receipt thereof, or the acquisition of knowledge thereof, by any Credit Party, a
copy of any form of request, claim, complaint, order, notice, summons or
citation received from any Governmental Authority or any other Person,
concerning (i) violations or alleged violations of Environmental Laws, which
seek to impose liability therefore in excess of the Threshold Amount or which
could otherwise reasonably be expected to cause a Material Adverse Effect, (ii)
any action or omission on the part of any of the Credit Parties or any of their
former Subsidiaries in connection with Hazardous Materials which could
reasonably result in the imposition of liability in excess of the Threshold
Amount or that could otherwise reasonably be expected to cause a Material
Adverse Effect or requiring that action be taken to respond to or clean up a
release of Hazardous Materials and such action or clean-up could reasonably be
expected to cause a Material Adverse Effect, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) the filing of a Lien in connection with obligations arising
under Environmental Laws upon, against or in connection with the Credit Parties,
any of their respective Subsidiaries, or any of their respective former
Subsidiaries, or any of their leased or owned Property, wherever located;
83

--------------------------------------------------------------------------------



(f)a copy of any notice, summons, citation, or proceeding received by any Credit
Party or Subsidiary thereof seeking to modify in any material respect, revoke,
or suspend any material contract, license, permit or agreement with any
Governmental Authority;
(g)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification;
(h)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(i)if any Credit Party ceases to be a Qualified ECP Obligor.
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Each Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
their business, except where the failure to so preserve, renew or keep could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04. Payment of Obligations, Taxes and Material Claims.
(a)Each Borrower will, and will cause each of the Subsidiaries to, pay the
Obligations according to the terms set forth in this Agreement, the Loan
Documents, the Lender Swap Agreements, and all documents evidencing Bank Product
Obligations and do and perform, in all material respects, every act and
discharge all of the obligations to be performed and discharged by them under
this Agreement and the Loan Documents, at the time or times and in the manner
specified.
(b)Each Borrower will, and will cause each of the Subsidiaries to, to timely
file all U.S. federal income Tax returns and all other material Tax returns and
reports required to be filed and pay (i) all material foreign, U.S. federal,
state and local Taxes imposed upon it or any of its assets or with respect to
any of its franchises, business, income or profits before any penalty or
interest accrues thereon and (ii) all material claims (including, without
limitation, claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or might become a Lien (other
than Liens permitted pursuant to Section 6.02) on any of its assets; provided,
however, that no payment of Taxes or claims shall be required if the amount,
applicability or validity thereof is currently being contested in good faith by
appropriate action promptly initiated and diligently conducted in accordance
with good business practices, and the Company, as and to the extent required in
accordance with GAAP, shall have set aside on its books reserves (segregated to
the extent required by GAAP) deemed by it to be adequate with respect thereto.
SECTION 5.05. Maintenance of Properties; Insurance.
(a)Each Borrower will, and will cause each of the Subsidiaries to: (i) except as
permitted in Section 6.03, preserve and maintain its existence and all of its
rights, privileges and franchises and maintain, if necessary, its qualification
to do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; (ii) keep books
84

--------------------------------------------------------------------------------



of record and account in accordance with GAAP; (iii) comply with all
Governmental Requirements if failure to comply with such requirements could
reasonably be expected to have a Material Adverse Effect; and (iv) keep, or
cause to be kept, insured by financially sound and reputable insurers all
Property of a character usually insured by Persons engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such Persons and carry such other
insurance against risks as is usually carried by such Persons. All policies of
insurance shall either have attached thereto a “lender’s loss payable
endorsement” for the benefit of the Administrative Agent, as loss payee in form
reasonably satisfactory to the Administrative Agent or shall name the
Administrative Agent as an additional insured, as applicable. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Credit Parties, their respective Subsidiaries, and the applicable
insurance company, such policies will not be canceled without at least 30 days’
prior written notice to the Administrative Agent (or at least 10 days’ for
non-payment of premium). In the event that, notwithstanding the “lender’s loss
payable endorsement” requirement of this Section 5.05, the proceeds of any
insurance policy described above are paid to any Credit Party or a Subsidiary
when an Event of Default has occurred and is continuing, the Borrowers shall
deliver such proceeds to the Administrative Agent immediately upon receipt.
Waiver of subrogation shall apply in favor of the Administrative Agent in
connection with any general liability insurance policy of any Credit Party.
(b)Each Borrower will, and will cause each of the Subsidiaries to, operate its
Properties or cause such Properties to be operated in a careful and efficient
manner in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable Environmental Laws and
all applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect
(c)Each Borrower will, and will cause each of the Subsidiaries to, at its own
respective expense, do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Oil and Gas Properties and other Properties,
including, without limitation, all equipment, machinery and facilities, and from
time to time will make all the reasonably necessary repairs, renewals and
replacements so that at all times the state and condition of its Oil and Gas
Properties and other Properties will be preserved and maintained, in each case,
except to the extent such failure to so preserve and keep could not reasonably
be expected to have a Material Adverse Effect. Each Borrower will, and will
cause each of the Subsidiaries to, promptly: (a) pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder, and (b) perform or make
reasonable and customary efforts to cause to be performed, in accordance with
industry standards, the obligations required by each and all of the assignments,
deeds, leases, sub-leases, contracts and agreements affecting its interests in
its Oil and Gas Properties and other Properties, except in each case of clauses
(a) and (b) to the extent such failure could not reasonably be expected to have
a Material Adverse Effect and except for dispositions permitted by Section 6.13.
Each Borrower will, and will cause each of the Subsidiaries to, operate its Oil
and Gas Properties and other Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties and other Properties to
be operated in accordance with the practices of the industry and in compliance
with all applicable contracts and agreements and in compliance with all
Governmental Requirements, except, in each case, where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. To the
extent that
85

--------------------------------------------------------------------------------



none of the Borrowers or any Subsidiary is the operator of such Property, the
Borrowers shall use reasonable efforts to cause the operator to comply with this
Section 5.05(c).
SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects of all
dealings and transactions in relation to its business and activities. Each
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives, agents or consultants designated by the Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. Without
limiting the generality of the foregoing, in connection with each annual
financial statement required to be delivered under Section 5.01(a), the
Borrowers shall make its respective officers available for one telephonic (or,
with the Borrowers’ consent, an in-person) meeting with the Administrative Agent
and the Lenders held at reasonable times and upon reasonable prior notice, to
discuss such financial statements and Reserve Reports, drilling activities and
such other information regarding the Credit Parties, its Subsidiaries and their
respective Properties. Notwithstanding the foregoing, no Credit Party shall be
required to disclose to the Administrative Agent or any Lender, or any agents,
advisors or other representatives thereof, any written material, (x) the
disclosure of which would cause a breach of any confidentiality provision in the
written agreement governing such material applicable to such Person, (y) which
is the subject of attorney‑client privilege or attorney’s work product privilege
asserted by the applicable Person to prevent the loss of such privilege in
connection with such information, or (z) which is a non-financial trade secret
or other proprietary information.
SECTION 5.07. Compliance with Laws. Each Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
and coverage of the foregoing, each Credit Party shall comply, and shall cause
each of its Subsidiaries to comply with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which any Credit Party or any Subsidiary
thereof does business except where failure to so comply has not resulted in and
could not reasonably be expected to result in a Material Adverse Effect. Without
limitation of the foregoing, each Credit Party shall, and shall cause each of
its Subsidiaries to, (a) maintain and possess all authorizations, Permits,
licenses, trademarks, trade names, rights and copyrights which are necessary or
advisable to the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (b) obtain, as soon as practicable, all consents
or approvals required from any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent a first
priority security interest in (w) at least 90% of the Proved Hydrocarbon
Interests of the Oil and Gas Properties of the Credit Parties, (x) 100% of the
Original Mortgaged Properties (except, with respect to any date after the
Closing Date, any Original Mortgaged Properties which are Disposed of as
permitted under Section 6.13), (y) the Corporate Headquarters, and (z) 100% of
the Company’s limited liability company membership interests and other equity
interests in Superior.
SECTION 5.08. Use of Proceeds of Loans.
(a)The proceeds of the Loans will be used by the Borrowers only for the
following purposes: (a) to pay the fees, costs and expenses incurred in
connection with this Agreement, (b) to pay the expenses in connection with the
Credit Parties’ exit from the Chapter 11 Cases and to refinance certain
Indebtedness in accordance with the RSA and (c) provide ongoing working capital
and for other general corporate purposes of the Borrowers and their
Subsidiaries. The Credit Parties shall use the
86

--------------------------------------------------------------------------------



Letters of Credit for general corporate purposes.No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.
(b)The Borrowers will not request any Borrowing, and none of the Borrowers shall
use, and each shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in either case in
violation of any Sanctions applicable to such Borrower and its Subsidiaries, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any Credit Party or, to the knowledge of any Borrower, any other
Person.
SECTION 5.09. Environmental Matters.
(a)Each Borrower will, and will cause each Subsidiary to, establish and
implement such procedures as may be reasonably necessary to continuously
determine and assure that any failure of the following could not reasonably be
expected to have a Material Adverse Effect: (a) all Property of the Borrowers
and the Subsidiaries and the operations conducted thereon and other activities
of the Borrowers and the Subsidiaries are in compliance with and do not violate
the requirements of any Environmental Laws, (b) no oil, oil and gas production
or exploration wastes, Hazardous Materials or solid wastes are disposed of or
otherwise released on or to any Property owned by any such party except in
compliance with Environmental Laws, (c) no Hazardous Material will be released
on or to any such Property in a quantity equal to or exceeding that quantity
which requires reporting pursuant to Section 103 of CERCLA or under any other
Environmental Laws, and (d) no oil, oil and gas exploration and production
wastes or Hazardous Materials or solid wastes are released on or to any such
Property so as to endanger public health or welfare or the environment.
(b)Each Borrower will promptly notify the Administrative Agent and the Lenders
in writing of any written threatened action, investigation or inquiry (including
written notices thereof) by any Governmental Authority against such Borrower or
any of the Subsidiaries or their Properties of which such Borrower has knowledge
in connection with any Environmental Laws (excluding routine testing and
corrective action) if such Borrower reasonably anticipates that such action will
result in liability, not fully covered by insurance, subject to normal
deductibles (whether individually or in the aggregate) in excess of the
Threshold Amount or that could reasonably be expected to have a Material Adverse
Effect.
SECTION 5.10. Further Assurances. Upon request, each Credit Party shall, and
shall cause each Subsidiary to, cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Collateral Documents
and this Agreement. Each Credit Party hereby authorizes the Administrative Agent
to file any financing statements without the signature of such Credit Party to
the extent permitted by applicable Governmental Requirement in order to perfect
or maintain the perfection of any security interest granted under any of the
Loan Documents. Each Credit Party at its expense will, and will cause each of
its Subsidiaries to, promptly execute and deliver to the Administrative Agent
upon its reasonable request all such other documents, agreements and instruments
to comply with or accomplish the covenants and agreements of the Credit Party,
as the case may be, in the Collateral Documents and this Agreement, or to
further evidence and more fully describe the collateral intended as security for
the Obligations, or to correct any omissions in the Collateral Documents, or to
state more fully the security obligations set out herein or in any of Collateral
Documents, or to perfect, protect or preserve any Liens created pursuant to any
of the Collateral Documents, or to make any recordings, to file any notices or
obtain any consents, all as may be necessary or appropriate in connection
therewith or to
87

--------------------------------------------------------------------------------



enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.
SECTION 5.11. Reserve Reports.
(a)As soon as available but in any event on or before September 1, 2020, and
September 1st of each year thereafter, the Company shall furnish to the
Administrative Agent and the Lenders an Internal Reserve Report or an
Independent Reserve Report dated effective as of the immediately preceding June
30th.
(b)As soon as available but in any event on or before March 1, 2021, and March
1st of each year thereafter, the Company shall furnish to the Administrative
Agent and the Lenders an Independent Reserve Report dated effective as of the
immediately preceding December 31st.
(c)With the delivery of each Reserve Report, the Company shall provide to the
Administrative Agent and the Lenders a certificate from an Authorized Officer of
the Company certifying that, to their knowledge and in all material respects:
(A) the information contained in such Reserve Report and any other information
delivered in connection therewith is true and correct, (B) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances in
excess of five percent (5%) of the monthly production, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such Reserve
Report which would require any Borrower or any Guarantor to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (C) none of the Credit Parties’ Oil
and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent and the Majority Lenders, (D)
upon the request of the Administrative Agent, attached to the certificate is a
list of its Oil and Gas Properties added to and deleted from the immediately
prior Reserve Report and a list showing any change in working interest or net
revenue interest in its Oil and Gas Properties occurring and the reason for such
change, (E) upon the request of the Administrative Agent, attached to the
certificate is a list of all Persons disbursing proceeds to any Borrower or to
any Guarantor, as applicable, from its Oil and Gas Properties, and (F) except as
set forth on a schedule attached to the certificate, at least 90% of the Proved
Hydrocarbon Interests and the Oil and Gas Properties relating thereto are
pledged as Collateral for the Obligations.
SECTION 5.12. Title Information; Cure of Title Defects.
(a)Upon reasonable request by the Administrative Agent, the Borrowers will
promptly deliver or make available title information in form and substance
reasonably acceptable to the Administrative Agent covering the Oil and Gas
Properties evaluated by a Reserve Report which were not evaluated under any
previous Reserve Report but only to the extent that the satisfactory title
information previously reviewed by the Administrative Agent does not cover at
least 85% of the Proved Hydrocarbon Interests evaluated by such Reserve Report,
including such new Oil and Gas Properties.
(b)Within 45 days after (i) a request by the Administrative Agent or the Lenders
to cure title defects or exceptions which are not Permitted Liens raised by such
information with respect to the Oil and Gas Properties included in the Borrowing
Base or (ii) a notice by the Administrative Agent that any Credit Party has
failed to comply with clause (a) above, such Credit Party shall (x) cure such
title defects or such exceptions or substitute acceptable Oil and Gas Properties
with no title defects or exceptions except for Permitted Liens covering
Collateral of an equivalent value and (y) deliver to the Administrative Agent
reasonably satisfactory evidence of such cure or as to any substitute Oil and
Gas Properties reasonably satisfactory title evidence (including supplemental or
new title opinions meeting the
88

--------------------------------------------------------------------------------



foregoing requirements) in form and substance reasonably acceptable to the
Administrative Agent in its reasonable business judgment as to the Credit
Parties’ ownership of such Oil and Gas Properties and the Administrative Agent’s
Liens and security interests therein as are required to maintain compliance with
clause (a).
SECTION 5.13. ERISA Information and Compliance. As soon as available, and in any
event, within 10 days after any Borrower obtains knowledge of any of the
following, such Borrower will furnish and will cause each Subsidiary, Guarantor
and ERISA Affiliate to promptly furnish to the Administrative Agent with
sufficient copies to the Lenders (a) a written notice signed by an Authorized
Officer of such Borrower describing the occurrence of any ERISA Event or of any
material “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, that could reasonably be expected to result in liability of the
Borrowers, any Subsidiary thereof, any Guarantor or any ERISA Affiliate in an
aggregate amount exceeding the Threshold Amount, including any notices from a
Multiemployer Plan sponsor or any Governmental Authority concerning such event,
and specifying what action such Borrower, Subsidiary, Guarantor or ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (b) copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan to the extent that such action could reasonably be expected to result in
liability to the Borrowers, any Subsidiary thereof, any Guarantor or any ERISA
Affiliate in an aggregate amount exceeding the Threshold Amount. Upon request by
the Administrative Agent, the Borrowers will promptly furnish to the
Administrative Agent copies of (i) any annual report (Form 5500 Series) filed by
any Borrower, any Subsidiary thereof, any Guarantor or any of ERISA Affiliate
with the Employee Benefits Security Administration with respect to each Employee
Benefit Plan; (ii) the most recent actuarial valuation report for each Plan; and
(iii) such other information, documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request. Except as would not reasonably be expected to result in a
Material Adverse Effect, with respect to each Plan, each Borrower will, and will
cause each Subsidiary, Guarantor and ERISA Affiliate to, (i) satisfy in full,
without incurring any material late payment or underpayment charge or penalty
and without giving rise to any Lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC, without incurring any material late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006
and 4007 of ERISA.
SECTION 5.14. Business of the Borrowers. The primary business of the Borrowers
and the Subsidiaries is and will continue to be the acquisition, exploration,
development, financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons, Hydrocarbon
Interests and Oil and Gas Properties and related activities.
SECTION 5.15. Permits, Licenses. Each Borrower shall, and shall cause each
Subsidiary to, maintain all material patents, copyrights, trademarks, service
marks and trade names necessary to conduct its business, including, without
limitation, all consents, permits, licensees and agreements material to its Oil
and Gas Properties, except as could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.16. Compliance with Anti-Corruption Laws and Sanctions. Each Borrower
will, and will cause each of its Subsidiaries to, maintain in effect and enforce
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
89

--------------------------------------------------------------------------------



SECTION 5.17. Keepwell. Each Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under any Guaranty or any Lender Swap Agreement in respect of Lender Swap
Obligations (provided that such Borrower shall only be liable under this Section
5.17 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 5.17 or otherwise under the
Loan Documents voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of the
Borrowers under this Section 5.17 shall remain in full force and effect until
the Obligations have been repaid in full and the Commitments and this Agreement
have terminated. The Borrowers intend that this Section 5.17 constitute, and
this Section 5.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 5.18. Agreement to Pledge.
(a)In connection with each redetermination of the Borrowing Base, each Credit
Party shall, and shall cause its Subsidiaries that is a Credit Party to, review
its respective Oil and Gas Properties to ascertain whether such Oil and Gas
Properties are subject to an Acceptable Security Interest. In the event that the
Oil and Gas Properties subject to an Acceptable Security Interest do not
represent at least 90% of the Proved Hydrocarbon Interests and the Oil and Gas
Properties relating thereto and 100% of the Original Mortgaged Properties (other
than any Original Mortgaged Properties which are Disposed of as permitted under
Section 6.13), then each Credit Party shall, and shall cause each of its
Subsidiaries that is a Credit Party to, grant to the Administrative Agent within
thirty (30) days of the date the Reserve Report for such redetermination is
required to be delivered (subject to the last sentence of this clause (a)), as
security for the Obligations an Acceptable Security Interest on such Oil and Gas
Properties not already subject to an Acceptable Security Interest such that
after giving effect thereto, the Oil and Gas Properties subject to an Acceptable
Security Interest will constitute at least 90% of the Proved Hydrocarbon
Interests and the Oil and Gas Properties relating thereto and 100% of the
Original Mortgaged Properties (other than such Original Mortgaged Properties
which are Disposed of as permitted under Section 6.13). All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. Notwithstanding
the foregoing, (i) the Administrative Agent in its sole discretion may agree to
a later date for the Credit Parties to comply with this clause (a) so long as
such later date is no later than 60 days after the otherwise required date, and
(ii) in any event, if the Borrowing Base is to be redetermined on the date of an
acquisition, the requirements on this clause (a) shall be satisfied on the date
of such acquisition.
(b)Each Credit Party shall, and shall cause each such Subsidiary to, grant to
the Administrative Agent an Acceptable Security Interest in any Material Real
Property acquired after the Closing Date by any Borrower or any of its
Subsidiaries within thirty (30) days of such acquisition (or such later date as
the Administrative Agent may agree to in its sole discretion), together with all
items with respect to such Material Real Property as described in Section
4.01(g) and (h) and any other items as reasonably requested by the
Administrative Agent with respect to such Material Real Property.
(c)Each Credit Party shall, and shall cause each Subsidiary to, grant to the
Administrative Agent an Acceptable Security Interest in all Property (other than
Oil and Gas Properties, all real property, and Excluded Collateral) of any
Credit Party or Subsidiary now owned or hereafter acquired, but as to any
Subsidiary formed or acquired after the Closing Date, within the time frames
required in Section 6.09.
SECTION 5.19. Accounts.
90

--------------------------------------------------------------------------------



(a)Each of the Credit Parties shall maintain the following accounts with the
Administrative Agent: (i) all primary operating, collection and deposit accounts
(including, but not limited to, all such Deposit Accounts, Commodity Accounts
and Securities Accounts) that are not Excluded Accounts, regardless of the
balances thereof; and (ii) all other accounts that are not Excluded Accounts
with a balance of at least $250,000 individually and balances in the aggregate
of at least $500,000 (including, but not limited to, all such Deposit Accounts,
Commodity Accounts and Securities Accounts that are not Excluded Accounts).
Except for those accounts more particularly described within the immediately
preceding sentence, each other account that is not an Excluded Account that is
maintained by any Credit Party shall be maintained with either the
Administrative Agent or with a Permitted Third Party Bank.
(b)As of the Closing Date, each Credit Party shall cause each of its deposit,
commodity and securities accounts (other than Excluded Accounts) to be subject
to an Account Control Agreement. In the event any Credit Party creates or
acquires any deposit account, commodity account, or securities account (in each
case, other than an Excluded Account) after the Closing Date, such Credit Party
shall have thirty (30) days from the date of such creation or acquisition (or
such later date as the Administrative Agent may agree to in its sole discretion)
to deliver to the Administrative Agent an Account Control Agreement therefor.
SECTION 5.20. Required Hedges. The Borrowers shall (i) no later than 5 Business
Days after the Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion), enter into and at all times thereafter maintain,
Swap Agreements at prices reasonably acceptable to the Administrative Agent (it
being understood and agreed that Swap Agreements in respect of (1) crude oil at
prices of no less than $35.00 per barrel as determined by the West Texas
Intermediate settlement price published by the New York Mercantile Exchange and
(2) natural gas at prices of no less than $2.00 per Million Metric British
Thermal Unit as determined by the Henry Hub settlement price published by the
New York Mercantile Exchange (collectively, the “Minimum Swap Agreement Prices”)
are reasonably acceptable to the Administrative Agent) in respect of crude oil
and natural gas in notional volumes no less than 75% of the anticipated
production from Proved Hydrocarbon Interests of the Credit Parties comprised of
crude oil and natural gas classified as “proved developed producing” reserves as
reflected in the most recently delivered Reserve Report for a period through at
least 12 months immediately following the Closing Date, (ii) no later than 15
calendar days after the Closing Date (or such later date as the Administrative
Agent may agree in its sole discretion), enter into and at all times thereafter
maintain, Swap Agreements at prices reasonably acceptable to the Administrative
Agent (it being understood and agreed that Swap Agreements in respect of crude
oil and natural gas at prices of no less than the respective Minimum Swap
Agreement Price are reasonably acceptable to the Administrative Agent) in
respect of crude oil and natural gas in notional volumes no less than 75% of the
anticipated production from Proved Hydrocarbon Interests of the Credit Parties
comprised of crude oil and natural gas classified as “proved developed
producing” reserves as reflected in the most recently delivered Reserve Report
for a period through at least 24 months immediately following the Closing Date,
and (iii) no later than 30 calendar days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), enter into
and at all times thereafter maintain, Swap Agreements at prices reasonably
acceptable to the Administrative Agent (it being understood and agreed that Swap
Agreements in respect of crude oil and natural gas at prices of no less than the
respective Minimum Swap Agreement Price are reasonably acceptable to the
Administrative Agent) in respect of crude oil and natural gas in notional
volumes no less than 50% of the anticipated production from Proved Hydrocarbon
Interests of the Credit Parties comprised of crude oil and natural gas
classified as “proved developing producing” reserves as reflected in the most
recently delivered Reserve Report through at least 36 months immediately
following the Closing Date, in each case so long as an Approved Counterparty is
available (as reasonably determined by the Administrative Agent in consultation
with the Borrowers) to enter into such Swap Agreements.
91

--------------------------------------------------------------------------------



SECTION 5.21. Operator’s Subordination Agreement. The Borrowers will cause any
Affiliate thereof that is an operator of any Oil and Gas Property subject to a
Mortgage to, as of the Closing Date and thereafter within thirty days following
the Administrative Agent’s reasonable request therefor (or such longer period as
the Administrative Agent may agree in its sole discretion), deliver an
operator’s lien subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent.
SECTION 5.22. Post-Closing Covenant. With respect to any Lender that did not
receive its pro rata share of the Equity Exit Fee on the Closing Date in
accordance with Section 4.01(x), the Borrowers shall cause the issuance of such
Lender’s pro rata share of the Equity Exit Fee no later than five Business Days
(or such later date as such Lender agrees in its discretion) after the date that
such Lender returns the Distribution Registration Form to Prime Clerk.
ARTICLE VI
NEGATIVE COVENANTS
Until the Discharge of Obligations, each Borrower and the Subsidiaries party
hereto covenant and agree with the Lenders that:
SECTION 6.01. Indebtedness. No Borrower will, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)the Obligations arising under this Agreement, any other Loan Document, any
Lender Swap Agreement, or any document evidencing Bank Product Obligations or
any guaranty of or suretyship arrangement for the Obligations arising under any
Loan Document, any Lender Swap Agreement, or any document evidencing Bank
Product Obligations;
(b)Indebtedness of any Borrower or any Subsidiary existing on the date hereof
that is listed on Schedule 6.01(b);
(c)Indebtedness under Capital Leases (as required to be reported on the
consolidated financial statements of the Company pursuant to GAAP), Synthetic
Leases, and purchase money indebtedness in an aggregate principal amount not to
exceed $5,000,000;
(d)Indebtedness associated with bonds or surety obligations associated with
worker’s compensation claims, bonds or surety obligations required by
Governmental Requirements or unaffiliated third parties or otherwise in the
ordinary course of business in connection with the operation of the Oil and Gas
Properties;
(e)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business
(f)unsecured intercompany Indebtedness between Credit Parties; provided,
further, that any such Indebtedness shall be subordinated to the Obligations on
terms set forth in the Guaranty;
(g)endorsements of negotiable instruments for collection in the ordinary course
of business;
(h)accounts payable incurred in the ordinary course of business on or after the
date hereof that are no more than 90 days past due unless being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such obligor;
92

--------------------------------------------------------------------------------



(i)Indebtedness arising under Swap Agreements permitted by Section 6.05;
(j)usual and customary insurance premiums financing arrangements for insurance
policies required hereunder entered into in the ordinary course of business and
in a manner consistent with past practice, such financing arrangements not to
exceed $1,000,000 in the aggregate at any one time outstanding;
(k)Indebtedness regarding self-insured liabilities, including retentions under
insurance policies entered into in the ordinary course of business and in a
manner consistent with past practice, not to exceed $2,000,000 in the aggregate
at any one time outstanding;
(l)Indebtedness of any Person that becomes a direct or indirect Subsidiary of
the Company after the Closing Date in accordance with the terms hereof, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Company); provided that the aggregate principal
amount of all such Indebtedness shall not exceed $2,500,000 in the aggregate at
any one time outstanding;
(m)unsecured Indebtedness not otherwise permitted under the preceding provisions
of this Section 6.01; provided that, the aggregate principal amount of such
unsecured Indebtedness shall not exceed $5,000,000 at any time; and
(n)any extensions, renewals, refinancings, and replacements of the Indebtedness
permitted in the foregoing clauses (a) through (m) that do not increase the
outstanding principal amount thereof, result in an earlier maturity date or
decreased remaining weighted average life to maturity thereof or violate any of
the other applicable terms, conditions, limitations or restrictions as may be
set forth in this Section 6.01 with respect to such Indebtedness.
SECTION 6.02. Liens. No Borrower will, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:
(a)Liens securing the payment of any Obligations;
(b)Permitted Liens;
(c)Liens securing leases giving rise to Indebtedness allowed under Section
6.01(c); provided that (i) such Liens shall be created substantially
simultaneously with the acquisition, repair, improvement or lease, as
applicable, of the related Property, (ii) such Liens do not at any time encumber
any property other than the Property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable) together with any
financing for interest thereon;
(d)Liens existing on the date hereof and disclosed on Schedule 6.02;
(e)any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
in this Section 6.02; provided that any such Indebtedness is not increased
beyond the amount thereof outstanding on the date hereof (other than increases
associated with the capitalization of refinancing costs) and is not secured by
any additional assets;
93

--------------------------------------------------------------------------------



(f)Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of banking institutions
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(g)Liens made in the ordinary course of business to secure liability to
insurance carriers respecting the financing of insurance premiums permitted
under Section 6.01(j);
(h)non-recourse Liens on Equity Interests of joint ventures in favor of such
joint venture parties themselves or the lenders to such joint venture;
(i)Liens to secure plugging and abandonment obligations, which do not constitute
a Material Adverse Effect (as determined by the Administrative Agent, in its
sole discretion);
(j)Liens securing Indebtedness permitted under Section 6.01(l); provided,
however, that such Liens encumber only the applicable assets of the Person that
becomes a Subsidiary of the Company and such Liens were not created in
contemplation of such Person becoming a Subsidiary of the Company;
(k)additional Liens upon Property created after the date hereof which do not
secure debt for borrowed money (other than Pcards and Epayables) or obligations
under Swap Agreements, provided that (A) the aggregate obligations secured
thereby and incurred on or after the date hereof shall not exceed $2,500,000 in
the aggregate at any one time outstanding, and (B) if such Liens encumber cash
collateral, the aggregate amount of cash on deposit shall not exceed $1,500,000;
provided that in no event shall any Liens permitted by this clause encumber any
Oil and Gas Properties evaluated in determining the Borrowing Base;
provided that, in any event, no Liens encumbering any Property of any Credit
Party shall secure Swap Obligations other than Lender Swap Obligations.
SECTION 6.03. Fundamental Changes.
(a)No Borrower will, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of the Subsidiaries (in
each case, whether now owned or hereafter acquired), except as permitted
pursuant to Section 6.13, or liquidate or dissolve; provided that (i) any Credit
Party (other than any Borrower) may dissolve as long as assets thereof are
transferred to or become the Property of another Credit Party, (ii) any
Subsidiary that is not a Guarantor may dissolve as long as the assets thereof
are transferred to or become the Property of a Guarantor or a Borrower or
another Subsidiary that is not a Guarantor, (iii) any Borrower may merge or may
be consolidated into any Guarantor if such Borrower is the surviving entity,
(iv) any Credit Party (other than a Borrower) may merge or may be consolidated
into any other Guarantor, (v) any Subsidiary that is not a Guarantor may merge
or may be consolidated into any Credit Party or another Subsidiary that is not a
Guarantor, and (vi) any Credit Party may merge or may be consolidated into any
Person, pursuant to a transaction permitted by Section 6.04, so long as the
Credit Party is the surviving Person or transferee (and if such Credit Party is
a Borrower, such Borrower is the surviving Person or transferee).
(b)No Borrower will, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and the Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto. From and after the date hereof, no
Borrower will, and will not permit any Subsidiary to, acquire or make any other
expenditures
94

--------------------------------------------------------------------------------



(whether such expenditure is capital, operating or otherwise) in or related to
any Oil and Gas Properties not located within the geographical boundaries of the
United States or form or acquire any Subsidiary organized under any jurisdiction
outside of the United States.
SECTION 6.04. Investments, Loans and Advances. No Credit Party shall make or
permit to remain outstanding any loans or advances to or Investments in any
Person, except that the foregoing restriction shall not apply to: (a) Permitted
Investments; (b) accounts receivable arising in the ordinary course of business;
(c) Investments made by any Credit Party in or to another Credit Party; (d)
Investments in direct ownership interests in additional Oil and Gas Properties
and gas gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements that are usual and customary in
the oil and gas exploration and production business; (e) Investments reflected
in the financial statements delivered pursuant to Section 3.04(a) or that are
disclosed to the Lenders on Schedule 6.04, which in any event, were made prior
to the date hereof; (f) other Investments not to exceed $5,000,000 in the
aggregate at any time outstanding, net of any return of capital or other cash
distributions received with respect to such Investments; (g) creation of
additional Subsidiaries in compliance with Section 6.09; (h) advances in the
nature of expenses paid on behalf of counterparties to any operating agreement
made in any Credit Party’s capacity as an operator in accordance with the terms
and conditions of such operating agreement, which advances and operating
agreements are usual and customary in the oil and gas business; and (i)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business in
amounts not to exceed $2,000,000.
SECTION 6.05. Hedging Transactions.
(a)No Borrower will, and will not permit any Subsidiary to, enter into any Swap
Agreement with any Person other than:
(i)Swap Agreements with an Approved Counterparty in respect of commodities
entered into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is entered into: ninety
percent (90%) of the reasonably anticipated projected production from Proved
Hydrocarbon Interests from Oil and Gas Properties constituting Proved
Hydrocarbon Interests (as such production is projected in the most recent
Reserve Report delivered pursuant to the terms of this Agreement) for each month
during such period for each of crude oil, natural gas and natural gas liquids,
calculated separately; provided, that (A) put option contracts or floors that
are not related to corresponding calls, collars or swaps shall not be included
in calculating such percentage threshold and (B) such Swap Agreements shall not,
in any case, have a tenor of greater than four (4) years. It is understood that
Swap Agreements in respect of commodities which may, from time to time, “hedge”
the same volumes, but different elements of commodity risk thereof, shall not be
aggregated together when calculating the foregoing limitations on notional
volumes; and
(ii)Swap Agreements in respect of interest rates with an Approved Counterparty,
which effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the
Borrowers and their Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 100% of the then outstanding
principal amount of all Loans.


95

--------------------------------------------------------------------------------



(b)In no event shall any Swap Agreement contain any requirement, agreement or
covenant for any Borrower or any Subsidiary thereof to post collateral or margin
to secure their obligations under such Swap Agreement or to cover market
exposures (other than under the Collateral Documents);
(c)Swap Agreements shall only be entered into in the ordinary course of business
(and not for speculative purposes); and
(d)If, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements) exceeded 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then, to the extent necessary, the Borrowers
shall promptly (and in any event within 30 days of the end of such calendar
month, which in such event, it shall not constitute a violation of this Section
6.05(d)), terminate, create off-setting positions, allocate volumes to other
production the Borrowers or any Subsidiaries are marketing, or otherwise unwind
existing Swap Agreements such that, at such time, future hedging volumes will
not exceed 100% of reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids, calculated separately, for the then-current
and any succeeding calendar months.
SECTION 6.06. Restricted Payments. No Borrower will directly or indirectly
declare or pay or incur any liability to pay, and no Borrower will permit any
Subsidiary thereof to declare or pay or incur any liability to pay, directly or
indirectly, any Restricted Payment, provided that:
(a)any Credit Party or any Subsidiary of a Credit Party may pay dividends or
make distributions to any Credit Party; and
(b)so long as no Default has occurred and is continuing or will result therefrom
and no Borrowing Base Deficiency then exists or would result therefrom:
(i)any Credit Party may make Restricted Payments pursuant to and in accordance
with equity incentive plans, stock option plans or arrangements or other benefit
plans or arrangements for management, employees or directors of the Credit
Parties in an amount not to exceed $5,000,000 during any fiscal year;
(ii)any Credit Party may make Restricted Payments so long as (i) at the time of
public declaration or announcement (to the extent publicly declared or announced
and if not publicly declared or announced, at the time of the making of such
Restricted Payment) of such Restricted Payment and after giving pro forma effect
to the making of such Restricted Payment and any incurrence or repayment of
Indebtedness, the Net Leverage Ratio as of the most recent fiscal quarter end
for which financial statements have been delivered to the Administrative Agent
shall not be greater than 2.50 to 1.00 and (ii) at the time of declaration or
announcement (to the extent publicly declared or announced and if not publicly
declared or announced, at the time of the making of such Restricted Payment) of
such Restricted Payment and after giving pro forma effect to the making of such
Restricted Payment, Availability shall be no less than 25% of the then effective
Borrowing Base;
(iii)any Credit Party or any Subsidiary may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Equity Interests); and
96

--------------------------------------------------------------------------------



(iv)Subsidiaries of the Company may declare and pay dividends and distributions
ratably with respect to their Equity Interests.
SECTION 6.07. Transactions with Affiliates. No Borrower will, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any Property or
assets to, or purchase, lease or otherwise acquire any Property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) on terms and conditions not less favorable to any Credit Party than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among Credit Parties not involving any other Affiliate,
(c) any payments permitted by Section 6.06, (d) transactions or agreements in
place as of the Closing Date as set forth on Schedule 6.07, and (e) for the
avoidance of doubt, any other transaction to be consummated pursuant to the
terms of the Plan of Reorganization.
SECTION 6.08. Restrictive Agreements. No Borrower will, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Credit Party to create, incur or permit to
exist any Lien upon any of its Property or assets in favor of the Administrative
Agent and/or the other Secured Parties or (b) the ability of any Subsidiary to
pay dividends or other distributions to any Borrower or any other Subsidiary, as
applicable, or the ability of any Borrower to pay dividends or other
distributions to any other Borrower, in each case, with respect to any shares of
its capital stock or to make or repay loans or advances to any Borrower or any
Subsidiary or to Guarantee Indebtedness of any Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions permitted pursuant to an agreement entered into in connection with
a sale permitted under Section 6.13, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
SECTION 6.09. Additional Subsidiaries. No Credit Party shall, nor shall any
Credit Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries unless, with respect to each such Subsidiary and within 30 days
after the acquisition or formation thereof (or such later date acceptable to the
Administrative Agent in its sole discretion or such earlier date required by the
Administrative Agent in its sole discretion if a Borrowing Base increase occurs
in connection with such acquisition), the Borrowers have delivered to the
Administrative Agent (a) a Guaranty or a supplement to an existing Guaranty
executed and delivered by such new Subsidiary in form and substance reasonably
satisfactory to the Administrative Agent, (b) a Security Agreement or a
supplement to an existing Security Agreement and Mortgages, and such other
Collateral Documents executed and delivered by such new Subsidiary and as the
Administrative Agent may reasonably request in order to grant to the
Administrative Agent an Acceptable Security Interest in the assets of each such
Subsidiary now owned or hereafter acquired as required under Section 5.18, and
(c) certificates, opinions of counsel, title opinions or other documents as the
Administrative Agent may reasonably request, including all documentation and
other information that any Lender may reasonably request in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
SECTION 6.10. Sale-and-Leaseback. No Credit Party shall, nor shall any Credit
Party permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
such Credit Party thereof shall lease as lessee such Property or any part
thereof or other Property which such Credit Party or Subsidiary thereof intends
to use for substantially the same purpose as the Property sold or transferred.
97

--------------------------------------------------------------------------------



SECTION 6.11. Proceeds of Loans. No Borrower will permit the proceeds of the
Loans to be used for any purpose other than as permitted under Section 5.08. No
Credit Party and no Person acting on behalf of any Credit Party has taken or
will take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Administrative Agent, each Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
SECTION 6.12. ERISA Compliance. Except as would not reasonably be expected to
result in a Material Adverse Effect, no Borrower will at any time: (a) engage
in, or permit any Subsidiary, Guarantor or ERISA Affiliate to engage in, any
transaction in connection with which any Borrower, Subsidiary thereof, Guarantor
or any ERISA Affiliate could be subjected to either a material civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a material tax
imposed by Chapter 43 of Subtitle D of the Code with respect to a Plan; (b)
terminate, or permit any Subsidiary, Guarantor or ERISA Affiliate to terminate,
any Plan in a manner, or take any other action with respect to any Plan, that
could result in any liability to any Borrower, Subsidiary thereof, Guarantor or
any ERISA Affiliate to the PBGC; (c) fail to make, or permit any Subsidiary,
Guarantor or ERISA Affiliate to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, any Borrower, Subsidiary thereof, Guarantor or any ERISA
Affiliate is required to pay as contributions thereto; (d) permit, or allow any
Subsidiary, Guarantor or ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan to exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities, with the term
“actuarial present value of the benefit liabilities” having the meaning
specified in section 4041 of ERISA; (e) contribute to or assume an obligation to
contribute to, or permit any Subsidiary, Guarantor or ERISA Affiliate to
contribute to or assume an obligation to contribute to, any Multiemployer Plan;
(f) acquire, or permit any Subsidiary, Guarantor or ERISA Affiliate to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to any Borrower, Subsidiary thereof, Guarantor or any ERISA
Affiliate if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained or
contributed to, (i) any Multiemployer Plan or (ii) any Plan under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities; or
(g) incur, or permit any Subsidiary, Guarantor or ERISA Affiliate to incur, a
liability to or on account of a Plan or Multiemployer Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA.
SECTION 6.13. Sale of Properties. No Credit Party will sell, assign, farm-out,
convey or otherwise transfer or Dispose of any Property or any interest in any
Property except for the following:
(a)the Disposition of Hydrocarbons in the ordinary course of business;
(b)Dispositions and assignments of undeveloped acreage in connection with
operating agreements, farmouts, farmins, joint exploration and development
agreements and other agreements customary in the oil and gas industry that are
entered into for the purposes of developing its Property and under which it
receives relatively equivalent consideration;
(c)(i) the Disposition of equipment and other personal property that is no
longer necessary for the business of the Credit Parties with a fair market value
of less than $1,000,000 in the aggregate that is replaced by equipment of at
least comparable value and use and (ii) Dispositions of equipment and
98

--------------------------------------------------------------------------------



other personal property for consideration consisting of equipment or other
personal property of like kind or use;
(d)Casualty Events and Dispositions resulting from the exercise of eminent
domain, condemnation or nationalization which result in the prepayment of the
Loans to the extent required by Section 2.10(a);
(e)any sales, assignments, farm-outs, conveyances or other transfers or
Dispositions of Property among Credit Parties;
(f)any sales, assignments, farm-outs, conveyances or other transfers or
Dispositions of Property made in connection with any transaction permitted by
Section 6.02;
(g)so long as no Default or Borrowing Base Deficiency has occurred and is
continuing or would be caused thereby, the Disposition of Oil and Gas Properties
which are given BB Value and the occurrence of any Hedge Event so long as:
(i)as to any such Disposition, (1) the cash or Cash Equivalents received as
consideration therefor must be equal to the lesser of (x) the BB Value of the
Oil and Gas Properties included in such Disposition and (y) 100% of the
consideration received in respect thereof and (2) the consideration received in
respect of such Disposition is equal to or greater than the fair market value of
such Oil and Gas Properties or interest therein (as reasonably determined by the
chief financial officer or equivalent officer of the Company for Dispositions
for consideration of less than $5,000,000 and as reasonably determined by the
board of directors or the equivalent governing body of the Company for all other
Dispositions and, if requested by the Administrative Agent, the Company shall
deliver a certificate of an Authorized Officer of the Company certifying to that
effect); and
(ii)as to any such Disposition or Hedge Event (including, without limitation,
the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties made
since the date of the most recent Borrowing Base redetermination (including such
Disposition) plus (2) the BB Value of BB Hedges which have been novated,
assigned, unwound, terminated, expired or amended since the date of the most
recent Borrowing Base redetermination (including such Hedge Event) less the BB
Value of any new BB Hedges concurrently put in place since the most recent
Borrowing Base redetermination plus (3) the BB Value attributed to Oil and Gas
Properties subject to title defects not cured to the satisfaction of the
Administrative Agent as provided in Section 5.12 within the 45-day period
permitted under Section 5.12 and occurring since the date of the most recent
Borrowing Base redetermination), which equals or exceeds 5% of the Borrowing
Base then in effect, the Borrowing Base is automatically reduced as provided in
Section 2.03(d);
(h)licenses or other Dispositions of intellectual property, none of which, in
the aggregate, materially impair the operation of the business of any Borrower
or any Subsidiary;
(i)Dispositions of Oil and Gas Properties that do not have BB Value (including,
for the avoidance of doubt, undeveloped or non-producing acreage and leases
associated therewith) and Dispositions of Equity Interests in Subsidiaries that
do not own (i) any Oil and Gas Properties with BB Value or (ii) any Equity
Interests in other Subsidiaries that own Oil and Gas Properties with BB Value,
in each case so long as the Net Cash Proceeds of any such Disposition are
applied to prepay the Term Loans if required by Section 2.10(a)(ii);
99

--------------------------------------------------------------------------------



(j)other sales, assignments, farm outs, conveyances or other transfers or
Dispositions of Property in an aggregate amount not to exceed $2,500,000 during
the term of this Agreement.
SECTION 6.14. Environmental Matters. No Credit Party shall cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any remedial obligations under, any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to result in a Material Adverse Effect or in any Environmental
Liability to any Credit Party or any Subsidiary of a Credit Party in excess of
the Threshold Amount individually or in the aggregate.
SECTION 6.15. Gas Imbalances, Take-or-Pay or Other Prepayments. Except as
disclosed on Schedule 3.17 on the Closing Date or thereafter as disclosed in
writing to the Administrative Agent in connection with the most recently
delivered Reserve Report or as otherwise disclosed in writing to the
Administrative Agent from time to time, no Credit Party shall, nor shall any
Credit Party permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
any Credit Party or any Subsidiary which would require any Credit Party or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than to the extent not exceeding five
percent (5%) of the aggregate monthly volumes of Hydrocarbons (on an Mcf
equivalent basis) anticipated to be produced from the Credit Parties’ proved
developed producing reserves listed in the most recent Reserve Report.
SECTION 6.16. Fiscal Year; Fiscal Quarter. No Borrower shall, and shall not
permit any Subsidiaries to, change its fiscal year or any of its fiscal
quarters.
SECTION 6.17. Capital Expenditures. No Borrower shall make, and shall not permit
any Subsidiaries to make, any Capital Expenditures other than Permitted Capital
Expenditures.
SECTION 6.18. Marketing Activities. No Borrower will, and will not permit any of
the Subsidiaries to, engage in marketing activities for any Hydrocarbons or
enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrowers and the
Subsidiaries that a Borrower or one of the Subsidiaries has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (i) that
have generally offsetting provisions (i.e. corresponding pricing mechanics,
delivery dates and points and volumes) such that no “position” is taken and (ii)
for which appropriate credit support has been taken to alleviate the material
credit risks of the counterparty thereto.
SECTION 6.19. Sale or Discount of Receivables. Except for receivables obtained
by any Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, no Borrower will, and will not permit any Subsidiary to, discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.
SECTION 6.20. Financial Covenants.
100

--------------------------------------------------------------------------------



(a)Net Leverage Ratio. Beginning with the fiscal quarter ending December 31,
2020, the Company shall not permit the Net Leverage Ratio as of the last day of
any fiscal quarter set forth below to be greater than the corresponding ratio
set forth below:

Fiscal Quarter EndMaximum Leverage RatioDecember 31, 20204.00 to 1.00March 31,
20214.00 to 1.00June 30, 20213.75 to 1.00September 30, 20213.75 to 1.00December
31, 20213.75 to 1.00March 31, 20223.75 to 1.00June 30, 20223.75 to 1.00September
30, 2022 and thereafter3.50 to 1.00

(b)Current Ratio. Beginning with the fiscal quarter ending December 31, 2020,
the Company shall not permit the Current Ratio as of the last day of any fiscal
quarter to be less than 0.50 to 1.00.
(c)Interest Coverage Ratio. Beginning with the fiscal quarter ending December
31, 2020, the Company shall not permit the Interest Coverage Ratio as of the
last day of any fiscal quarter to be less than 2.50 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES; APPLICATION OF PROCEEDS
SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)(i) any Credit Party shall fail to pay any principal or Reimbursement
Obligations when due under this Agreement or (ii) shall fail to pay any other
amount when due under the Loan Documents to the Secured Parties (including,
without limitation, any payment of interest or fees or failure to post Cash
Collateral as required under this Agreement), and such failure continues for
three (3) Business Days;
(b)any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(c)any Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(a), (b), (c), and (d), 5.02(a),
5.03 (with respect to any Borrower’s existence), 5.08, 5.18, 5.19 or in Article
VI;
(d)any Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b), or (c) of this Section), and such failure shall continue
unremedied for a period of (i) in the case of any reporting requirement in
Section 5.01 (other than those specified in clause (c) of this Section), five
(5) Business Days and (ii) in the case of any other agreement, thirty (30)
calendar days, in each case after notice thereof from the Administrative Agent
to the Company (which notice will be given at the request of any Lender);
101

--------------------------------------------------------------------------------



(e)any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness or any Material Swap Obligation, when and as the same shall become
due and payable and such failure continues after any applicable grace period,
and the payment on such Material Indebtedness is otherwise permitted to be paid
under this Agreement;
(f)(i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
or (ii) a default or early termination event shall occur and be continuing under
any Swap Agreement of any Borrower or any Subsidiary which results in Material
Swap Obligations being due by such Borrower or such Subsidiary, and such
Material Swap Obligations are not paid when due or within three Business Days
thereafter; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(g)Any Credit Party or Subsidiary thereof shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Credit Party or any
Subsidiary thereof seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against any such Credit Party or any such
Subsidiary thereof either such proceeding shall remain undismissed for a period
of 60 days or any of the actions sought in such proceeding shall occur; or any
such Credit Party or any such Subsidiary thereof shall take any corporate,
limited liability company, or partnership, as applicable, action to authorize
any of the actions set forth above in this clause (g);
(h)a judgment or judgments for the payment of money in excess of the Threshold
Amount (net of any amount payable because of insurance) in the aggregate shall
be rendered by a court against any Borrower or any Subsidiary and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be in effect, within 30 consecutive days from the
date of entry thereof and such Borrower or such Subsidiary, as applicable, shall
not, within such period of 30 consecutive days, or such longer period during
which execution of the same shall have been stayed, appeal in good faith
therefrom and cause the execution thereof to be stayed during such appeal;
(i)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(j)any material provisions of the Loan Documents after delivery thereof shall
for any reason, except to the extent permitted by the terms thereof, cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against a Borrower or a Guarantor party thereto;
(k)the Collateral Documents (or any portion thereof) cease to create a valid and
perfected Lien of the priority described herein on any material portion of the
Collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or any Borrower, any Subsidiary or any of their
Affiliates shall so state in writing; or
(l)any Change in Control occurs.
102

--------------------------------------------------------------------------------



SECTION 7.02. Acceleration of Maturity.
(a)Optional. If any Event of Default (including an Event of Default pursuant to
Section 7.01(g)) shall have occurred and be continuing, then, and in any such
event:
(i)the Administrative Agent (A) may, and shall at the request of the Majority
Lenders, by notice to the Borrowers, declare the obligation of each Lender and
the Issuer to make extensions of credit hereunder, including making Loans and
issuing, increasing or extending Letters of Credit, to be terminated, whereupon
the same shall forthwith terminate, and (B) may, and shall at the request of the
Majority Lenders, by notice to the Borrowers, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all such amounts shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrowers.
(ii)the Borrowers shall, on demand of the Administrative Agent (which demand
shall be made at the request of the Majority Lenders), deposit into the Cash
Collateral Account an amount of cash equal to 105% of all Letter of Credit
Exposure as security for the Obligations;
(iii)the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Collateral
Documents, the Guaranty, and any other Loan Documents for the ratable benefit of
the Secured Parties by appropriate proceedings; and
(iv)the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.
(b)Automatic. If any Event of Default pursuant to Section 7.01(g) shall occur:
(i)(1) the obligation of each Lender and the Issuer to make extensions of credit
hereunder, including making Loans and issuing, increasing or extending Letters
of Credit, shall terminate, and (2) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall immediately and automatically
become and be forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrowers;
(ii)the Borrowers shall deposit into the Cash Collateral Account an amount of
cash equal to 105% of all Letter of Credit Exposure as security for the
Obligations;
(iii)the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Collateral
Documents, the Guaranty, and any other Loan Document for the ratable benefit of
the Secured Parties by appropriate proceedings; and
(iv)the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.
103

--------------------------------------------------------------------------------



SECTION 7.03. Application of Payments.
(a)Prior to an Event of Default, all payments made hereunder shall be applied by
the Administrative Agent as directed by the Borrowers, but subject to the terms
of this Agreement, including the application of prepayments according to Section
2.10 and Section 2.17. From and during the continuance of any Event of Default,
any monies or Property actually received by the Administrative Agent pursuant to
this Agreement or any other Loan Document (other than as a result of the
exercise of any rights or remedies under any Collateral Document or any other
agreement with the Borrowers, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations), shall be applied as
determined by the Administrative Agent in its sole discretion, but subject to
the terms of this Agreement, including the application of prepayments according
to Section 2.10 and Section 2.17.
(b)Notwithstanding the foregoing, in the event that the Obligations have been
accelerated pursuant to Section 7.02 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or in any other Loan
Document, all monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document as a result of the
exercise of any rights or remedies under any Collateral Document or any other
agreement with the Borrowers, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations, shall be applied in
accordance with Section 2.17 and otherwise in the following order:
(i)FIRST, to payment of all reasonable costs and expenses of the Administrative
Agent, the Issuer, and the Lenders incurred in connection with the collection
and enforcement of the Obligations or of any security interest granted to the
Administrative Agent in connection with any collateral securing the Obligations;
(ii)SECOND, to payment of that portion of the Obligations constituting accrued
and unpaid interest and fees, pro rata among the Secured Parties in accordance
with the amount of such accrued and unpaid interest and fees owing to each of
them;
(iii)THIRD, to payment of that portion of the Obligations constituting
obligations and liabilities of the Credit Parties with respect to principal on
the Loans and the other the Obligations, including Lender Swap Obligations, Bank
Product Obligations, and Reimbursement Obligations, pro rata among the Secured
Parties in accordance with their respective shares of the aggregate amount of
the principal of the Obligations;
(iv)FOURTH, to payment of all other Obligations, pro rata among the Secured
Parties in accordance with their respective shares of the aggregate amount of
such Obligations;
(v)FIFTH, to Cash Collateralize any Letters of Credit then outstanding; and
(vi)SIXTH, any surplus thereafter remaining shall be paid to the applicable
Borrower or as otherwise required by Governmental Requirements.
Notwithstanding the foregoing, amounts received from any Borrower or any other
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this paragraph, the Administrative Agent shall make such adjustments
as it determines are appropriate to distributions pursuant to clause (b)(iii)
above from amounts received from “eligible contract participants” under the
Commodity Exchange Act or any regulations promulgated thereunder to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause (b)(iii)
104

--------------------------------------------------------------------------------



above by the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
clause (b)(iii) above).
SECTION 7.04. Actions in Respect of Letters of Credit. Upon the Maturity Date
and as required by Section 2.05, Section 2.10 or Section 7.03, unless other
reasonably satisfactory arrangements with respect thereto have been made with
the applicable Issuer, the Borrowers shall pay to the Administrative Agent in
immediately available funds, for deposit in a Cash Collateral Account, an amount
equal to 105% of the sum of all outstanding Letter of Credit Obligations (or
such lesser amount as is required to Cash Collateralize Letter of Credit
Obligations under Section 2.05 or 2.10, as applicable). The Administrative Agent
may, from time to time after funds are deposited in such Cash Collateral Account
(and while an Event of Default has occurred and is continuing or after the
acceleration of the Loans), apply funds then held in the such Cash Collateral
Account to the payment of any amounts as shall have become or shall become due
and payable by the Borrowers to the Issuer or Lenders in respect of the Letter
of Credit Obligations. The Administrative Agent shall promptly give written
notice of any such application; provided, however, that the failure to give such
written notice shall not invalidate any such application.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01. Appointment; Powers. Each of the Lenders and the Issuer hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
SECTION 8.02. Agents as Lenders. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03. Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
105

--------------------------------------------------------------------------------



TECHNICAL). The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed or sent by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. In determining compliance
with any condition hereunder to the making of a Loan, or the deemed issuance of
a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or Issuer prior to the
making of such Loan or the deemed issuance of such Letter of Credit.
SECTION 8.05. Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.06. Resignation of Administrative Agent or Issuer. Subject to the
appointment and acceptance of a successor Administrative Agent or successor
Issuer as provided in this paragraph, the Administrative Agent or the Issuer may
resign at any time by notifying the Lenders, the Issuer and the Borrowers. Upon
any such resignation, the Majority Lenders shall have the right, in consultation
with the Borrowers, to appoint, as applicable, a successor Administrative Agent
(which shall be a Lender or such other Person appointed by the Majority Lenders)
or a successor Issuer (which shall be a Revolving Lender). If no such successor
Administrative Agent or Issuer shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Issuer gives notice of its resignation, then
the retiring Administrative Agent or Issuer, as applicable, may, on behalf of
the Lenders and the Issuer, appoint a successor Administrative Agent or Issuer,
in each case which shall be a bank with an office in the United States of
America, or an Affiliate of any such bank with an office in the United States of
America. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder (except that (x) in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or
106

--------------------------------------------------------------------------------



the Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (y) the retiring Issuer shall remain the
Issuer with respect to any Letters of Credit outstanding on the effective date
of its resignation and the provisions affecting the Issuer with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuer until the
termination of all such Letters of Credit).The fees payable by the Borrowers to
a successor Administrative Agent or Issuer, as applicable, shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After the Administrative Agent’s or Issuer’s resignation
hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent or retiring Issuer,
as applicable, and its respective sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Issuer.
SECTION 8.07. No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. In this
regard, each Lender acknowledges that Bracewell LLP is acting in this
transaction as special counsel to the Administrative Agent only. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with this Agreement and the other Loan Documents and the
matters contemplated herein and therein.
SECTION 8.08. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.03) allowed in such judicial proceeding;
and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.03.
107

--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
SECTION 8.09. Authority of Administrative Agent to Execute Collateral Documents
and Release Collateral and Liens. Each Lender hereby empower and authorize the
Administrative Agent to execute and deliver to the Credit Parties on their
behalf the Collateral Documents and all related financing statements and any
financing statements, agreements, documents or instruments as shall be necessary
or appropriate to effect the purposes of the Collateral Documents. Each Lender
hereby authorizes the Administrative Agent to release any Collateral that is
permitted to be sold or released in a transaction permitted by the Loan
Documents. Each Lender hereby authorizes the Administrative Agent to execute and
deliver to the Borrowers, at the Borrowers’ sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrowers in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 6.13 or is otherwise authorized by the terms
of the Loan Documents.
SECTION 8.10. Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Credit Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
108

--------------------------------------------------------------------------------



(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any Credit Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
SECTION 8.11. Indemnification. Each Lender agrees to indemnify the
Administrative Agent and the Issuer (in such capacities) and each of their
respective Affiliates, and each of their respective Related Parties (to the
extent not reimbursed by the Borrowers), from and against such Lender’s
aggregate Applicable Percentage (determined at the time such indemnity is made)
of any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or the Issuer or any of their respective Related Parties in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by the Administrative Agent, or the Issuer under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Issuer’s or such Related
Party’s gross negligence or willful misconduct. Without limiting the foregoing,
each Lender agrees to reimburse the Administrative Agent, or the Issuer, as
applicable, promptly upon demand for its Applicable Percentage (determined at
the time such reimbursement is made) of any out-of-pocket expenses (including
fees, expenses and disbursements of financial and legal advisors) incurred by
the Administrative Agent, or the Issuer, as applicable, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent, or the Issuer, as applicable, is not reimbursed for such expenses by the
Borrowers or another Credit Party.
ARTICLE IX
GUARANTY
SECTION 9.01. The Guaranty. Subject to Section 9.08 hereof, each Borrower and
each Subsidiary thereof party hereto hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not as surety, jointly and
severally, the full and punctual payment when due (whether at stated maturity,
upon acceleration, early termination, demand, declaration or otherwise, and at
all times thereafter), and performance of, the Obligations, including but not
limited to, any and all obligations owed to any Lender Swap Counterparty under
each Lender Swap Agreement or any Bank Product Provider with respect to any Bank
Product Obligations now or hereafter existing or and all renewals,
rearrangements, increases, extensions for any period, substitutions,
modifications, amendments or supplements in whole or in part of any of the
Obligations, including, without limitation, any such Obligations incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
109

--------------------------------------------------------------------------------



similar proceeding, whether or not allowed or allowable in such proceeding
(including all such amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. §362(a), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)) (collectively, the
“Guaranteed Obligations”). Upon failure by any Credit Party to pay when due any
such amount, each of the Guarantors agrees that it shall forthwith on demand pay
to the Administrative Agent for the benefit of the Lenders and, if applicable,
their Affiliates, the amount not so paid at the place and in the manner
specified in this Agreement, any other Loan Document, any Lender Swap Agreement,
as the case may be. This Guaranty is a guaranty of payment and not of
collection. Each of the Guarantors waives any right to require the Secured
Parties to sue any Borrower, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations, or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
SECTION 9.02. Guaranty Unconditional. Subject to Section 9.08 hereof, the
obligations of each of the Guarantors hereunder shall be unconditional, absolute
and irrevocable and, without limiting the generality of the foregoing, shall not
be released, discharged or otherwise affected by:
(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;
(b)any modification or amendment of or supplement to this Agreement, any other
Loan Document, or any Lender Swap Agreement;
(c)any addition, release, non-perfection or invalidity of any direct or indirect
security for any obligation of the Borrowers under this Agreement, any other
Loan Document, any Lender Swap Agreement, any document evidencing Bank Product
Obligations, or any obligations of any other guarantor of any of the Guaranteed
Obligations, or any action or failure to act by the Administrative Agent, any
Lender or any Affiliate of any Lender with respect to any collateral securing
all or any part of the Guaranteed Obligations;
(d)any change in the corporate existence, structure or ownership of any Borrower
or any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
or any other guarantor of the Guaranteed Obligations, or its assets or any
resulting release or discharge of any obligation of any Borrower, or any other
guarantor of any of the Guaranteed Obligations;
(e)the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or any unrelated transactions;
(f)any invalidity or unenforceability relating to or against any Borrower, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to this Agreement, any other Loan Document, any Lender Swap Agreement, any Bank
Product Obligations, or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any Loan or any other
amount payable by the Borrowers under this Agreement, any other Loan Document,
any Lender Swap Agreement, or any document evidencing Bank Product Obligations;
or
110

--------------------------------------------------------------------------------



(g)any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever that might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder other than the Discharge of
Obligations.
SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until the Discharge of Obligations has occurred. If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by any Borrower or any other party under this Agreement, any Lender Swap
Agreement, any document evidencing Bank Product Obligations, or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each of
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
SECTION 9.04. Waivers. Each Guarantor irrevocably waives acceptance hereof,
diligence, promptness, presentment, demand, protest and, to the fullest extent
permitted by applicable law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
Person.
SECTION 9.05. Subrogation. Each Guarantor hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any other
Guarantor arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Guarantors unless and until
the Discharge of Obligations has occurred. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Discharge of
Obligations has not occurred, such amount shall be deemed to have been paid to
such Guarantor for the benefit of, and held in trust for, the Administrative
Agent for the benefit of the Lenders, and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured; otherwise it shall be returned to remitter. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Agreement, any other Loan
Documents, each Lender Swap Agreement and that the waiver set forth in this
Section 9.05 is knowingly made in contemplation of such benefits.
SECTION 9.06. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement, any other Loan Document, any
Lender Swap Agreement, and any documents evidencing the Bank Product Obligations
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the written request of the Majority
Lenders.
SECTION 9.07. Subordination of Indebtedness of any Guarantor to any other
Guarantor to the Guaranteed Obligations. Each Guarantor agrees that:
(a)Any indebtedness of any Borrower or any Guarantor now or hereafter owed to
any Guarantor or any other Guarantor, respectively, is hereby subordinated to
the Guaranteed Obligations pursuant to the provisions of this Section 9.07.
(b)Upon the occurrence and during the continuance of an Event of Default, if the
Administrative Agent so requests, any such indebtedness of any Borrower or any
Guarantor now or hereafter owed to any Guarantor or any other Guarantor,
respectively, shall be collected, enforced and
111

--------------------------------------------------------------------------------



received by such Guarantor as trustee for the Secured Parties and shall be paid
over to the Administrative Agent for the benefit of the Secured Parties in kind
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the obligations of any Guarantor under the other provisions of this
Guaranty. Notwithstanding the foregoing, the term “indebtedness” as used in this
Section 9.07 shall not include amounts owed by any Borrower or any Guarantor to
any Guarantor or any other Guarantor, respectively, for payments made by a
Guarantor for taxes, payroll obligations, third-party royalty obligations and
operating expenses incurred in the ordinary course of business.
(c)Upon the occurrence and during the continuance of an Event of Default, should
any Guarantor fail to collect or enforce any such indebtedness of any Borrower
or any Guarantor now or hereafter owed to such Guarantor or any other Guarantor
and pay the proceeds thereof to the Administrative Agent, the Administrative
Agent as each Guarantor’s attorney-in-fact may do such acts and sign such
documents in such Guarantor’s name as the Administrative Agent considers
necessary or desirable to effect such collection, enforcement and/or payment.
SECTION 9.08. Limitation on Obligations.
(a)The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 9.08(a) with respect to the
Maximum Liability of the Guarantors is intended solely to preserve the rights of
the Secured Parties hereunder to the maximum extent not subject to avoidance
under applicable law, and no Guarantor or any other person or entity shall have
any right or claim under this Section 9.08(a) with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law.
(b)Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Guarantor, and may exceed
the aggregate Maximum Liability of all other Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Secured Parties hereunder.
Nothing in this Section 9.08(b) shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability.
(c)In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from any Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or
112

--------------------------------------------------------------------------------



obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any Guarantors, the aggregate amount of
all monies received by such Guarantors from any Borrower after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this Section
9.08(c) shall affect any Guarantor’s several liability for the entire amount of
the Guaranteed Obligations (up to such Guarantor’s Maximum Liability). Each of
the Guarantors covenants and agrees that its right to receive any contribution
under this Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to all the Guaranteed Obligations. The provisions of this
Section 9.08(c) are for the benefit of both the Secured Parties and the
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.
SECTION 9.09. Application of Payments. All payments held by the Administrative
Agent or received by the Administrative Agent or any Secured Party hereunder
shall be applied by the Administrative Agent or such Secured Party to payment of
the Guaranteed Obligations in the order set forth in Section 7.03.
SECTION 9.10. No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, this Agreement, any other Loan Document, any
Lender Swap Agreement shall be cumulative and not exclusive of any rights or
remedies provided by law.
SECTION 9.11. No Duty to Advise. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Guarantors assumes and incurs under this
Guaranty, and agrees that neither the Administrative Agent nor any Secured Party
has any duty to advise any of the Guarantors of information known to it
regarding those circumstances or risks.
ARTICLE X
MISCELLANEOUS


SECTION 10.01.  Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to any Credit Party, to:
c/o Unit Corporation
8200 South Unit Drive
Tulsa, OK 74132
Attention: Mark E. Schell
Telephone: (918) 493-7700
Electronic Mail: mark.schell@unitcorp.com
with a copy (which copy shall not constitute notice hereunder), to:
Vinson & Elkins LLP
113

--------------------------------------------------------------------------------





1001 Fannin, Suite 2500
Houston, TX 77002
Attention: Darin Schultz
Telephone: (713) 758-2584
Electronic Mail: dschultz@velaw.com


(ii)if to the Administrative Agent (for payments, Borrowing Requests and all
other notices to the Administrative Agent) to:
BOKF, NA dba Bank of Oklahoma
Bank of Oklahoma Tower
One Williams Center, Energy Department, 8th Floor
Tulsa, Oklahoma 74172
Attention: Matt Chase
Telephone: (918) 588-6641
Electronic Mail: matt.chase@bokf.com


with a copy (other than for payments or Borrowing Requests, but in any event,
which copy shall not constitute notice hereunder), to:
Frederic Dorwart, Lawyers PLLC
124 East Fourth Street
Tulsa, Oklahoma 74103
Attention: Robert Bull
Telephone: (918) 583-9938
Electronic Mail: rbull@fdlaw.com
and
Attention: Samuel Ory
Telephone: (918) 583-9913
Electronic Mail: sory@fdlaw.com
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company (on its behalf
and on behalf of any and all other Credit Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02. Waivers; Amendments.
(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such
114

--------------------------------------------------------------------------------



right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Administrative Agent
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Majority Lenders or by the Borrowers and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall:
(i)(A) increase the Revolving Commitment of any Revolving Lender, (B) reduce the
principal amount of any Loan or reduce the rate of interest thereon (provided
that the Majority Lenders can waive the increased 3.00% of the Default Rate) or
reduce any Reimbursement Obligation payable to any Revolving Lender, or reduce
any fees payable to any Lender hereunder, or (C) postpone the scheduled date of
payment of the principal amount of any Loan or Reimbursement Obligation, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Revolving Commitment (it being understood that (x) waiver of any payment
required by Section 2.10(a)(ii) will only require consent of the Majority Term
Lenders and (y) waiver of any payment required by Section 2.10(a)(iii) will only
require consent of the Majority Lenders), in each case without the written
consent of such Lender or Issuer directly affected thereby (or the
Administrative Agent with the consent of each such Lender or Issuer thereof);
(ii)(A) change Section 2.17(b) or (c) or Section 7.03 in a manner that would
alter the pro rata sharing of payments required thereby, (B) change any of the
provisions of this Section or the definition of “Applicable Percentage”,
“Majority Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder (other than as expressly set forth in clause (iii)(B), (iv)(B), or (v)
below), or (C) release any Credit Party from its obligations under the Loan
Documents or release all or substantially all of the Collateral for the
Obligations arising under this Agreement, except in connection with any sales,
transfers, leases, dispositions or other transactions permitted by Section 6.03
or Section 6.13, in each case without the written consent of each Lender;
(iii)(A) increase the Borrowing Base or modify Section 2.03 in any manner that
results in an increase in the Borrowing Base or (B) amend the definition of
“Majority Revolving Lenders” or “Supermajority Revolving Lenders”, in each case
without the written consent of the Revolving Lenders;
(iv)(A) decrease or maintain the Borrowing Base or (B) amend, waive or consent
to depart from any other provision in this Agreement which expressly requires
the consent of, or action or waiver by, the Supermajority Revolving Lenders, in
each case without the written consent of the Supermajority Revolving Lenders;
(v)amend the definition of “Majority Term Lenders” without the written consent
of the Term Lenders;
115

--------------------------------------------------------------------------------



(vi)(A) adversely affect the interests, rights or obligations of the Revolving
Lenders in a manner substantially different than the interests, rights or
obligations of the Term Lenders (it being understood that, if there is any
unused portion of the Revolving Commitments, any amendment, waiver or consent
that has the effect of curing or waiving any Default shall require the consent
of the Majority Revolving Lenders in addition to all other consents required
hereunder) or (B) without limiting the generality of clause (ii)(D) above, waive
any condition set forth in Section 4.02 as to a Revolving Borrowing or a Letter
of Credit, in each case without the written consent of the Majority Revolving
Lenders;
(vii)(A) adversely affect the interests, rights or obligations of the Term
Lenders in a manner substantially different than the interests, rights or
obligations of the Revolving Lenders (it being understood that, so long as any
Term Commitment remain in effect and unfunded, any amendment, waiver or consent
that has the effect of curing or waiving any Default shall require the consent
of the Majority Term Lenders in addition to all other consents required
hereunder) or (B) waive any payment required by Section 2.10(a)(ii), in each
case without the written consent of the Majority Term Lenders; or
(viii)change Section 7.03, this clause (viii), Section 10.14, the definition of
“Discharge of Obligations” or any definition referenced therein in any manner
adverse to a Lender, in each case without the written consent of such Lender;
provided, further, that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, (y) release any of the
Collateral, except in connection with any sales, transfers, leases, dispositions
or other transactions permitted by Section 6.03 or Section 6.13, without the
written consent of the Administrative Agent (it being acknowledged by the Credit
Parties that the Administrative Agent may condition such consent on the Credit
Parties having assigned, novated, terminated, unwound or otherwise obtained a
release from any obligations or liabilities under Swap Agreements (or with
respect to projected production of Hydrocarbons hedged thereunder) attributable
to the Collateral to be released), or (z) amend, modify or otherwise affect the
rights or duties of the Issuer hereunder without the prior written consent of
the Issuer. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except (a) that the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (b) no amendment,
waiver or consent may affect a Defaulting Lender differently than other affected
Lenders without the consent of such Defaulting Lender. Notwithstanding the
foregoing, (A) any supplement to Schedule 3.24 (Accounts) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders, (B) the Borrowers and the Administrative Agent
may amend this Agreement or any other Loan Document without the consent of the
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document, and (C) the Administrative Agent and the Borrowers (or other
applicable Credit Party) may enter into any amendment, modification or waiver of
this Agreement or any other Loan Document or enter into any agreement or
instrument to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Property subject to or to become
subject to Mortgages to secure the Obligations for the benefit of the Lenders or
as required by any Governmental Requirement to give effect to, protect or
otherwise enhance the rights or benefits of any Lender under the Loan Documents
without the consent of any Lender.
SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Each Credit Party shall
pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender (in the case of legal or consultancy fees,
disbursements, charges and expenses, limited to: (i) all
116

--------------------------------------------------------------------------------



reasonable fees, disbursements, charges and expenses of Bracewell LLP, Frederic
Dorwart, Lawyers PLLC, and one local counsel in each necessary jurisdiction for
the Administrative Agent, the Lenders, the Issuers, the Lender Swap
Counterparties, and the Bank Product Providers taken as a whole, and in the case
of an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to the affected parties similarly situated taken as a
whole, and other reasonable legal or consultancy fees, expenses and
disbursements of the Administrative Agent (including, without limitation, the
fees, disbursements, charges, and expenses of the Administrative Agent’s
financial advisor, Huron Consulting Group, and other auditors, accountants,
printers, insurance and environmental advisors, and consultants and agents,
including any third party consultant engaged by the Administrative Agent to
evaluate the Company and its Subsidiaries) in its sole discretion, and (ii) all
reasonable fees, disbursements, charges and expenses of each Lender and each
Issuer in connection with the discussion, negotiation, preparation, execution
and delivery of any documents in connection with any proposed financing of the
Borrowers, including the Loan Documents and the funding of all Loans under this
Agreement, such costs and expenses including due diligence, syndication of this
Agreement (including printing, distribution and bank meeting) transportation,
duplication, messenger, audit, insurance, appraisal and consultant costs and
expenses, and all search, filing and recording fees, incurred or sustained by
the Administrative Agent, the Lenders, or the Issuers in connection with this
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby, the administration of this Agreement and any amendments, modifications
or waivers of any provision of the Loan Documents or the transactions
contemplated thereby or hereby (whether or not the transactions contemplated
thereby or hereby shall be consummated), or in connection with the
interpretation, enforcement or protection of any of their rights and remedies
under the Loan Documents including its rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans).
(b)EACH CREDIT PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT EACH LENDER, EACH
LENDER SWAP COUNTERPARTY, EACH BANK PRODUCT PROVIDER, THE ISSUER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”), AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY FINANCIAL ADVISOR OR COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY (INCLUDING THE
LENDER SWAP AGREEMENTS AND THE AGREEMENTS IN RESPECT OF THE BANK PRODUCT
OBLIGATIONS), THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN, LETTER OF CREDIT, OR THE USE OF THE PROCEEDS THEREFROM ,
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY ANY OF THE CREDIT PARTIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE CREDIT PARTIES, OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (I) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE (IT BEING
117

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
INDEMNITEES BE INDEMNIFIED IN THE CASE OF THEIR OWN NEGLIGENCE (OTHER THAN
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL) OR (II) ARISE IN CONNECTION WITH ANY ACTION BROUGHT BY ONE INDEMNITEE
AGAINST ANOTHER INDEMNITEE WHICH DOES NOT INVOLVE ANY ACT OR OMISSION BY ANY
BORROWER ANY SUBSIDIARY OF ANY BORROWER (other than any claims against BOKF in
its capacity as Administrative Agent OR AN ARRANGER). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by ANY Borrower, any of its
RESPECTIVE directors, security-holders or creditors, an Indemnitee or any other
person, or an Indemnitee is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. For the avoidance of doubt,
under no circumstances shall ANY Borrower be liable for special, indirect,
consequential or punitive damages suffered or incurred by any Indemnitee. To the
extent that any Credit Party fails to pay any amount required to be paid by it
to the Administrative Agent under paragraph (a) or paragraph (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. Paragraph (b) of this
Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)To the extent permitted by applicable law, no Credit Party shall assert, and
each hereby waives, any claim against any Indemnitee or any party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, any Loan or the use of the proceeds thereof. For the avoidance of doubt,
the parties hereto acknowledge and agree that a claim for indemnity under
Section 10.03(b), to the extent covered thereby, is a claim of direct or actual
damages and nothing contained in the foregoing sentence shall limit the Credit
Parties’ indemnification obligations to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is otherwise entitled to indemnification
hereunder.
(d)All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 10.04. Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby Participants (to the extent
provided in paragraph (c) of this Section) and, to the
118

--------------------------------------------------------------------------------



extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further that the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;
(B)with respect to assignments of Revolving Commitments and Revolving Loans, the
Issuer; and
(C)the Administrative Agent, provided that (1) no consent of the Administrative
Agent shall be required for an assignment of Revolving Commitments and Revolving
Loans to an assignee that is a Revolving Lender, an Affiliate of a Revolving
Lender, or an Approved Fund with respect to a Revolving Lender, and (2) no
consent of the Administrative Agent shall be required for an assignment of Term
Loans to an assignee that is a Lender, an Affiliate of a Lender or an Approved
Fund;
provided, however, that no Lender may assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to any Borrower or any Affiliate thereof
or any natural person (or any company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof), in each case, without the consent of all of the Lenders.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender,
the aggregate amount of:
(1)the principal outstanding amount of the Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,500,000 unless each of the Borrowers and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrowers shall be required if an Event of Default has occurred and is
continuing;
(2)the amount of the Revolving Commitment (which for this purpose shall include
Revolving Loans outstanding) of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing
119

--------------------------------------------------------------------------------



(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 2.18 (with respect to amounts accruing during the period such
Lender was a party hereto and for which such Lender was entitled to
reimbursement or indemnity) and Section 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. If the consent of the Borrowers to an assignment
is required hereunder (including a consent to an assignment that does not meet
the minimum assignment thresholds specified in this Section), the Borrowers
shall be deemed to have given its consent ten days after the date notice thereof
has been delivered by the assigning Lender (through the Administrative Agent)
unless such consent is expressly refused by the Borrowers prior to such tenth
day.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by
120

--------------------------------------------------------------------------------



paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.05(f), 2.06(b), 2.17(d) or 10.03, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)Any Lender may, without the consent of any Credit Party or the Administrative
Agent sell participations to one or more banks or other entities (a
“Participant”), other than any Borrower or any Affiliate thereof or any natural
person (or any company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof), in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Credit Parties, the
Administrative Agent, the Issuer, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under any this Agreement or any other Loan Document) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any
121

--------------------------------------------------------------------------------



such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of any Credit Party now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
122

--------------------------------------------------------------------------------



(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF OKLAHOMA.
(b)EACH CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR OKLAHOMA STATE COURT SITTING IN
TULSA, OKLAHOMA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS, AND EACH CREDIT PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
NOT BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
(c)Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12. Confidentiality.
(a)Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that (A) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential and (B) in any event, any subsequent disclosure by its
or its Affiliates’ directors, officers or employees shall be deemed to be, and
treated as if it were, a disclosure by, as applicable, the Administrative Agent
or such
123

--------------------------------------------------------------------------------



Lender), (ii) to the extent requested by any regulatory or self-regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Credit Party and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Credit Parties. For the purposes of this Section, “Information” means
all information received from any Borrower relating to any Credit Party or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY CREDIT PARTY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 10.13. Interest Rate Limitation. Each Credit Party, the Administrative
Agent and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws. Accordingly, the provisions of this Section
10.13 shall govern and control over every other provision of this Agreement or
any other Loan Document that conflicts or is inconsistent with this Section
10.13, even if such provision declares that it controls. As used in this Section
10.13, the term “interest” includes the aggregate of all charges, fees, benefits
or other compensation which constitute interest under applicable law, provided
that, to the maximum extent permitted by applicable law, (a) any non-principal
payment shall be characterized as an expense or as compensation for something
other than the use, forbearance or detention of money and not as interest, and
(b) all interest at any time contracted for, reserved, charged or received shall
be amortized, prorated, allocated and spread, in equal parts during the full
term of the Obligations. In no event shall any Credit Party or any other Person
be obligated to pay, or any Lender have any right or privilege to reserve,
receive or retain, (i) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any other
124

--------------------------------------------------------------------------------



applicable state or (ii) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document that
directly or indirectly relate to interest shall ever be construed without
reference to this Section 10.13, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
SECTION 10.14. Collateral Matters; Lender Swap Agreements. The benefit of the
Collateral Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to, secure and be available on a pro rata basis to
each Lender Swap Counterparty with respect to any obligations of any Credit
Party arising under such Lender Swap Agreement but only to the extent such
obligations arise from transactions entered into prior to the date such Lender
Swap Counterparty ceases to be a Lender or an Affiliate of a Lender, without
giving effect to any extension, increases, or modifications (including blending)
thereof which are made after such Lender Swap Counterparty ceases to be a Lender
or an Affiliate of a Lender under this Agreement; provided that, with respect to
any Lender Swap Agreement that remains secured after the counterparty thereto is
no longer a Lender or an Affiliate of a Lender or the Discharge of Obligations
has occurred, the provisions of Article VIII shall also continue to apply to
such counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Article VIII. Notwithstanding the
foregoing and other than as expressly provided herein, no Lender or Affiliate of
a Lender (or former Lender or Affiliate of a former Lender) shall have any
voting or consent right under this Agreement or any Collateral Document as a
result of the existence of obligations owed to it under a Lender Swap Agreement
that is secured by any Collateral Document.
SECTION 10.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrowers, and no other Person (including, without
limitation, any Subsidiary of any Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or
125

--------------------------------------------------------------------------------



privileges hereunder or under any other Loan Document against the Administrative
Agent, any other Agent, or any Lender for any reason whatsoever. There are no
third party beneficiaries.
SECTION 10.16. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
SECTION 10.17. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of the Borrowers and the
Guarantors and other information that will allow such Lender to identify the
Borrowers and the Guarantors in accordance with the Patriot Act.
SECTION 10.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer
126

--------------------------------------------------------------------------------



would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)As used in this Section 10.18, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
SECTION 10.19. NO ORAL AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
SECTION 10.20. Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement in its entirety. Each Borrower hereby agrees that (a)
the Indebtedness outstanding under the Existing Credit Agreement and the Loan
Documents (as defined in the Existing Credit Agreement; together with the
Existing Credit Agreement, the “Existing Credit Documents”) and all accrued and
unpaid interest thereon and (b) all accrued and unpaid fees under the Existing
Credit Documents, shall be deemed to be outstanding under and governed by this
Agreement. Each Borrower hereby acknowledges, warrants, represents and agrees
that this Agreement is not intended to be, and shall not be deemed or construed
to be, a novation or release of the Existing Credit Documents. Each Lender which
is a Lender under the Existing Credit Documents hereby waives any requirements
for notice of prepayment, minimum amounts of prepayments of the loans
thereunder, ratable reductions of the commitments of Lenders under the Existing
Credit Documents and ratable payments on account of the principal or interest of
any loan under the Existing Credit Documents to the extent that any such
127

--------------------------------------------------------------------------------



prepayment, reductions or payments are required to ensure that, upon the
effectiveness of this Agreement, the loans of the Lenders shall be outstanding
on a ratable basis in accordance with their respective Applicable Percentage.
Each Lender hereby authorizes the Administrative Agent and the Borrowers to
request Borrowings from Lenders, to make prepayment of the loans under the
Existing Credit Documents and to reduce the commitments under the Existing
Credit Documents among Lenders in order to ensure that, upon the effectiveness
of this Agreement, the loans of Lenders shall be outstanding on a ratable basis
in accordance with their respective Applicable Percentage. The parties hereto
confirm, ratify and reaffirm each of the Existing Credit Documents entered into
prior to the Effective Date (but excluding the Existing Credit Agreement) and
agree that such Existing Credit Documents continue to be legal, valid, binding
and enforceable in accordance with their terms (except to the extent, amended,
restated and superseded in connection with the transactions contemplated
hereby). The Borrowers, jointly and severally, represent and warrant that, as of
the Effective Date, there are no claims or offsets against, or defenses or
counterclaims to, their obligations (or the obligations of any Guarantor) under
the Existing Credit Agreement or any other Existing Credit Documents.


















128


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:


UNIT CORPORATION, a Delaware corporation
UNIT PETROLEUM COMPANY, an Oklahoma corporation
UNIT DRILLING COMPANY, an Oklahoma corporation




Each By: /s/ Mark Schell
Name: Mark Schell
Title: Senior Vice President, Secretary and General Counsel


GUARANTORS:


UNIT DRILLING USA COLOMBIA, L.L.C., a Delaware limited liability company
UNIT DRILLING COLOMBIA, L.L.C., a Delaware limited liability company
8200 UNIT DRIVE, L.L.C., a Delaware limited liability company
SPC MIDSTREAM OPERATING, L.L.C., an Oklahoma limited liability company




Each By: /s/ Mark Schell
Name: Mark Schell
Title: Senior Vice President, Secretary and General Counsel
Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BOKF, NA dba Bank of Oklahoma,
as Administrative Agent, Issuer and a Lender


By /s/ Matt Chase
Name: Matt Chase
Title: Senior Vice President
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







BBVA USA, as a Lender




By: /s/ William H. Douning
Name: William H. Douning
Title: Senior Vice President
Signature Page to Credit Agreement

--------------------------------------------------------------------------------











BMO HARRIS FINANCING, INC.,
as a Lender




By: /s/ Emily Steckel
Name: Emily Steckel
Title: Vice President
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender




By: /s/ Edna Aguilar Mitchell
Name: Edna Aguilar Mitchell
Title: Senior Vice President
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







COMERICA BANK, as a Lender






By: /s/ P. David Jones
Name: P. David Jones
Title: Vice President


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





TORONTO-DOMINION BANK,
NEW YORK BRANCH, as a Lender






By: /s/ Brian MacFarlane
Name: Brian MacFarlane
Title: Authorized Signatory
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender








By: /s/ Kyle Lane
Name: Kyle Lane
Title: Senior Director, Special Loans
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







ARVEST BANK, as a Lender






By: /s/ S. Matt Condry
Name: S. Matt Condry
Title: V.P. Commercial Banking
Signature Page to Credit Agreement

--------------------------------------------------------------------------------







TRUIST BANK, as a Lender






By: /s/ Ryan K. Michael
Name: Ryan K. Michael
Title: Senior Vice President


Signature Page to Credit Agreement

--------------------------------------------------------------------------------







IBERIABANK, a division of First Horizon Bank,
as a Lender








By: /s/ W. Bryan Chapman
Name: W. Bryan Chapman
Title: Market President – Energy Lending


Signature Page to Credit Agreement


--------------------------------------------------------------------------------



Schedule 2.01
Commitments
LENDERS
MAXIMUM REVOLVING CREDIT AMOUNT
TERM
COMMITMENTPRO RATA SHAREBOKF, NA DBA BANK OF
OKLAHOMA$23,882,352.94$6,823,529.4017.058823529%BBVA
USA$23,882,352.94$6,823,529.4017.058823529%BMO HARRIS FINANCING,
INC.$21,411,764.70$6,117,647.0615.294117647%BANK OF AMERICA,
N.A.$21,411,764.70$6,117,647.0615.294117647%COMERICA
BANK$11,529,411.77$3,294,117.658.235294118%TORONTO-DOMINION BANK, NEW YORK
BRANCH$11,529,411.77$3,294,117.658.235294118%CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH$11,529,411.77$3,294,117.658.235294118%ARVEST
BANK$4,941,176.47$1,411,764.713.529411765%TRUIST
BANK$4,941,176.47$1,411,764.713.529411765%IBERIABANK, A DIVISION OF FIRST
HORIZON BANK$4,941,176.47$1,411,764.713.529411765%TOTALS
$140,000,000.00
$40,000,000.00100.000000000%


